Exhibit 10.1
 
 
 
 
 
 
LOAN AND SECURITY AGREEMENT
 
Dated as of December 18, 2015
 
among
 
Siena Lending Group LLC,
 
as Lender,
 
I.D. Systems, Inc.
 
and
 
Asset Intelligence, llc,
 
as Borrowers,
 
and
 
THE OTHER LOAN PARTY OBLIGORS HERETO FROM TIME TO TIME
 
as Loan Party Obligors


 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

       
Page
       
1.
LOANS AND LETTERS OF CREDIT
 
1
           
1.1
Amount of Loans / Letters of Credit
 
1
 
1.2
Reserves re Revolving Loans / Letters of Credit
 
1
 
1.3
Protective Advances
 
1
 
1.4
Notice of Borrowing; Manner of Revolving Loan Borrowing
 
2
 
1.5
Other Provisions Applicable to Letters of Credit
 
2
 
1.6
Conditions of Making the Loans and Issuing Letters of Credit
 
3
 
1.7
Repayments
 
4
 
1.8
Prepayments / Voluntary Termination / Application of Prepayments
 
4
 
1.9
Obligations Unconditional
 
5
 
1.10
Reversal of Payments
 
6
       
2.
INTEREST AND FEES; LOAN ACCOUNT
 
6
           
2.1
Interest
 
6
 
2.2
Fees
 
7
 
2.3
Computation of Interest and Fees
 
7
 
2.4
Loan Account; Monthly Accountings
 
7
 
2.5
Further Obligations; Maximum Lawful Rate
 
7
       
3.
SECURITY INTEREST GRANT / POSSESSORY COLLATERAL / FURTHER ASSURANCES
 
8
           
3.1
Grant of Security Interest
 
8
 
3.2
Possessory Collateral
 
8
 
3.3
Further Assurances
 
8
 
3.4
UCC Financing Statements
 
10
       
4.
CERTAIN PROVISIONS REGARDING ACCOUNTS, INVENTORY, COLLECTIONS, APPLICATIONS OF
PAYMENTS, INSPECTION RIGHTS, AND APPRAISALS
 
10
           
4.1
Lock Boxes and Blocked Accounts
 
10
 
4.2
Application of Payments
 
11
 
4.3
Notification; Verification
 
11
 
4.4
Power of Attorney
 
12
 
4.5
Disputes
 
13
 
4.6
Inventory
 
13
 
4.7
Access to Collateral, Books and Records
 
14
 
4.8
Appraisals
 
14
       
5.
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
14
           
5.1
Existence and Authority
 
15
 
5.2
Names; Trade Names and Styles
 
15
 
5.3
Title to Collateral; Third Party Locations; Permitted Liens
 
15
 
5.4
Accounts and Chattel Paper
 
16
 
5.5
Electronic Chattel Paper
 
16
 
5.6
Capitalization; Investment Property
 
16
 
5.7
Commercial Tort Claims
 
18

 
 
i

--------------------------------------------------------------------------------

 
 

 
5.8
Jurisdiction of Organization; Location of Collateral
 
18
 
5.9
Financial Statements and Reports; Solvency
 
18
 
5.10
Tax Returns and Payments; Pension Contributions
 
19
 
5.11
Compliance with Laws; Intellectual Property; Licenses
 
20
 
5.12
Litigation
 
21
 
5.13
Use of Proceeds
 
21
 
5.14
Insurance
 
22
 
5.15
Financial, Collateral and Other Reporting / Notices
 
22
 
5.16
Litigation Cooperation
 
24
 
5.17
Maintenance of Collateral, Etc
 
24
 
5.18
Material Contracts
 
24
 
5.19
No Default
 
25
 
5.20
No Material Adverse Change
 
25
 
5.21
Full Disclosure
 
25
 
5.22
Sensitive Payments
 
25
 
5.23
RESERVED
 
25
 
5.24
Negative Covenants
 
25
 
5.25
Financial Covenants
 
27
 
5.26
Employee and Labor Matters
 
27
  5.27 Eligible Leases   28        
6.
LIMITATION OF LIABILITY AND INDEMNITY
 
29
           
6.1
[Reserved]
 
29
 
6.2
Limitation of Liability
 
29
 
6.3
Indemnity/Currency Indemnity
 
29
       
7.
EVENTS OF DEFAULT AND REMEDIES
 
30
           
7.1
Events of Default
 
30
 
7.2
Remedies with Respect to Lending Commitments/Acceleration/Etc
 
32
 
7.3
Remedies with Respect to Collateral
 
33
       
8.
LOAN GUARANTY
 
37
           
8.1
Guaranty
 
37
 
8.2
Guaranty of Payment
 
37
 
8.3
No Discharge or Diminishment of Loan Guaranty
 
37
 
8.4
Defenses Waived
 
38
 
8.5
Rights of Subrogation
 
39
 
8.6
Reinstatement; Stay of Acceleration
 
39
 
8.7
Information
 
39
 
8.8
Termination
 
39
 
8.9
Maximum Liability
 
39
 
8.10
Contribution
 
40
 
8.11
Liability Cumulative
 
40
       
9.
PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON ACCOUNT OF TAXES
 
40
       
10.
GENERAL PROVISIONS
 
42
           
10.1
Notices
 
42
 
10.2
Severability
 
44
 
10.3
Integration
 
44

 
 
ii

--------------------------------------------------------------------------------

 
 

 
10.4
Waivers
 
44
 
10.5
Amendment
 
45
 
10.6
Time of Essence
 
45
 
10.7
Expenses, Fee and Costs Reimbursement
 
45
 
10.8
Benefit of Agreement; Assignability; Servicer
 
46
 
10.9
Recordation of Assignment
 
47
 
10.10
Participations
 
47
 
10.11
Headings; Construction
 
48
 
10.12
USA PATRIOT Act Notification
 
48
 
10.13
Counterparts; Email Signatures
 
48
 
10.14
GOVERNING LAW
 
48
 
10.15
CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; CONSENT TO SERVICE OF PROCESS
 
48
 
10.16
Publication
 
49
 
10.17
Confidentiality
 
49

 
 
 
Disclosure Schedule
Schedule A
Description of Certain Terms

Schedule B
Definitions

Schedule C
[Reserved]

Schedule D
Reporting

Schedule E
Financial Covenants

Exhibit A
Form of Notice of Borrowing

Exhibit B
Closing Checklist

Exhibit C
Client User Form

Exhibit D
Authorized Accounts Form

Exhibit E
Form of Account Debtor Notification

Exhibit F
Form of Compliance Certificate



 
 
iii

--------------------------------------------------------------------------------

 
 
Loan and Security Agreement
 
This Loan and Security Agreement (as it may be amended, restated or otherwise
modified from time to time, this “Agreement”) is entered into on December 18,
2015 among (1) SIENA LENDING GROUP LLC, together with its successors and assigns
(“Lender”), (2) I.D. SYSTEMS, INC., a Delaware corporation, and ASSET
INTELLIGENCE, LLC, a Delaware limited liability company (collectively and
individually, and jointly and severally, “Borrower” or “Borrowers”), and (3) the
other Loan Party Obligors party hereto from time to time, as Loan Party Obligors
(as defined herein).  The Schedules and Exhibits to this Agreement are an
integral part of this Agreement and are incorporated herein by reference.  Terms
used, but not defined elsewhere, in this Agreement are defined in Schedule B.
 
1.
LOANS AND LETTERS OF CREDIT.

 
1.1           Amount of Loans / Letters of Credit.
 
(a)           Revolving Loans and Letters of Credit.  Subject to the terms and
conditions contained in this Agreement, including Sections 1.3 and 1.6, Lender
shall, from time to time prior to the Maturity Date, at Borrower’s request, (i)
make revolving loans to Borrower (“Revolving Loans”), and (ii) make, or cause or
permit a Participant (as defined in Section 10.10) to make, letters of credit
(“Letters of Credit”) available to Borrower; provided, that after giving effect
to each such Revolving Loan and each such Letter of Credit, (A) the outstanding
balance of all Revolving Loans and the Letter of Credit Balance will not exceed
the lesser of (x) the Maximum Revolving Facility Amount and (y) the Borrowing
Base, and (B) none of the other Loan Limits for Revolving Loans will be
exceeded.  The Revolving Loans may be repaid and reborrowed subject to the terms
and conditions contained in this Agreement. All Revolving Loans shall be made in
and repayable in Dollars.
 
(b)          [RESERVED]
 
1.2           Reserves re Revolving Loans / Letters of Credit.  Lender may, with
or without notice to Borrower, from time to time establish and revise reserves
against the Borrowing Base and/or the Maximum Revolving Facility Amount in such
amounts and of such types as Lender deems appropriate in its Permitted
Discretion (“Reserves”).  Such Reserves shall be available for Borrower to view
in Passport 6.0 simultaneously with the imposition thereof; provided, that
Lender shall endeavor to provide email notice advising Borrower of such Reserves
prior to or simultaneously with the imposition of such Reserves; provided,
further that Lender shall have no liability for failing to provide such email
notice. Without limiting the foregoing, references to Reserves shall include the
Dilution Reserve.  In no event shall the establishment of a Reserve in respect
of a particular actual or contingent liability obligate Lender to make advances
to pay such liability or otherwise obligate Lender with respect thereto.
 
1.3           Protective Advances.  Any contrary provision of this Agreement or
any other Loan Document notwithstanding, Lender is hereby authorized by Borrower
at any time, regardless of (a) the existence of a Default or an Event of
Default, (b) whether any of the other applicable conditions precedent set forth
in Section 1.6 hereof have not been satisfied or the commitment of Lender to
make Loans hereunder has been terminated for any reason, or (c) any other
contrary provision of this Agreement, to make (in its Permitted Discretion prior
to the occurrence and continuance of an Event of Default) Revolving Loans to
Borrower on behalf of Lender which Lender, in its sole discretion, deems
necessary or desirable) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to Borrowers pursuant to the terms of this Agreement (the “Protective
Advances”).  Any contrary provision of this Agreement or any other Loan Document
notwithstanding, Lender may direct the proceeds of any Protective Advance to
Borrower or to such other Person as Lender determines in its sole
discretion.  All Protective Advances shall be payable immediately upon demand.
 
 
 

--------------------------------------------------------------------------------

 
 
1.4           Notice of Borrowing; Manner of Revolving Loan Borrowing.  Borrower
shall request each Revolving Loan by an Authorized Officer submitting such
request via Passport 6.0 (or, if requested by Lender, by delivering, in writing
or via an Approved Electronic Communication, a Notice of Borrowing substantially
in the form of Exhibit A hereto) (each such request a “Notice of
Borrowing”).  Subject to the terms and conditions of this Agreement, including
Sections 1.1 and 1.6, Lender shall, except as provided in Section 1.3, deliver
the amount of the Revolving Loan requested in the Notice of Borrowing for credit
to any account of Borrower at a bank in the United States of America as Borrower
may specify (provided that such account must be one identified on Section 3 of
the Disclosure Schedule and approved by Lender as an account to be used for
funding of loan proceeds) by wire transfer of immediately available funds (i) on
the same day if the Notice of Borrowing is received by Lender on or before 11:00
a.m. Eastern Time on a Business Day, or (ii) on the immediately following
Business Day if the Notice of Borrowing is received by Lender after 11:00 a.m.
Eastern Time on a Business Day, or is received by Lender on any day that is not
a Business Day.  Lender shall charge to the Revolving Loan Lender’s usual and
customary fees for the wire transfer of each Loan.
 
1.5           Other Provisions Applicable to Letters of Credit.  Lender shall,
on the terms and conditions set forth in this Agreement (including the terms and
conditions set forth in Section 1.1 and Section 1.6), make Letters of Credit
available to Borrower either by issuing them, or by causing other financial
institutions to issue them supported by Lender’s guaranty or indemnification;
provided, that after giving effect to each Letter of Credit, the Letter of
Credit Balance will not exceed the Letter of Credit Limit.  Notwithstanding
anything in this Agreement, the parties agree that in connection with Lender’s
option to make Letters of Credit available to Borrower by causing other
financial institutions to issue Letters of Credit, Lender may cause or permit
any Participant under this Agreement to cause other financial institutions to
issue such Letters of Credit and thereafter (i) all such Letters of Credit shall
be treated for all purposes under this Agreement as if such Letters of Credit
were requested by Borrower and made available by Lender, (ii) such Participant’s
support of such Letters of Credit in the form of a guaranty or indemnification
shall be treated as if such support had been made by Lender, (iii) Borrower
hereby unconditionally and irrevocably agrees to pay to Lender the amount of
each payment or disbursement made by such Participant or the applicable issuer
under any such Letter of Credit honoring any demand for payment thereunder upon
demand in accordance with the reimbursement provisions of this Section 1.5 and
agrees that such reimbursement obligations of Borrower constitute Obligations
under this Agreement, and (iv) any and all amounts paid by such Participant or
the applicable issuer in respect of any such Letter of Credit will, at the
election of Lender, be treated for all purposes as a Revolving Loan, and be
payable, in the same manner as a Revolving Loan.  Borrower agrees to execute all
documentation reasonably required by Lender and/or the issuer of any Letter of
Credit in connection with any such Letter of Credit. Borrower hereby
unconditionally and irrevocably agrees to reimburse Lender and/or the applicable
issuer for each payment or disbursement made by Lender and/or the applicable
issuer under any Letter of Credit honoring any demand for payment made
thereunder, in each case on the date that such payment or disbursement is
made.  Borrower’s reimbursement obligations hereunder shall be irrevocable and
unconditional under all circumstances, including (i) any lack of validity or
enforceability of any Letter of Credit, this Agreement or any other Loan
Document, (ii) the existence of any claim, set-off, defense or other right which
any Loan Party may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), Lender, any Participant, the applicable issuer under
any Letter or Credit, or any other Person, whether in connection with any Letter
of Credit, this Agreement, any other Loan Document, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between any Loan Party and the beneficiary named in any Letter of
Credit), (iii) any lack of validity, sufficiency or genuineness of any document
which Lender or the applicable issuer has determined complies on its face with
the terms of the applicable Letter of Credit, even if such document should later
prove to have been forged, fraudulent, invalid or insufficient in any respect or
any statement therein shall have been untrue or inaccurate in any respect, or
(iv) the surrender or impairment of any security for the performance or
observance of any of the terms hereof.  Any and all amounts paid by Lender and
any Participant in respect of a Letter of Credit will, at the election of
Lender, be treated for all purposes as a Revolving Loan, and bear interest, and
be payable, in the same manner as a Revolving Loan.
 
 
2

--------------------------------------------------------------------------------

 
 
1.6           Conditions of Making the Loans and Issuing Letters of
Credit.  Lender’s obligation to make any Loan or issue or cause any Letter of
Credit to be issued under this Agreement is subject to the following conditions
precedent (as well as any other conditions set forth in this Agreement or any
other Loan Document), all of which must be satisfied in a manner acceptable to
Lender (and as applicable, pursuant to documentation which in each case is in
form and substance acceptable to Lender) as of each day that such Loan is made
or such Letter of Credit is issued, as applicable:
 
(a)           Loans and Letters of Credit Made and/or Issued on the Closing
Date:  With respect to Loans made, and/or Letters of Credit issued, on the
Closing Date, (i) each applicable Loan Party Obligor shall have duly executed
and/or delivered, or, as applicable, shall have caused such other applicable
Persons to have duly executed and or delivered, to Lender such agreements,
instruments, documents, proxies and certificates as Lender may require, and
including such other agreements, instruments, documents and/or certificates
listed on the closing checklist attached hereto as Exhibit B; (ii) Lender shall
have completed its business and legal due diligence pertaining to the Loan
Parties, their respective businesses and assets, with results thereof
satisfactory to Lender in its sole discretion; (iii) Lender’s obligations and
commitments under this Agreement shall have been approved by Lender’s Credit
Committee; (iv) after giving effect to such Loans and Letters of Credit, as well
as to the payment of all trade payables older than 60 days past due and the
consummation of all transactions contemplated hereby to occur on the Closing
Date, closing costs and any book overdraft, Liquidity plus unrestricted cash on
hand in depositary banks outside of the United States shall be no less than
$7,000,000; and (v) Borrower shall have paid to Lender all fees due on the date
hereof, and shall have paid or reimbursed Lender for all of Lender’s costs,
charges and expenses incurred through the Closing Date (and in connection
herewith, Borrower hereby irrevocably authorizes Lender to charge such fees,
costs, charges and expenses as Revolving Loans); and
 
(b)           All Loans and/or Letters of Credit:  With respect to Loans made
and/or Letters of Credit issued, on the Closing Date and/or at any time
thereafter, (i) Borrower shall have provided to Lender the most recent Borrowing
Base Certificate, as of such borrowing or issue date, after giving effect to
such Loans and/or Letters of Credit, as applicable; (ii) each applicable Loan
Party Obligor shall have duly executed and/or delivered, or, as applicable,
shall have caused such other applicable Persons to have duly executed and or
delivered, to Lender such further agreements, instruments, documents, proxies
and certificates as Lender may require in connection therewith; (iii) each of
the representations and warranties set forth in this Agreement and in the other
Loan Documents shall be true and correct in all respects as of the date such
Loan is made and/or such Letter of Credit is issued (or to the extent any
representations or warranties are expressly made solely as of an earlier date,
such representations and warranties shall be true and correct as of such earlier
date), both before and after giving effect thereto; and (iv) no Default or Event
of Default shall be in existence, both before and after giving effect thereto.
 
 
3

--------------------------------------------------------------------------------

 
 
1.7           Repayments.
 
(a)           Revolving Loans/Letters of Credit.  If at any time for any reason
whatsoever (including without limitation as a result of currency fluctuations)
(i) the sum of the outstanding balance of all Revolving Loans and the Letter of
Credit Balance exceeds the lesser of (x) the Maximum Revolving Facility Amount
and (y) the Borrowing Base, or (ii) any of the Loan Limits for Revolving Loans
or Letters of Credit are exceeded, then in each case, Borrower will immediately
pay to Lender such amounts (or, with respect to the Letter of Credit Balance,
provide cash collateral to Lender in the manner set forth in clause (c) below)
as shall cause Borrower to eliminate such excess.
 
(b)           RESERVED.
 
(c)           Maturity Date Payments / Cash Collateral.  All remaining
outstanding monetary Obligations (including, all accrued and unpaid fees
described in the Fee Letter but excluding contingent indemnity obligations with
respect to then unasserted claims) shall be payable in full on the Maturity
Date. Without limiting the generality of the foregoing, if, on the Maturity
Date, there are any outstanding Letters of Credit, then on such date Borrower
shall provide to Lender cash collateral in an amount equal to 105% of the Letter
of Credit Balance to secure all of the Obligations (including estimated
attorneys’ fees and other expenses) relating to said Letters of Credit, pursuant
to a cash pledge agreement in form and substance reasonably satisfactory to
Lender.
 
(d)           Currency Due.  If, notwithstanding the terms of this Agreement or
any other Loan Document, Lender receives any payment from or on behalf of
Borrower or any other Person in a currency other than the Currency Due, Lender
may convert the payment (including the monetary proceeds of realization upon any
Collateral and any funds then held in a cash collateral account) into the
Currency Due at exchange rate selected by Lender in the manner contemplated by
Section 6.3(b) and Borrower shall reimburse Lender on demand for all reasonable
costs they incur with respect thereto.  To the extent permitted by law, the
obligation shall be satisfied only to the extent of the amount actually received
by Lender upon such conversion.
 
1.8           Prepayments / Voluntary Termination / Application of Prepayments.
 
(a)           [Reserved.]
 
(b)           [Reserved.]
 
(c)           Voluntary Reduction of Maximum Revolving Facility Amount. Borrower
may, on at least ten (10) Business Days prior written notice received by Lender,
permanently reduce the Maximum Revolving Facility Amount to an amount (which may
be zero) not less than the sum of (A) the outstanding principal balance of the
Revolving Loans as of such date (except to the extent a prepayment of principal
is made pursuant to the final sentence of this Section 1.8(c)), plus (B) the
principal amount of all Revolving Loans not yet made as to which a request has
been given by Borrower under Section 1.1(a), plus (C) the amount of all Letters
of Credit not yet issued as to which a request has been given by Borrower
pursuant to Section 2.11(a).  Each such reduction shall be in an amount which is
not less than $100,000. Any request for a reduction in the Maximum Revolving
Facility Amount shall be irrevocable and once reduced, the Maximum Revolving
Facility Amount may not be increased.  On the effective date of any reduction of
the Maximum Revolving Facility Amount, Borrower shall repay all of the
outstanding Obligations in excess of the reduced Maximum Revolving Facility
Amount, if any, and an Early Termination Premium on the amount of the permanent
reduction in the Maximum Revolving Facility Amount in the amount specified in
the paragraph under the heading “Early Termination Premium” in the Fee Letter.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           Voluntary Termination of Loan Facilities.  Borrower may, on at
least ten (10) Business Days prior written notice received by Lender (which
notice may be conditioned upon the closing of another transaction), permanently
terminate the Loan facilities by repaying all of the outstanding Obligations,
including all principal, interest and fees with respect to the Revolving Loans
and an Early Termination Premium in the amount specified in the paragraph under
the heading “Early Termination Premium” in the Fee Letter.  Notwithstanding the
foregoing, in the event that the Revolving Loan is refinanced by Bank of
America, N.A. prior to the Scheduled Maturity Date, Borrower shall not be
obligated to pay an Early Termination Premium.  Following Lender’s receipt of
such notice and its receipt of a request from Borrower (either contained in such
notice or made separately thereafter), Lender agrees to provide Borrower with a
payoff letter setting forth the terms and conditions upon which the Obligations
shall be satisfied in full, the Loan Documents shall be terminated and Lien
releases and terminations shall be delivered.  If, on the date of a voluntary
termination pursuant to this Section 1.8(d), there are any outstanding Letters
of Credit, then on such date, and as a condition precedent to such termination,
Borrower shall provide to Lender cash collateral in an amount equal to 105% of
the Letter of Credit Balance to secure all of the Obligations (including
estimated attorneys’ fees and other expenses) relating to said Letters of
Credit, pursuant to a cash pledge agreement in form and substance reasonably
satisfactory to Lender.  From and after such date of termination, Lender shall
have no obligation whatsoever to extend any additional Loans or Letters of
Credit and all of its lending commitments hereunder shall be terminated.
 
(e)           [Reserved.]
 
1.9           Obligations Unconditional.
 
(a)           The payment and performance of all Obligations shall constitute
the absolute and unconditional obligations of each Loan Party Obligor, and shall
be independent of any defense or rights of set-off, recoupment or counterclaim
which any Loan Party Obligor or any other Person might otherwise have against
Lender or any other Person.  All payments required (other than by Lender) by
this Agreement and/or the other Loan Documents shall be made in Dollars (unless
payment in a different currency is expressly provided otherwise in the
applicable Loan Document) and paid free of any deductions or withholdings for
any taxes or other amounts and without abatement, diminution or set-off.  If any
Loan Party Obligor is required by applicable law to make such a deduction or
withholding from a payment under this Agreement or under any other Loan
Document, such Loan Party Obligor shall pay to Lender such additional amount as
is necessary to ensure that, after the making of such deduction or withholding,
Lender receives (free from any liability in respect of any such deduction or
withholding) a net sum equal to the sum which it would have received and so
retained had no such deduction or withholding been made or required to be
made.  Each Loan Party Obligor shall (i) pay the full amount of any deduction or
withholding, which it is required to make by law, to the relevant authority
within the payment period set by applicable law, and (ii) promptly after any
such payment, deliver to Lender an original (or certified copy) official receipt
issued by the relevant authority in respect of the amount withheld or deducted
or, if the relevant authority does not issue such official receipts, such other
evidence of payment of the amount withheld or deducted as is reasonably
acceptable to Lender.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           If, at any time and from time to time after the Closing Date (or
at any time before or after the Closing Date with respect to (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
regulations, guidelines or directives thereunder or issued in connection
therewith, or (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case for purposes of this clause (y) pursuant to
Basel III, regardless of the date enacted, adopted or issued), (i) any change in
any existing law, regulation, treaty or directive or in the interpretation or
application thereof, (ii) any new law, regulation, treaty or directive enacted
or application thereof, or (iii) compliance by Lender with any request or
directive (whether or not having the force of law) from any Governmental
Authority, central bank or comparable agency (A) subjects Lender to any tax,
levy, impost, deduction, assessment, charge or withholding of any kind
whatsoever with respect to any Loan Document, or changes the basis of taxation
of payments to Lender of any amount payable thereunder (except for net income
taxes, or franchise taxes imposed in lieu of net income taxes, imposed generally
by federal, state, local or other taxing authorities with respect to interest or
fees payable hereunder or under any other Loan Document or changes in the rate
of tax on the overall net income of Lender or its members), or (B) imposes on
Lender any other condition or increased cost in connection with the transactions
contemplated thereby or participations therein, and the result of any of the
foregoing is to increase the cost to Lender of making or continuing any Loan or
Letter of Credit or to reduce any amount receivable hereunder or under any other
Loan Documents, then, in any such case, Borrower shall promptly pay to Lender,
when notified to do so by Lender, any additional amounts necessary to compensate
Lender, on an after-tax basis, for such additional cost or reduced amount as
determined by Lender.  Each such notice of additional amounts payable pursuant
to this Section 1.9(b) submitted by Lender to Borrower shall, absent manifest
error, be final, conclusive and binding for all purposes. Borrower shall not be
required to compensate Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
Lender notifies the Borrower of the change or event giving rise to such
increased costs or reductions, and of Lender’s intention to claim compensation
therefor (except that, if the change or event giving rise to such increased
costs or reductions is retroactive, then the nine-month period referred to above
shall be extended to include the period of retroactive effect thereof).
 
(c)           This Section 1.9 shall remain operative even after the Termination
Date and shall survive the payment in full of all of the Obligations.
 
1.10           Reversal of Payments.  To the extent that any payment or payments
made to or received by Lender pursuant to this Agreement or any other Loan
Document are subsequently invalidated, declared to be fraudulent or
preferential, set aside, or required to be repaid to any trustee, receiver or
other Person under any state, federal or other bankruptcy or other such
applicable law, then, to the extent thereof, such amounts (and all Liens, rights
and remedies therefore) shall be revived as Obligations (secured by all such
Liens) and continue in full force and effect under this Agreement and under the
other Loan Documents as if such payment or payments had not been received by
Lender.  This Section 1.10 shall remain operative even after the Termination
Date and shall survive the payment in full of all of the Obligations.
 
2.
INTEREST AND FEES; LOAN ACCOUNT.

 
2.1           Interest.  All Loans and other monetary Obligations shall bear
interest at the interest rate(s) set forth in Section 3 of Schedule A, and
accrued interest shall be payable (i) on the first day of each month in arrears,
(ii) upon a prepayment of such Loan in accordance with Section 1.8, and (iii) on
the Maturity Date; provided, that after the occurrence and during the
continuation of an Event of Default, all Loans and other monetary Obligations
shall bear interest at a rate per annum equal to two (2) percentage points in
excess of the rate otherwise applicable thereto (the “Default Rate”), and all
such interest shall be payable on demand.  Changes in the interest rate shall be
effective as of the date of any change in the Base Rate.
 
 
6

--------------------------------------------------------------------------------

 
 
2.2           Fees.  Borrower shall pay Lender the fees set forth in the Fee
Letter on the dates set forth therein, which fees are in addition to all fees
and other sums payable by Borrower or any other Person to Lender under this
Agreement or under any other Loan Document, and, in each case are not refundable
once paid.
 
2.3           Computation of Interest and Fees.  All interest and fees shall be
calculated daily on the outstanding monetary Obligations based on the actual
number of days elapsed in a year of 360 days.
 
2.4           Loan Account; Monthly Accountings.  Lender shall maintain a loan
account for Borrower reflecting all outstanding Loans and the Letters of Credit
Balance, along with interest accrued thereon and such other items reflected
therein (the “Loan Account”), and shall provide Borrower with a monthly
accounting reflecting the activity in the Loan Account, viewable by Borrower on
Passport 6.0.  Each accounting shall be deemed correct, accurate and binding on
Borrower and an account stated (except for reverses and reapplications of
payments made and corrections of errors discovered by Lender with respect to
which Lender will endeavor to promptly notify Borrower in writing), unless
Borrower notifies Lender in writing to the contrary within thirty days after
such account is made available to Borrower, describing the nature of any alleged
errors or omissions.  However, Lender’s failure to maintain the Loan Account or
to provide any such accounting shall not affect the legality or binding nature
of any of the Obligations.  Interest, fees and other monetary Obligations due
and owing under this Agreement (including fees and other amounts paid by Lender
to issuers of Letters of Credit) may, in Lender’s discretion, be charged to the
Loan Account, and will thereafter be deemed to be Revolving Loans and will bear
interest at the same rate as other Revolving Loans.
 
2.5           Further Obligations; Maximum Lawful Rate.  With respect to all
monetary Obligations for which the interest rate is not otherwise specified
herein (whether such Obligations arise hereunder or under any other Loan
Document, or otherwise), such Obligations shall bear interest at the rate(s) in
effect from time to time with respect to the Revolving Loans and shall be
payable upon demand by Lender or as otherwise set forth in the Fee Letter.  In
no event shall the interest charged with respect to any Loan or any other
Obligation exceed the maximum amount permitted under applicable
law.  Notwithstanding anything to the contrary herein or elsewhere, if at any
time the rate of interest payable or other amounts hereunder or under any other
Loan Document (the “Stated Rate”) would exceed the highest rate of interest or
other amount permitted under any applicable law to be charged (the “Maximum
Lawful Rate”), then for so long as the Maximum Lawful Rate would be so exceeded,
the rate of interest and other amounts payable shall be equal to the Maximum
Lawful Rate; provided, that if at any time thereafter the Stated Rate is less
than the Maximum Lawful Rate, Borrower shall, to the extent permitted by
applicable law, continue to pay interest and such other amounts at the Maximum
Lawful Rate until such time as the total interest and other such amounts
received is equal to the total interest and other such amounts which would have
been received had the Stated Rate been (but for the operation of this provision)
the interest rate payable or such other amounts payable.  Thereafter, the
interest rate and such other amounts payable shall be the Stated Rate unless and
until the Stated Rate again would exceed the Maximum Lawful Rate, in which event
this provision shall again apply.  In no event shall the total interest or other
such amounts received by Lender exceed the amount which it could lawfully have
received had the interest and other such amounts been calculated for the full
term hereof at the Maximum Lawful Rate. If, notwithstanding the prior sentence,
Lender has received interest or other such amounts hereunder in excess of the
Maximum Lawful Rate, such excess amount shall be applied to the reduction of the
principal balance of the Loans or to other Obligations (other than interest)
payable hereunder, and if no such principal or other Obligations are then
outstanding, such excess or part thereof remaining shall be paid to
Borrower.  In computing interest payable with reference to the Maximum Lawful
Rate applicable to any Lender, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.
 
 
7

--------------------------------------------------------------------------------

 
 
3.
SECURITY INTEREST GRANT / POSSESSORY COLLATERAL / FURTHER ASSURANCES.

 
3.1           Grant of Security Interest.  To secure the full payment and
performance of all of the Obligations, each Loan Party Obligor hereby assigns to
Lender and grants to Lender a continuing security interest in all property of
each Loan Party Obligor, whether tangible or intangible, real or personal, now
or hereafter owned, existing, acquired or arising and wherever now or hereafter
located, and whether or not eligible for lending purposes (but excluding
Excluded Property), including:  (i) all Accounts (whether or not Eligible
Accounts) and all Goods whose sale, lease or other disposition by any Loan Party
Obligor has given rise to Accounts and have been returned to, or repossessed or
stopped in transit by, any Loan Party Obligor; (ii) all Chattel Paper (including
Electronic Chattel Paper), Instruments, Documents, and General Intangibles
(including all patents, patent applications, trademarks, trademark applications,
trade names, trade secrets, goodwill, copyrights, copyright applications,
registrations, licenses, software, franchises, customer lists, tax refund
claims, claims against carriers and shippers, guarantee claims, contracts
rights, payment intangibles, security interests, security deposits and rights to
indemnification); (iii) all Inventory; (iv) all Goods (other than Inventory),
including Equipment, Farm Products, Health-Care-Insurance Receivables, vehicles,
and Fixtures; (v) all Investment Property, including, without limitation, all
rights, privileges, authority, and powers of each Loan Party Obligor as an owner
or as a holder of Pledged Equity, including, without limitation, all economic
rights, all control rights, authority and powers, and all status rights of each
Loan Party Obligor as a member, equity holder or shareholder, as applicable, of
each Issuer; (vi) all Deposit Accounts, bank accounts, deposits and cash;
(vii) all Letter-of-Credit Rights; (viii) all Commercial Tort Claims listed in
Section 2 of the Disclosure Schedule; (ix) all Supporting Obligations; (x) any
other property of any Loan Party Obligor now or hereafter in the possession,
custody or control of Lender or any agent or any parent, Affiliate or Subsidiary
of Lender or any Participant with Lender in the Loans, for any purpose (whether
for safekeeping, deposit, collection, custody, pledge, transmission or
otherwise), and (xi) all additions and accessions to, substitutions for, and
replacements, products and Proceeds of the foregoing property, including
proceeds of all insurance policies insuring the foregoing property, and all of
each Loan Party Obligor’s books and records relating to any of the foregoing and
to any Loan Party’s business.
 
3.2           Possessory Collateral. Promptly, but in any event no later than
five Business Days after any Loan Party Obligor’s receipt of any portion of the
Collateral in an amount in excess of $100,000 evidenced by an agreement,
Instrument or Document, including any Tangible Chattel Paper and any Investment
Property consisting of certificated securities, such Loan Party Obligor shall
deliver the original thereof to Lender together with an appropriate endorsement
or other specific evidence of assignment thereof to Lender (in form and
substance reasonably acceptable to Lender).  If an endorsement or assignment of
any such items shall not be made for any reason, Lender is hereby irrevocably
authorized, as attorney and agent-in-fact (coupled with an interest) for each
Loan Party Obligor, to endorse or assign the same on such Loan Party Obligor’s
behalf.
 
3.3           Further Assurances.
 
(a)           Each Loan Party will, at the time that any Loan Party forms any
direct or indirect Subsidiary or acquires any direct or indirect Subsidiary
after the Closing Date, within ten days of such event (or such later date as
permitted by Lender in its sole discretion) (a) unless such new Subsidiary is a
Foreign Subsidiary, cause such new Subsidiary to become a Loan Party and to
grant Lender a first priority Lien (subject to Permitted Liens) in and to the
assets of such newly formed or acquired Subsidiary); (b) provide, or cause the
applicable Loan Party to provide, to Lender a pledge agreement and appropriate
certificates and powers or financing statements, pledging all of the direct or
beneficial ownership interest in such new Subsidiary in form and substance
reasonably satisfactory to Lender; provided, that such pledge shall exclude the
Equity Interests of any Foreign Subsidiary (and the Equity Interests of any
Subsidiary of such Foreign Subsidiary) that constitute Excluded Property (which
pledge, if reasonably requested by Lender, shall be governed by the laws of the
jurisdiction of such Subsidiary); and (c) provide to Lender all other
documentation, including one or more opinions of counsel reasonably satisfactory
to Lender, which, in its opinion, is appropriate with respect to the execution
and delivery of the applicable documentation referred to above (including
policies of title insurance, flood certification documentation or other
documentation with respect to all Real Property owned in fee and subject to a
mortgage).  Any document, agreement, or instrument executed or issued pursuant
to this Section 3.3 shall constitute a Loan Document.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Each Loan Party will, and will cause each of the other Loan
Parties to, at any time upon the reasonable request of Lender, execute or
deliver to Lender any and all financing statements, fixture filings, security
agreements, pledges, assignments, mortgages, deeds of trust, opinions of
counsel, and all other documents (the “Additional Documents”) that Lender may
reasonably request in form and substance reasonably satisfactory to Lender, to
create, perfect, and continue perfected or to better perfect Lender’s Liens in
all of the assets of each of the Loan Parties (whether now owned or hereafter
arising or acquired, tangible or intangible, real or personal), to create and
perfect Liens in favor of Lender in any Real Property acquired by any other Loan
Party with a fair market value in excess of $100,000, and in order to fully
consummate all of the transactions contemplated hereby and under the other Loan
Documents; provided, that the foregoing shall not apply to the Equity Interests
of any Foreign Subsidiary (or the Equity Interests of any Subsidiary of such
Foreign Subsidiary) that constitute Excluded Property.  To the maximum extent
permitted by applicable law, if any Borrower or any other Loan Party refuses or
fails to execute or deliver any reasonably requested Additional Documents within
a reasonable period of time following the request to do so, each Borrower and
each other Loan Party hereby authorizes Lender to execute any such Additional
Documents in the applicable Loan Party’s name and authorizes Lender to file such
executed Additional Documents in any appropriate filing office.
 
(c)           Each Loan Party Obligor shall, at its own cost and expense,
promptly and duly take, execute, acknowledge and deliver (and/or use
commercially reasonable efforts to cause such other applicable Person to take,
execute, acknowledge and deliver) all such further acts, documents, agreements
and instruments as Lender shall deem reasonably necessary in order to (a) carry
out the intent and purposes of the Loan Documents and the transactions
contemplated thereby, (b) establish, create, preserve, protect and perfect a
first priority lien (subject only to Permitted Liens) in favor of Lender in all
Collateral (wherever located) from time to time owned by the Loan Party
Obligors, (c) cause each Loan Party Obligor to guarantee all of the Obligations,
all pursuant to documentation that is in form and substance reasonably
satisfactory to Lender and (d) facilitate the collection of the
Collateral.  Without limiting the foregoing, each Loan Party Obligor shall, at
its own cost and expense, promptly and duly take, execute, acknowledge and
deliver (and/or use commercially reasonable efforts to cause such other
applicable Person to take, execute, acknowledge and deliver) to Lender all
promissory notes, security agreements, agreements with landlords, mortgagees and
processors and other bailees, subordination and intercreditor agreements and
other agreements, instruments and documents, in each case in form and substance
reasonably acceptable to Lender, as Lender may request from time to time to
perfect, protect, and maintain Lender’s security interests in the Collateral,
including the required priority thereof, and to fully carry out the transactions
contemplated by the Loan Documents.
 
 
9

--------------------------------------------------------------------------------

 
 
3.4           UCC Financing Statements.  Each Loan Party Obligor authorizes
Lender to file, transmit, or communicate, as applicable, from time to time,
Uniform Commercial Code financing statements, along with amendments and
modifications thereto, in all filing offices selected by Lender, listing such
Loan Party Obligor as the debtor and Lender as the secured party, and describing
the collateral covered thereby in such manner as Lender may elect, including
using descriptions such as “all personal property of debtor” or “all assets of
debtor” or words of similar effect.  Each Loan Party Obligor also hereby
ratifies its authorization for Lender to have filed in any filing office any
financing statements filed prior to the date hereof.
 
4.
CERTAIN PROVISIONS REGARDING ACCOUNTS, INVENTORY, COLLECTIONS, APPLICATIONS OF
PAYMENTS, INSPECTION RIGHTS, AND APPRAISALS.

 
4.1           Lock Boxes and Blocked Accounts.  Each Loan Party Obligor hereby
represents and warrants that all Deposit Accounts and all other depositary and
other accounts maintained by each Loan Party Obligor as of the Closing Date are
described in Section 3 of the Disclosure Schedule, which description includes
for each such account the name of the Loan Party Obligor maintaining such
account, the name, of the financial institution at which such account is
maintained, the account number, and the purpose of such account.  After the
Closing Date, no Loan Party Obligor shall open any new Deposit Accounts or any
other depositary or other accounts without the prior written consent of Lender
and without updating Section 3 of the Disclosure Schedule to reflect such
Deposit Accounts or other accounts, as applicable.  No Deposit Accounts or other
accounts of any Loan Party Obligor shall at any time constitute a Restricted
Account other than accounts expressly indicated on Section 3 of the Disclosure
Schedule as being a Restricted Account (and each Loan Party Obligor hereby
represents and warrants that each such account shall at all times meet the
requirements set forth in the definition of Restricted Account to qualify as a
Restricted Account).  Each Loan Party Obligor will, at its expense, establish
(and revise from time to time as Lender may require) procedures acceptable to
Lender, in Lender’s Permitted Discretion, for the collection of checks, wire
transfers and all other proceeds of all of such Loan Party Obligor’s Accounts
and other Collateral (“Collections”), which shall include (i) directing all
Account Debtors to send all Account proceeds directly to a post office box
designated by Lender either in the name of such Loan Party Obligor (but as to
which Lender has exclusive access) or, at Lender’s option, in the name of Lender
(a “Lock Box”), and/or (ii) depositing all Collections received by such Loan
Party Obligor into one or more bank accounts maintained in the name of such Loan
Party Obligor (but as to which Lender has exclusive access) or, at Lender’s
option, in the name of Lender (each, a “Blocked Account”), under an arrangement
acceptable to Lender with a depository bank acceptable to Lender, pursuant to
which all funds deposited into each Blocked Account are to be transferred to
Lender in such manner, and with such frequency, as Lender shall specify, and/or
(iii) instituting standing wire instructions directing Wells Fargo Bank,
National Association to transfer to the Blocked Account, by federal funds wire
transfer on a daily basis, good funds in deposit account number XXXXXXXXX6149
described on Schedule 3 of the Disclosure Schedule; and/or (iv)  a combination
of the foregoing.  Each Loan Party Obligor agrees to execute, and to cause its
depository banks and other account holders to execute, such Lock Box and Blocked
Account control agreements and other documentation as Lender shall require from
time to time in connection with the foregoing, all in form and substance
acceptable to Lender, and in any event such arrangements and documents must be
in place on the date hereof with respect to accounts in existence on the date
hereof, or prior to any such account being opened with respect to any such
account opened after the date hereof, in each case excluding Restricted
Accounts. Borrower further agrees that the standing wire instructions to be
instituted over the deposit account maintained with Wells Fargo Bank, National
Association, and described in this Section 4.1 above, shall not be revoked
without the prior written consent of Lender.  Prior to the Closing Date,
Borrower shall deliver to Lender a complete and executed Authorized Accounts
form regarding Borrower’s operating account(s) into which the proceeds of Loans
are to be paid in the form of Exhibit D annexed hereto. If on any date the
aggregate  amount of Collections held by Lender in the Blocked Account exceeds
the sum of (A) the outstanding principal balance of the Revolving Loans as of
such date, plus (B) the principal amount of all Revolving Loans not yet made as
to which a request has been given by Borrower under Section 1.1(a), plus (C) the
amount of all Letters of Credit not yet issued as to which a request has been
given by Borrower pursuant to Section 2.11(a), then Lender shall, so long as no
Event of Default has occurred and is continuing, remit on a daily basis or such
other frequency as Lender and Borrower may agree from time to time, the amount
of such excess to Borrower’s operating account; provided, however, the foregoing
shall not require Lender to release any cash collateral delivered to it pursuant
to this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
4.2           Application of Payments.  All amounts paid to or received by
Lender in respect of the monetary Obligations, from whatever source (whether
from Borrower or any other Loan Party Obligor pursuant to such other Loan Party
Obligor’s guaranty of the Obligations, any realization upon any Collateral, or
otherwise) shall, unless otherwise directed by Borrower with respect to any
particular payment (unless an Event of Default shall then be continuing, in
which event Lender may disregard Borrower’s direction), be applied by Lender to
the Obligations in such order as Lender may elect, and absent such election
shall be applied as follows:
 
(i)           FIRST, to reimburse Lender for all out-of-pocket costs and
expenses, and all indemnified losses, incurred by Lender which are reimbursable
to Lender in accordance with this Agreement and/or any of the other Loan
Documents,
 
(ii)          SECOND, to any accrued but unpaid interest on any Protective
Advances,
 
(iii)         THIRD, to the outstanding principal of any Protective Advances,
 
(iv)         FOURTH, to any accrued but unpaid fees owing to Lender under this
Agreement and/or any other Loan Documents,
 
(v)          FIFTH, to any unpaid accrued interest on the Obligations,
 
(vi)         SIXTH, to the outstanding principal of the Revolving Loans, and, to
the extent required by this Agreement, to cash collateralize the Letter of
Credit Balance, and
 
(vii)        SEVENTH, to the payment of any other outstanding Obligations; and
after payment in full in cash of all of the outstanding monetary Obligations,
any further amounts paid to or received by Lender in respect of the Obligations
(so long as no monetary Obligations are outstanding) shall be paid over to
Borrower or such other Person(s) as may be legally entitled thereto.  For
purposes of determining the Borrowing Base, such amounts will be credited to the
Loan Account and the Collateral balances to which they relate upon Lender’s
receipt of an advice from Lender’s Bank (set forth in Section 6 of Schedule A)
that such items have been credited to Lender’s account at Lender’s Bank (or upon
Lender’s deposit thereof at Lender’s Bank in the case of payments received by
Lender in kind), in each case subject to final payment and collection.  However,
for purposes of computing interest on the Obligations, such items shall be
deemed applied by Lender three (3) Business Days after Lender’s receipt of
advice of deposit thereof at Lender’s Bank.
 
4.3           Notification; Verification.  Lender or its designee may, from time
to time, whether or not a Default or Event of Default has occurred:  (i) verify
directly with the Account Debtors of the Loan Party Obligors (or by any
reasonable manner and through any reasonable medium Lender considers advisable
in the exercise of its Permitted Discretion) the validity, amount and other
matters relating to the Accounts and Chattel Paper of the Loan Party Obligors,
by means of mail, telephone or otherwise, either in the name of the applicable
Loan Party Obligor or Lender or such other name as Lender may choose and
(ii) notify Account Debtors of the Loan Party Obligors that Lender has a
security interest in the Accounts of the Loan Party Obligors.  Lender or its
designee may, from time to time after the occurrence and during the continuance
of an Event of Default: (x) require any Loan Party Obligor to cause all invoices
and statements which it sends to Account Debtors or other third parties to be
marked, in a manner reasonably satisfactory to Lender, to reflect Lender’s
security interest therein and payment instructions acceptable to Lender (y)
direct such Account Debtors to make payment thereof directly to Lender; such
notification to be sent on the letterhead of such Loan Party Obligor and
substantially in the form of Exhibit E annexed hereto; and (z) demand, collect
or enforce payment of any Accounts and Chattel Paper (but without any duty to do
so).  Each Loan Party Obligor hereby authorizes Account Debtors to make payments
directly to Lender and to rely on notice from Lender without further
inquiry.  Lender may on behalf of each Loan Party Obligor endorse all items of
payment received by Lender that are payable to such Loan Party Obligor for the
purposes described above.
 
 
11

--------------------------------------------------------------------------------

 
 
4.4           Power of Attorney.
 
Each Loan Party Obligor hereby grants to Lender an irrevocable power of
attorney, coupled with an interest, authorizing and permitting Lender (acting
through any of its officers, employees, attorneys or agents), at Lender’s option
(and solely with respect to any actions taken by Lender under Section 4.4(a)
below, in the exercise of its Permitted Discretion), but without obligation,
with or without notice to such Loan Party Obligor, and at such Loan Party
Obligor’s expense, to do any or all of the following, in such Loan Party
Obligor’s name or otherwise:
 
(a)           (i) execute on behalf of such Loan Party Obligor any documents
that Lender may deem advisable in order to perfect, protect and maintain
Lender’s security interests, and priority thereof, in the Collateral (including
such financing statements and continuation financing statements, and amendments
or other modifications thereto, as Lender shall deem necessary or appropriate);
(ii) endorse such Loan Party Obligor’s name on all checks and other forms of
remittances received by Lender; (iii) pay any sums required on account of such
Loan Party Obligor’s taxes or to secure the release of any Liens therefor; (iv)
pay any amounts necessary to obtain, or maintain in effect, any of the insurance
described in Section 5.14; (v) receive and otherwise take control in any manner
of any cash or non-cash items of payment or Proceeds of Collateral; (vi)
receive, open and process all mail addressed to such Loan Party Obligor at any
post office box/lockbox maintained by Lender for such Loan Party Obligor or at
any other business premises of Lender with Collections to be promptly
transferred to the Blocked Account and any mail unrelated to Collections to be
promptly remitted to such Loan Party Obligor along with copies of all other mail
addressed to such Loan Party Obligor and received by Lender, and (vii) endorse
or assign to Lender on such Loan Party Obligor’s behalf any portion of
Collateral evidenced by an agreement, Instrument or Document if an endorsement
or assignment of any such items is not made by Borrower pursuant to Section 3.2;
and
 
(b)           After the occurrence and during the continuance of an Event of
Default and subject to the terms and conditions of Section 7 to this Agreement;
(i) execute on behalf of such Loan Party Obligor any document exercising,
transferring or assigning any option to purchase, sell or otherwise dispose of
or lease (as lessor or lessee) any real or personal property which is part of
the Collateral or in which Lender has an interest; (ii) execute on behalf of
such Loan Party Obligor any invoices relating to any Accounts, any draft against
any Account Debtor, any proof of claim in bankruptcy, any notice of Lien or
claim, and any assignment or satisfaction of mechanic’s, materialman’s or other
Lien; (iii) except as otherwise provided in Section 4.3(i) hereof, execute on
behalf of such Loan Party Obligor any notice to any Account Debtor; (iv) pay,
contest or settle any Lien, charge, encumbrance, security interest and adverse
claim in or to any of the Collateral, or any judgment based thereon, or
otherwise take any action to terminate or discharge the same; (v) grant
extensions of time to pay, compromise claims relating to, and settle Accounts,
Chattel Paper and General Intangibles for less than face value and execute all
releases and other documents in connection therewith; (vi) settle and adjust,
and give releases of, any insurance claim that relates to any of the Collateral
and obtain payment therefor; (vii) instruct any third party having custody or
control of any Collateral or books or records belonging to, or relating to, such
Loan Party Obligor to give Lender the same rights of access and other rights
with respect thereto as Lender has under this Agreement or any other Loan
Document; (viii) change the address for delivery of such Loan Party Obligor’s
mail; (ix) vote any right or interest with respect to any Investment Property;
and (x) instruct any Account Debtor to make all payments due to such Loan Party
Obligor directly to Lender.
 
 
12

--------------------------------------------------------------------------------

 
 
Any and all sums paid, and any and all costs, expenses, liabilities, obligations
and reasonable attorneys’ fees incurred, by Lender with respect to the foregoing
shall be added to and become part of the Obligations, shall be payable on
demand, and shall bear interest at a rate equal to the highest interest rate
applicable to any of the Obligations at such time.  Each Loan Party Obligor
agrees that Lender’s rights under the foregoing power of attorney and/or any of
Lender’s other rights under this Agreement or the other Loan Documents shall not
be construed to indicate that Lender is in control of the business, management
or properties of such Loan Party Obligor.
 
4.5           Disputes.  Each Loan Party Obligor shall promptly notify Lender of
all disputes or claims relating to its Accounts and Chattel Paper in excess of
$100,000.  Each Loan Party Obligor agrees that it will not, without Lender’s
prior written consent (which consent, absent the continuance of an Event of
Default, shall not be unreasonably withheld), compromise or settle any of its
Accounts or Chattel Paper for less than the full amount thereof, grant any
extension of time for payment of any of its Accounts or Chattel Paper, release
(in whole or in part) any Account Debtor or other person liable for the payment
of any of its Accounts or Chattel Paper or grant any credits, discounts,
allowances, deductions, return authorizations or the like with respect to any of
its Accounts or Chattel Paper; except (unless otherwise directed by Lender
during the existence of a Default or an Event of Default) such Loan Party
Obligor may take any of such actions in the ordinary course of its business
consistent with past practices, provided that Borrower promptly reports the same
to Lender.
 
4.6           Inventory.
 
(a)           Returns.  No Loan Party Obligor will accept returns of any
Inventory from any Account Debtor except in the ordinary course of its
business.  In the event the value of returned  Inventory in any one calendar
month exceeds $250,000 (collectively for all Loan Party Obligors), Borrower will
promptly notify Lender (which notice shall specify the value of all such
returned Inventory, the reasons for such returns, and the locations and the
condition of such returned Inventory).
 
(b)           Third Party Locations.  Loan Party Obligors shall endeavor to give
Lender prior written notice of such Loan Party Obligor’s storage of Inventory or
Equipment at any location other than locations set forth on Section 1(d) of the
Disclosure Schedule, provided, however in no event shall such Loan Party Obligor
provide such written notice later than 15 Business Days after the end of the
month in which such Inventory or Equipment was stored at such other location.
 
 
13

--------------------------------------------------------------------------------

 
 
(c)           Sale on Return, etc.  No Loan Party Obligor will, without Lender’s
prior written consent, at any time, sell any Inventory on a sale-or-return,
guaranteed sale, consignment, or other contingent basis.
 
(d)           Fair Labor Standards Act.  Each Loan Party Obligor represents and
warrants, and covenants that at all times, that all of the Inventory of each
Loan Party Obligor has been, at all times will be, produced only in accordance
with the Fair Labor Standards Act of 1938 and all rules, regulations and orders
promulgated thereunder.
 
4.7           Access to Collateral, Books and Records.  At reasonable times,
Lender and/or its representatives or agents shall have the right to inspect the
Collateral, and the right to examine and copy each Loan Party’s books and
records.  Each Loan Party Obligor agrees to give Lender access to any or all of
such Loan Party Obligor’s, and each of its Subsidiaries’, premises to enable
Lender to conduct such inspections and examinations.  Such inspections and
examinations shall be at Borrower’s expense and the charge therefor shall be
$1,100 per person per day (or such higher amount as shall represent Lender’s
then current standard charge), plus out-of-pocket expenses; provided that
Borrower shall only be required to reimburse Lender for up to three (3) such
inspections and examinations in any Fiscal Year plus any additional inspections
and examinations that are conducted during the existence of an Event of
Default.  Upon the occurrence and during the continuance of an Event of Default,
Lender may, at Borrower’s expense, use each Loan Party’s personnel, computer and
other equipment, programs, printed output and computer readable media, supplies
and premises for the collection, sale or other disposition of Collateral to the
extent Lender, in its sole discretion, deems appropriate.  Each Loan Party
Obligor hereby irrevocably authorizes all accountants and other financial
professional third parties to disclose and deliver to Lender, at Borrower’s
expense, all financial information, books and records, work papers, management
reports and other information in their possession regarding the Loan Parties.
 
4.8           Appraisals.  Each Loan Party Obligor will permit Lender and each
of its representatives or agents to conduct appraisals and valuations of the
Collateral at such times and intervals as Lender may designate and, so long as
no Event of Default has occurred and is continuing, at reasonable times and upon
reasonable prior notice. Absent the occurrence of an Event of Default, up to
three (3) such appraisals and valuations shall be at Borrower’s expense;
provided, however, Borrower shall also be obligated to reimburse Lender for the
costs of any appraisals or valuations ordered while an Event of Default exists.
 
5.
REPRESENTATIONS, WARRANTIES AND COVENANTS.

 
To induce Lender to enter into this Agreement, each Loan Party Obligor
represents, warrants and covenants as follows (it being understood and agreed
that (a) each such representation and warranty (i) will be made as of the date
hereof and be deemed remade as of each date on which any Loan is made or Letter
of Credit is issued (except to the extent any such representation or warranty
expressly relates only to any earlier and/or specified date, in which case such
representation or warranty will be made as of such earlier and/or specified
date), and (ii) shall not be affected by any knowledge of, or any investigation
by, Lender, and (b) each such covenant shall continuously apply with respect to
all times commencing on the date hereof and continuing until the Termination
Date):
 
 
14

--------------------------------------------------------------------------------

 
 
5.1           Existence and Authority.  Each Loan Party is duly organized,
incorporated, validly existing and in good standing under the laws of its
jurisdiction of organization (which jurisdiction is identified in Section 1(a)
of the Disclosure Schedule) and is qualified to do business in each jurisdiction
in which the operation of its business requires that it be qualified (which each
such jurisdiction is identified in Section 1(a) of the Disclosure Schedule),
except where the failure to be so qualified could not reasonably be expected to
result in a Material Adverse Effect.  Each Loan Party will, and will cause each
of its Subsidiaries to, at all times preserve and keep in full force and effect
such Person’s valid existence and good standing in its jurisdiction of
organization and, except as could not reasonably be expected to result in a
Material Adverse Effect, good standing with respect to all other jurisdictions
in which it is qualified to do business and any rights, franchises, permits,
licenses, accreditations, authorizations, or other approvals material to their
businesses.  Each Loan Party has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby. The execution,
delivery and performance by each Loan Party Obligor of this Agreement and all of
the other Loan Documents to which such Loan Party Obligor is a party have been
duly and validly authorized, do not violate such Loan Party Obligor’s Organic
Documents, or any law or any agreement or instrument or any court order which is
binding upon any Loan Party or its property, do not constitute grounds for
acceleration of any Indebtedness or obligation under any agreement or instrument
which is binding upon any Loan Party or its property, and do not require the
consent of any Person.  No Loan Party is required to obtain any government
approval, consent, or authorization from any Governmental Authority, or to file
any declaration or statement with any Governmental Authority (other than filings
with the Securities and Exchange Commission), in connection with or as a
condition to the execution, delivery or performance of any of the Loan
Documents.  This Agreement and each of the other Loan Documents have been duly
executed and delivered by, and are enforceable against each of the Loan Party
Obligors who have signed them, in accordance with their respective terms, except
as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).  Section 1(f) of the Disclosure Schedule sets
forth the ownership of each Borrower and their respective Subsidiaries.
 
5.2           Names; Trade Names and Styles.  The name of each Loan Party
Obligor set forth on Section 1(b) of the Disclosure Schedule is its correct and
complete legal name as of the date hereof, and no Loan Party Obligor has used
any other name at any time in the past five years, or at any time will use any
other name, in any tax filing made in any jurisdiction.  Listed in Section 1(b)
of the Disclosure Schedule are all prior names used by each Loan Party Obligor
at any time in the past five years and all of the present and prior trade names
used by any Loan Party Obligor at any time in the past five years.  Borrower
shall give Lender at least thirty days’ prior written notice (and will deliver
an updated Section 1(b) of the Disclosure Schedule to reflect the same) before
it or any other Loan Party Obligor changes its legal name or does business under
any other name.
 
5.3           Title to Collateral; Third Party Locations; Permitted Liens.  Each
Loan Party Obligor has, and at all times will continue to have, good and
marketable title to, or rights in, all of the Collateral.  The Collateral now
is, and at all times will remain, free and clear of any and all Liens, except
for Permitted Liens.  Lender now has, and will at all times continue to have, a
first-priority  perfected and enforceable security interest in all of the
Collateral, and each Loan Party Obligor will at all times defend Lender and the
Collateral against all claims of others (other than holders of Permitted
Liens).  None of the Collateral which is Equipment with a fair market value in
excess of $100,000 is, or will at any time, be affixed to any real property in
such a manner, or with such intent, as to become a fixture unless any landlord
or mortgagee delivers a lien waiver or similar instrument in favor of Lender,
and in form and substance reasonably acceptable to Lender.  Except for leases or
subleases as to which Borrower has delivered to Lender a landlord’s waiver in
form and substance satisfactory to Lender, no Loan Party Obligor is or will be a
lessee or sublessee under any real property lease or sublease.  Except for
warehouses as to which Borrower has delivered to Lender a warehouseman’s waiver
in form and substance satisfactory to Lender, no Loan Party Obligor is or will
at any time be a bailor of any Goods at any warehouse or otherwise.  Prior to
causing or permitting any Collateral to at any time be located upon premises in
which any third party (including any landlord, warehouseman, or otherwise) has
an interest, Borrower shall notify Lender and the applicable Loan Party Obligor
shall cause each such third party to execute and deliver to Lender, in form and
substance reasonably acceptable to Lender, such waivers, collateral access
agreements, and subordinations as Lender shall specify, so as to, among other
things, ensure that Lender’s rights in the Collateral are, and will at all times
continue to be, superior to the rights of any such third party and that Lender
has access to such Collateral.  Each applicable Loan Party Obligor will keep at
all times in full force and effect, and will comply at all times with all the
material terms of, any lease of real property where any of the Collateral now or
in the future may be located.
 
 
15

--------------------------------------------------------------------------------

 
 
5.4           Accounts and Chattel Paper.  As of each date reported by Borrower,
all Accounts which Borrower has then reported to Lender as then being Eligible
Accounts comply in all respects with the criteria for eligibility set forth in
the definition of Eligible Accounts.  All such Accounts and Chattel Paper are
genuine and in all respects what they purport to be, arise out of a completed,
bona fide and unconditional and non-contingent sale and delivery of goods or
rendition of services by Borrower in the ordinary course of its business and in
accordance with the terms and conditions of all purchase orders, contracts or
other documents relating thereto, each Account Debtor thereunder had the
capacity to contract at the time any contract or other document giving rise to
such Accounts and Chattel Paper were executed, and the transactions giving rise
to such Accounts and Chattel Paper comply with all applicable laws and
governmental rules and regulations.
 
5.5           Electronic Chattel Paper.  To the extent that any Loan Party
Obligor obtains or maintains any Electronic Chattel Paper, such Loan Party
Obligor shall at all times create, store and assign the record or records
comprising the Electronic Chattel Paper in such a manner that (i) a single
authoritative copy of the record or records exists which is unique, identifiable
and except as otherwise provided below, unalterable, (ii) the authoritative copy
identifies Lender as the assignee of the record or records, (iii) the
authoritative copy is communicated to and maintained by Lender or its designated
custodian, (iv) copies or revisions that add or change an identified assignee of
the authoritative copy can only be made with the participation of Lender,
(v) each copy of the authoritative copy and any copy of a copy is readily
identifiable as a copy that is not the authoritative copy and (vi) any revision
of the authoritative copy is readily identifiable as an authorized or
unauthorized revision.
 
5.6           Capitalization; Investment Property.
 
(a)           No Loan Party, directly or indirectly, owns, or shall at any time
own, any Equity Interests of any other Person except as set forth in Sections
1(f) and 1(g) of the Disclosure Schedule, which such Sections of the Disclosure
Schedule list all Investment Property owned by each Loan Party Obligor, except
in each case for Permitted Investments and except as permitted by Section
5.24(a).
 
(b)           None of the Pledged Equity has been issued or otherwise
transferred in violation of the Securities Act, or other applicable laws of any
jurisdiction to which such issuance or transfer may be subject.
 
(c)           The Pledged Equity pledged by each Loan Party Obligor hereunder
constitutes all of the issued and outstanding equity interests of each Issuer
owned by such Loan Party Obligor.
 
(d)           All of the Pledged Equity has been duly and validly issued and is
fully paid and non-assessable, and the holders thereof are not entitled to any
preemptive, first refusal, or other similar rights.  There are no outstanding
options, warrants or similar agreements, documents, or instruments with respect
to any of the Pledged Equity.
 
 
16

--------------------------------------------------------------------------------

 
 
(e)           Each Loan Party Obligor has caused each Issuer (other than I.D.
Systems, Inc.) to amend or to otherwise modify its Organic Documents, books,
records, and related agreements, documents, and instruments, as applicable, to
reflect the rights and interests of Lender hereunder, and to the extent required
to enable and empower Lender to exercise and enforce its rights and remedies
hereunder in respect of the Pledged Equity and other Investment Property.
 
(f)           Each Loan Party Obligor will take any and all actions required or
requested by Lender, from time to time, to (i) cause Lender to obtain exclusive
control of any Investment Property in a manner acceptable to Lender and
(ii) obtain from any Issuers and such other Persons as Lender shall specify, for
the benefit of Lender, written confirmation of Lender’s exclusive control over
such Investment Property and take such other actions as Lender may request to
perfect Lender’s security interest in any Investment Property.  For purposes of
this Section 5.6, Lender shall have exclusive control of Investment Property if
(A) pursuant to Section 3.2, such Investment Property consists of certificated
securities and the applicable Loan Party Obligor delivers such certificated
securities to Lender (with all appropriate endorsements); (B) such Investment
Property consists of uncertificated securities and either (x) the applicable
Loan Party Obligor delivers such uncertificated securities to Lender or (y) the
Issuer thereof agrees, pursuant to documentation in form and substance
reasonably satisfactory to Lender, that it will comply with instructions
originated by Lender without further consent by the applicable Loan Party
Obligor, and (C) such Investment Property consists of security entitlements and
either (x) Lender becomes the entitlement holder thereof or (y) the appropriate
securities intermediary agrees, pursuant to documentation in form and substance
reasonably satisfactory to Lender, that it will comply with entitlement orders
originated by Lender without further consent by the applicable Loan Party
Obligor.  Each Loan Party Obligor that is a limited liability company or a
partnership hereby represents and warrants that it has not, and at no time will,
elect pursuant to the provisions of Section 8-103 of the UCC to provide that its
equity interests are securities governed by Article 8 of the UCC.
 
(g)           No Loan Party owns, or has any present intention of acquiring, any
“margin security” or any “margin stock” within the meaning of Regulations T, U
or X of the Board of Governors of the Federal Reserve System (herein called
“margin security” and “margin stock”).  None of the proceeds of the Loans will
be used, directly or indirectly, for the purpose of purchasing or carrying, or
for the purpose of reducing or retiring any Indebtedness which was originally
incurred to purchase or carry, any margin security or margin stock or for any
other purpose which might constitute the transactions contemplated hereby a
“purpose credit” within the meaning of said Regulations T, U or X, or cause this
Agreement to violate any other regulation of the Board of Governors of the
Federal Reserve System or the Exchange Act, or any rules or regulations
promulgated under such statutes.
 
(h)           No Loan Party Obligor shall vote to enable, or take any other
action to cause or to permit, any Issuer to issue any equity interests of any
nature, or to issue any other securities or interests convertible into or
granting the right to purchase or exchange for any equity interests of any
nature of any Issuer.
 
(i)           No Loan Party Obligor shall take, or fail to take, any action that
would in any manner impair the value or the enforceability of Lender’s Lien on
any of the Investment Property, or any of Lender’s rights or remedies under this
Agreement or any other Loan Document with respect to any of the Investment
Property.
 
 
17

--------------------------------------------------------------------------------

 
 
(j)           In the case of any Loan Party Obligor which is an Issuer, such
Issuer agrees that the terms of Section 7.3(g)(iii) of this Agreement shall
apply to such Loan Party Obligor with respect to all actions that may be
required of it pursuant to such Section 7.3(g)(iii) regarding the Investment
Property issued by it.
 
5.7           Commercial Tort Claims.  No Loan Party Obligor has any Commercial
Tort Claims pending other than those listed in Section 2 of the Disclosure
Schedule, and each Loan Party Obligor shall promptly (but in any case no later
than five Business Days thereafter) notify Lender in writing upon incurring or
otherwise obtaining a Commercial Tort Claim after the date hereof against any
third party.  Such notice shall constitute such Loan Party Obligor’s
authorization to amend such Section 2 to add such Commercial Tort Claim and
shall automatically be deemed to amend such Section 2 to include such Commercial
Tort Claim.
 
5.8           Jurisdiction of Organization; Location of
Collateral.  Sections 1(c) and 1(d) of the Disclosure Schedule set forth
(i) each place of business of each Loan Party Obligor (including its chief
executive office), (ii) all locations where all Inventory, Equipment, and other
Collateral owned by each Loan Party Obligor is kept other than Inventory
in-transit, and (iii) whether each such Collateral location and/or place of
business (including each Loan Party Obligor’s chief executive office) is owned
by a Loan Party or leased (and if leased, specifies the complete name and notice
address of each lessor).  No Collateral is located outside the United States or
in the possession of any lessor, bailee, warehouseman or consignee, except as
expressly indicated in Sections 1(c) and 1(d) of the Disclosure Schedule and
Equipment or Inventory with a fair market value in excess of $200,000 in the
aggregate.  Each Loan Party Obligor will give Lender at least thirty days’ prior
written notice before changing its jurisdiction of organization, opening any
additional place of business, changing its chief executive office or the
location of its books and records, or moving any of the Collateral to a location
other than one of the locations set forth in Sections 1(c) and 1(d) of the
Disclosure Schedule other than Inventory in-transit, and will execute and
deliver all financing statements, landlord waivers, collateral access
agreements, mortgages, and all other agreements, instruments and documents which
Lender shall reasonably require in connection therewith prior to making such
change, all in form and substance satisfactory to Lender.  Without the prior
written consent of Lender, no Loan Party Obligor will at any time (x) change its
jurisdiction of organization or (y) allow any Collateral to be located outside
of the continental United States of America, other than Equipment or Inventory
with a fair market value in excess of $200,000 in the aggregate.
 
5.9           Financial Statements and Reports; Solvency.
 
(a)           All financial statements delivered to Lender by or on behalf of
any Loan Party have been, and at all times will be, prepared in conformity with
GAAP (provided, that interim financial statements may lack footnotes and will be
subject to audit and year-end adjustments) and completely and fairly reflect in
all material respects the financial condition of each Loan Party covered
thereby, at the times and for the periods therein stated.
 
(b)           As of the date hereof (after giving effect to the Loans and
Letters of Credit to be made or issued on the date hereof, and the consummation
of the transactions contemplated hereby), and as of each other day that any Loan
or Letter of Credit is made or issued (after giving effect thereof), (i) the
fair saleable value of all of the assets and properties of each Loan Party,
individually, exceeds the aggregate liabilities and Indebtedness of each such
Loan Party (including contingent liabilities), (ii) each Loan Party,
individually, is solvent and able to pay its debts as they come due, (iii) each
Loan Party, individually, has sufficient capital to carry on its business as now
conducted and as proposed to be conducted, (iv) no Loan Party is contemplating
either the liquidation of all or any substantial portion of its assets or
property, or the filing of any petition under any state, federal, or other
bankruptcy or insolvency law, and (v) no Loan Party has knowledge of any Person
contemplating the filing of any such petition against any Loan Party.
 
 
18

--------------------------------------------------------------------------------

 
 
5.10           Tax Returns and Payments; Pension Contributions.  Each Loan Party
has timely filed all tax returns and reports required by applicable law, has
timely paid all applicable Taxes, assessments, deposits and contributions owing
by such Loan Party and will timely pay all such items in the future as they
became due and payable.  Each Loan Party may, however, defer payment of any
contested taxes; provided, that such Loan Party (i) in good faith contests its
obligation to pay such Taxes by appropriate proceedings promptly and diligently
instituted and conducted; (ii) notifies Lender in writing of the commencement
of, and any material development in, the proceedings; (iii) posts bonds or takes
any other commercially reasonable steps required to keep the contested taxes
from becoming a Lien upon any of the Collateral and (iv) maintains adequate
reserves therefor in conformity with GAAP.  No Loan Party is aware of any claims
or adjustments proposed for any prior tax years that could result in additional
taxes becoming due and payable by any Loan Party.  Each Plan is in compliance in
all material respects with the applicable provisions of ERISA, the Code and
other applicable laws.  Each Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter or
opinion letter from the Internal Revenue Service to the effect that the form of
such Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the Internal Revenue Service to be exempt from
federal income tax under Section 501(a) of the Code, or an application for such
a letter is currently being processed by the Internal Revenue Service.  To the
best knowledge of each Loan Party, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.  There are no pending or, to the
best knowledge of any Loan Party, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Plan that could
reasonably be expected to result in liabilities individually or in the aggregate
in excess of $100,000 on any Loan Party.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in
liabilities individually or in the aggregate on any Loan Party in excess of
$100,000.  No ERISA Event has occurred, and no Loan Party is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan, in each case that could
reasonably be expected to result in liabilities individually or in the aggregate
in excess of $100,000. Each Loan Party and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained, in each case except as could not
reasonably be expected to result in liabilities individually or in the aggregate
to the Loan Parties in excess of $100,000.  As of the most recent valuation date
for any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and no Loan Party knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (iv) no Loan Party nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid, except as could not
reasonably be expected to result in liabilities individually or in the aggregate
to the Loan Parties in excess of $100,000.  No Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA except as could not reasonably be expected to result in
liabilities individually or in the aggregate to the Loan Parties in excess of
$100,000.  No Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan except as could not reasonably be
expected to result in liabilities individually or in the aggregate to the Loan
Parties in excess of $100,000.
 
 
19

--------------------------------------------------------------------------------

 
 
5.11           Compliance with Laws; Intellectual Property; Licenses.
 
(a)           No Loan Party nor any of its Subsidiaries is in violation of any
applicable laws, rules, regulations, executive orders, or codes (including
safety and environmental matters) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. Borrower will,
and will cause each of its Subsidiaries to, comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority,
other than laws, rules, regulations, and orders the non-compliance with which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
(b)           Each Loan Party has timely filed all tax returns and reports of
such Loan Party required to be filed by it, and paid when due all taxes shown on
such tax returns to be due and payable and all assessments, fees and other
governmental charges upon such Loan Party and its assets, income, businesses and
franchises that are due and payable. None of the Loan Parties are aware of any
unpaid tax or assessment or proposed tax or assessment against any Loan Party
except taxes owing for current or future periods that are not yet due and
payable. Each Loan Party shall pay and discharge when due any and all
indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments.
 
(c)           No Loan Party has received written notice of default or violation,
nor is any Loan Party in default or violation, with respect to any judgment,
order, writ, injunction, decree, demand or assessment issued by any court or any
federal, state, local, municipal or other Governmental Authority relating to any
aspect of any Loan Party’s business, affairs, properties or assets that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No Loan Party has received written notice of or been
charged with, or is, to the knowledge of any Loan Party, under investigation
with respect to, any violation in any material respect of any provision of any
applicable law.  To Borrower’s knowledge, no Loan Party or any real property
owned, leased or used in the operation of the business is subject to any
federal, state or local investigation to determine whether any remedial action
is needed to address any hazardous materials or an environmental release (as
that term is defined under environmental and health and safety laws) at, on, or
under any real property currently leased, owned or used by a Loan party nor is a
Loan Party liable for any environmental release identified or under
investigation at, on or under any real property previously owned, leased or used
by a Loan Party.  To Borrower’s knowledge, no Loan Party has any contingent
liability with respect to any environmental release, environmental pollution or
hazardous material on any real property now or previously owned, leased or
operated by it.
 
(d)           No Loan Party Obligor owns any Intellectual Property, except as
set forth in Section 4 of the Disclosure Schedule.  Except as set forth in
Section 4 of the Disclosure Schedule, none of the Intellectual Property owned by
any Loan Party Obligor is the subject of any licensing or franchise agreement
pursuant to which such Loan Party Obligor is the licensor or franchisor.  Each
Loan Party Obligor shall promptly (but in any event within thirty (30) days
thereafter) notify Lender in writing of any additional Intellectual Property
rights acquired or arising after the Closing Date and shall submit to Lender a
supplement to Section 4 of the Disclosure Schedule to reflect such additional
rights (provided that such Loan Party Obligor’s failure to do so shall not
impair Lender’s security interest therein).  Each Loan Party Obligor shall
execute a separate security agreement granting Lender a security interest in
such Intellectual Property (whether owned on the Closing Date or thereafter), in
form and substance reasonably acceptable to Lender and suitable for registering
such security interest in such Intellectual Property with the United States
Patent and Trademark Office and/or United States Copyright Office, as applicable
(provided that such Loan Party Obligor’s failure to do so shall not impair
Lender’s security interest therein).  Each Loan Party owns or has, and will at
all times continue to own or have, the valid right to use all material patents,
trademarks, copyrights, software, computer programs, equipment designs, network
designs, equipment configurations, technology and other Intellectual Property
used, marketed and sold in such Loan Party’s business, and each Loan Party is in
compliance, and will continue at all times to comply, in all material respects
with all licenses, user agreements and other such agreements regarding the use
of Intellectual Property.  No Loan Party has any knowledge that, or has received
any notice claiming that, any of such Intellectual Property infringes upon or
violates the rights of any other Person.
 
 
20

--------------------------------------------------------------------------------

 
 
(e)           Each Loan Party has and will continue at all times to have, all
federal, state, local and other licenses and permits required to be maintained
in connection with such Loan Party’s business operations, and its ownership, use
and operation of any real property, and all such licenses and permits, necessary
for the operation of the business are valid and will remain and in full force
and effect.  Each Loan Party has, and will continue at all times to have,
complied with the requirements of such licenses and permits in all material
respects, and has received no written notice of any pending or threatened
proceedings for the suspension, termination, revocation or limitation
thereof.  No Loan Party is aware of any facts or conditions that could
reasonably be expected to cause or permit any of such licenses or permits to be
voided, revoked or withdrawn.
 
(f)           In addition to and without limiting the generality of clause (a)
above, (i) comply in all material respects with applicable provisions of ERISA
and the IRC with respect to all Plans, (ii) without the prior written consent of
Lender, not take any action or fail to take action the result of which could
result in a Loan Party or ERISA Affiliate incurring a material liability to the
PBGC or to a Multiemployer Plan (other than  to pay contributions or premiums
payable in the ordinary course), (iii) allow any facts or circumstances to exist
with respect to one or more Plans that, in the aggregate, reasonably could be
expected to result in a Material Adverse Effect, (iv) not participate in any
prohibited transaction that could result in other than a de minimis civil
penalty  excise tax, fiduciary liability or correction obligation under ERISA or
the IRC, (v) operate each Plan in such a manner that will not incur any material
tax liability under the IRC (including Section 4980B of the IRC), and (vi)
furnish to Lender upon Lender’s written request such additional information
about any Plan for which any Loan Party or ERISA Affiliate could reasonably
expect to incur any material liability.  With respect to each Pension Plan
(other than a Multiemployer Plan) except as could not reasonably be expected to
result in liability to the Loan Parties, the Loan Parties and the ERISA
Affiliates shall (y) satisfy in full and in a timely manner, without incurring
any late payment or underpayment charge or penalty and without giving rise to
any Lien, all of the contribution and funding requirements of the IRC and of
ERISA, and (z) pay, or cause to be paid, to the PBGC in a timely manner, without
incurring any late payment or underpayment charge or penalty, all premiums
required pursuant to ERISA.
 
5.12           Litigation.  Section 1(e) of the Disclosure Schedule discloses
all claims, proceedings, litigation or investigations pending or (to the best of
each Loan Party Obligor’s knowledge) threatened against any Loan Party as of the
Closing Date.  There is no claim, suit, litigation, proceeding or investigation
pending or (to the best of each Loan Party Obligor’s knowledge) threatened by or
against or affecting any Loan Party in any court or before any Governmental
Authority (or any basis therefor known to any Loan Party Obligor) which may
result, either separately or in the aggregate, in liability in excess of
$100,000 for the Loan Parties, in any Material Adverse Effect, or in any
material impairment in the ability of any Loan Party to carry on its business in
substantially the same manner as it is now being conducted.
 
5.13           Use of Proceeds.  All proceeds of all Loans and Letters of Credit
shall be used by Borrower solely (i) to pay the fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, (ii) for Borrower’s working
capital purposes and (iii) for such other purposes as specifically permitted
pursuant to the terms of this Agreement.  All proceeds of all Loans and Letters
of Credit will be used solely for lawful business purposes.
 
 
21

--------------------------------------------------------------------------------

 
 
5.14           Insurance.
 
(a)           Each Loan Party will at all times carry property, liability and
other insurance, with insurers acceptable to Lender, in such form and amounts,
and with such deductibles and other provisions, as Lender shall require in the
exercise of its Permitted Discretion, and Borrower will provide Lender with
evidence satisfactory to Lender in its Permitted Discretion that such insurance
is, at all times, in full force and effect.  Lender acknowledges that insurance
companies rated “A” (without giving effect to pluses, minuses or number
suffixes) or better, with a minimum size rating of “IX” by Best’s Insurance
Guide and Key Ratings (or an equivalent rating by another nationally recognized
insurance rating agency of similar standing or if Best’s Insurance Guide and Key
Ratings shall no longer be published) shall be acceptable for purposes of this
Section 5.14. A true and complete listing of such insurance as of the Closing
Date, including issuers, coverages and deductibles, is set forth in Section 5 of
the Disclosure Schedule.  Each property insurance policy shall name Lender as
loss payee and shall contain a lender’s loss payable endorsement in form
acceptable to Lender, each liability insurance policy shall name Lender as an
additional insured, and each business interruption insurance policy shall be
collaterally assigned to Lender, all in form and substance reasonably
satisfactory to Lender.  All policies of insurance shall provide that they may
not be cancelled or changed without at least thirty days’ prior written notice
to Lender, and shall otherwise be in form and substance reasonably satisfactory
to Lender.  Borrower shall advise Lender promptly of any policy cancellation,
non-renewal, reduction, or material amendment with respect to any insurance
policies maintained by any Loan Party or any receipt by any Loan Party of any
notice from any insurance carrier regarding any intended or threatened
cancellation, non-renewal, reduction or material amendment of any of such
policies, and Borrower shall promptly deliver to Lender copies of all notices
and related documentation received by any Loan Party in connection with the
same.
 
(b)           Borrower shall deliver to Lender no later than fifteen (15) days
prior to the expiration of any then current insurance policies, insurance
certificates evidencing renewal of all such insurance policies required by this
Section 5.14.  Borrower shall deliver to Lender, upon Lender’s request,
certificates evidencing such insurance coverage.  If any Loan Party fails to
provide Lender with a certificate of insurance or other evidence of the
continuing insurance coverage required by this Agreement within the time period
set forth in the first sentence of this Section 5.14(b), Lender may purchase
insurance required by this Agreement at Borrower’s expense.  This insurance may,
but need not, protect any Loan Party’s interests.
 
5.15           Financial, Collateral and Other Reporting / Notices.  Each Loan
Party has kept and will at all times keep adequate records and books of account
with respect to its business activities and the Collateral in which proper
entries are made to enable financial statements to be prepared in accordance
with GAAP.  Each Loan Party Obligor will cause to be prepared and furnished to
Lender, in each case in a form and in such detail as is reasonably acceptable to
Lender the following items (the items to be provided under this Section 5.15
shall be delivered to Lender by posting on Passport 6.0 (or, if requested by
Lender, by another form of Approved Electronic Communication or in writing)).
 
(a)           Annual Financial Statements.  Not later than one hundred five
(105) days after the close of each Fiscal Year, audited financial statements of
I.D. Systems, Inc. and its Subsidiaries as of the end of such Fiscal Year,
including balance sheet, income statement, and statement of cash flow for such
Fiscal Year, in each case on a consolidated and consolidating basis, audited and
accompanied by a report and opinion of EisnerAmper LLP or another firm of
independent certified public accountants of recognized standing selected by
Borrower but acceptable to Lender, together with a copy of any management letter
issued in connection therewith.  Concurrently with the delivery of such
financial statements, Borrower shall deliver to Lender a Compliance Certificate,
indicating whether (i) Borrower is in compliance with each of the covenants
specified in Section 5.25, and setting forth a detailed calculation of such
covenants, and (ii) any Default or Event of Default is then in existence;
 
 
22

--------------------------------------------------------------------------------

 
 
(b)           Interim Financial Statements.  Not later than thirty-five (35)
days after the end of each month hereafter, including the last month of each
Fiscal Year, unaudited interim financial statements of I.D. Systems, Inc. and
each of its Subsidiaries as of the end of such month and of the portion of such
Fiscal Year then elapsed, including balance sheet, income statement, statement
of cash flow, and results of their respective operations during such month and
the then-elapsed portion of the Fiscal Year, together with comparative figures
for the same periods in the immediately preceding Fiscal Year and the
corresponding figures from the budget for the Fiscal Year covered by such
financial statements, in each case on a consolidated and consolidating basis,
certified by an Authorized Officer of Borrower as prepared in accordance with
GAAP and fairly presenting in all material respects the consolidated financial
position and results of operations (including a monthly report containing
reasonably detailed business highlights) of Borrower and each of its
Subsidiaries for such month and period subject only to changes from ordinary
course year-end audit adjustments and except that such statements need not
contain footnotes.  Concurrently with the delivery of such financial statements,
Borrower shall deliver to Lender a Compliance Certificate, indicating whether
(i) Borrower is in compliance with each of the covenants specified in Section
5.25, and setting forth a detailed calculation of such covenants, and (ii) any
Default or Event of Default is then in existence;
 
(c)           Borrowing Base / Collateral Reports / Insurance Certificates /
Disclosure Schedules / Other Items. The items described on Schedule D hereto by
the respective dates set forth therein.
 
(d)           Projections, Etc.  Not later than thirty (30) days prior to the
end of each Fiscal Year, monthly business projections for the following Fiscal
Year for the Loan Parties on a consolidated and consolidating basis, which
projections shall include for each such period Borrowing Base projections,
profit and loss projections, balance sheet projections, income statement
projections and cash flow projections;
 
(e)           Shareholder Reports, Etc.  To the extent the following are not
publicly available on the website of I.D. Systems, Inc. or on the website of the
Securities and Exchange Commission, promptly after the sending or filing
thereof, as the case may be, copies of any proxy statements, financial
statements or reports which each Loan Party has made available to its
shareholders and copies of any regular, periodic and special reports or
registration statements which any Loan Party files with the Securities and
Exchange Commission or any Governmental Authority which may be substituted
therefor, or any national securities exchange;
 
(f)           ERISA Reports.  Copies of any annual report to be filed pursuant
to the requirements of ERISA in connection with each plan subject thereto
promptly upon request by Lender and in addition, each Loan Party shall promptly
notify Lender upon having knowledge of any ERISA Event; and
 
(g)           Tax Returns.  Upon request from Lender, each federal and state
income tax return filed by any Loan Party or Other Obligor promptly, together
with such supporting documentation as is supplied to the applicable tax
authority with such return and proof of payment of any amounts owing with
respect to such return.
 
 
23

--------------------------------------------------------------------------------

 
 
(h)           Notification of Certain Changes.  Borrower will promptly (and in
no case later than the earlier of (i) three (3) Business Days after a Senior
Officer knows, or should have known, of the occurrence of any of the following
and (ii) such other date that such information is required to be delivered
pursuant to this Agreement or any other Loan Document) notify Lender in writing
of: (i) the occurrence of any Default or Event of Default, (ii) the occurrence
of any event that has had, or may reasonably be expected to have, a Material
Adverse Effect, (iii) any change in any Loan Party’s Senior Officers or
directors, (iv) any material investigation, action, suit, proceeding or claim
(or any material development with respect to any existing investigation, action,
suit, proceeding or claim) relating to any Loan Party, any Senior Officer or
director of a Loan Party, the Collateral or which, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
(v) any violation or asserted violation of any applicable law (including OSHA or
any Environmental Laws), if an adverse resolution could have a Material Adverse
Effect or otherwise result in material liability to any Loan Party Obligor, (vi)
any event or the existence of any circumstance that has resulted in, or could
reasonably be expected to result in, any material adverse change in the business
or financial affairs of any Loan Party, any Default, or any Event of Default, or
which would make any representation or warranty previously made by any Loan
Party to Lender untrue in any material respect or constitute a material breach
if such representation or warranty was then being made, (vii) any actual or
alleged breaches of any Material Contract or early termination or threat in
writing to terminate any Material Contract or any material amendment to or
modification of a Material Contract, or the execution of any new Material
Contract by any Loan Party, and (viii) any change in any Loan Party’s certified
accountant.  In the event of each such notice under this Section 5.15(h),
Borrower shall give notice to Lender of the action or actions that each Loan
Party has taken, is taking, or proposes to take with respect to the event or
events giving rise to such notice obligation.
 
(i)           Other Information.  Promptly upon request, such other data and
information (financial and otherwise) as Lender, from time to time, may
reasonably request, bearing upon or related to the Collateral or each Loan
Party’s and each Other Obligor’s business or financial condition or results of
operations.
 
5.16           Litigation Cooperation.  Should any third-party suit, regulatory
action, or any other judicial, administrative, or similar proceeding be
instituted by or against Lender with respect to any Collateral or in any manner
relating to any Loan Party, this Agreement, any other Loan Document or the
transactions contemplated hereby, each Loan Party Obligor shall, without expense
to Lender, make available each Loan Party, such Loan Party’s officers, employees
and agents, and any Loan Party’s books and records, without charge, to the
extent that Lender may deem them reasonably necessary in order to prosecute or
defend any such suit or proceeding.
 
5.17           Maintenance of Collateral, Etc.  Each Loan Party Obligor will
maintain all of the Collateral in good working condition, ordinary wear and tear
excepted, and no Loan Party Obligor will use the Collateral for any unlawful
purpose.
 
5.18           Material Contracts.  Except as expressly disclosed in Section
1(h) of the Disclosure Schedule, no Loan Party is (a) a party to any contract
which has had or could reasonably be expected to have a Material Adverse Effect
or (b) in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in (x) any contract to which it
is a party or by which any of its assets or properties is bound, which default,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or result in liabilities in excess of $250,000 or
(y) any Material Contract.  Except for the contracts and other agreements listed
in Section 1(h) of the Disclosure Schedule, no Loan Party is party, as of the
Closing Date, to any (i) employment agreements covering the management of any
Loan Party, (ii) collective bargaining agreements or other labor agreements
covering any employees of any Loan Party, (iii) agreements for managerial,
consulting or similar services to which any Loan Party is a party or by which it
is bound, (iv) agreements regarding any Loan Party, its assets or operations or
any investment therein to which any of its equity holders is a party, (v) patent
licenses, trademark licenses, copyright licenses or other lease or license
agreements to which any Loan Party is a party, either as lessor or lessee, or as
licensor or licensee, (vi) distribution, marketing or supply agreements to which
any Loan Party is a party, (vii) customer agreements to which any Loan Party is
a party (in each case with respect to any contract of the type described in the
preceding clauses (i), (iii), (iv), (v), (vi) and (vii) requiring payments of
more than $250,000 in the aggregate in any Fiscal Year), (viii) partnership
agreements to which any Loan Party is a partner, limited liability company
agreements to which any Loan Party is a member or manager, or joint venture
agreements to which any Loan Party is a party, (ix) real estate leases, or (x)
any other contract to which any Loan Party is a party, in each case with respect
to this clause (x) the breach, nonperformance or cancellation of which, could
reasonably be expected to have a Material Adverse Effect; (each such contract
and agreement, described in the preceding clauses (i) to (x), a “Material
Contract”).
 
 
24

--------------------------------------------------------------------------------

 
 
5.19           No Default.  No Default or Event of Default has occurred and is
continuing.
 
5.20           No Material Adverse Change.  Since September 30, 2015 there has
been no material adverse change in the financial condition, business,
operations, or properties of any Loan Party or any Other Obligor.
 
5.21           Full Disclosure.  No written report, notice, certificate,
information or other statement  delivered or made (including, in electronic
form) by or on behalf of any Loan Party, any Other Obligor or any of their
respective Affiliates to Lender in connection with this Agreement or any other
Loan Document contains or will at any time contain any untrue statement of a
material fact, or omits or will at any time omit to state any material fact
necessary to make any statements contained herein or therein not
misleading.  Except for matters of a general economic or political nature which
do not affect any Loan Party or any Other Obligor uniquely, there is no fact
presently known to any Loan Party Obligor which has not been disclosed to
Lender, which has had or could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
 
5.22           Sensitive Payments.  No Loan Party (a) has  made or will at any
time make any contributions, payments or gifts to or for the private use of any
governmental official, employee or agent where either the payment or the purpose
of such contribution, payment or gift is illegal under the applicable laws of
the United States or the jurisdiction in which made or any other applicable
jurisdiction, (b) has established or maintained or will at any time establish or
maintain any unrecorded fund or asset for any purpose or made any false or
artificial entries on its books, (c) has made or will at any time make any
payments to any Person with the intention that any part of such payment was to
be used for any purpose other than that described in the documents supporting
the payment, or (d) has engaged in or will at any time engage in any “trading
with the enemy” or other transactions violating any rules or regulations of the
Office of Foreign Assets Control or any similar applicable laws, rules or
regulations.
 
5.23           RESERVED.
 
5.24           Negative Covenants.  No Loan Party Obligor shall, and no Loan
Party Obligor shall permit any other Loan Party to, without Lender’s prior
written consent:
 
 
25

--------------------------------------------------------------------------------

 
 
(a)           merge or consolidate with another Person, except for (i) any
merger between Loan Parties, provided, that Borrower must be the surviving
entity of any such merger to which it is a party and (ii) any merger between a
Loan Party and a Subsidiary of such Loan Party that is not a Loan Party so long
as such Loan Party is the surviving entity of any such merger;
 
(b)           form any new Subsidiary or acquire any interest in any Person;
 
(c)           acquire any assets except in the ordinary course of business and
as otherwise expressly permitted by this Agreement;
 
(d)           enter into any transaction outside the ordinary course of business
that is not expressly permitted by this Agreement;
 
(e)           sell, transfer, return, or dispose of any Collateral or other
assets, except for Permitted Dispositions;
 
(f)            make any loans to, or investments in, any Affiliate or other
Person in the form of money or other assets other than Permitted Investments;
 
(g)           incur any Indebtedness other than the Obligations and Permitted
Indebtedness;
 
(h)           create, incur, assume or suffer to exist any Lien or other
encumbrance of any nature whatsoever, other than in favor of Lender to secure
the Obligations, on any of the Collateral whether now or hereafter owned, other
than Permitted Liens;
 
(i)            guaranty or otherwise become liable with respect to the
obligations of any Person other than (i) the Obligations and (ii) guarantees in
respect of Permitted Indebtedness;
 
(j)            pay or declare any dividends or other distributions on any Loan
Party’s stock or other equity interest (except for dividends payable solely in
capital stock or other equity interests of such Loan Party and dividends and
distributions to Borrower);
 
(k)           redeem, retire, purchase or otherwise acquire, directly or
indirectly, any of Loan Party’s capital stock or other equity interests;
 
(l)            make any change in any Loan Party’s capital structure;
 
(m)          dissolve or elect to dissolve;
 
(n)           engage, directly or indirectly, in a business other than the
business which is being conducted on the date hereof or any business reasonably
related, incidental or ancillary thereto, wind up its business operations or
cease substantially all, or any material portion, of its normal business
operations, or suffer any material disruption, interruption or discontinuance of
a material portion of its normal business operations;
 
(o)           pay any principal or other amount on any Indebtedness that is
contractually subordinated to Lender in violation of the applicable
subordination or intercreditor agreement or optionally prepay, redeem, defease,
purchase, or otherwise acquire any Indebtedness of any Loan Party or its
Subsidiaries, other than the Obligations in accordance with this Agreement;
 
 
26

--------------------------------------------------------------------------------

 
 
(p)           enter into any transaction with an Affiliate other than (i) on
arms-length terms disclosed to Lender in writing, (ii) payment of reasonable
compensation and employee benefits to officers and employees for services
actually rendered, and (iii) payment of customary and reasonable directors’ fees
and indemnities;
 
(q)           change its jurisdiction of organization or enter into any
transaction which has the effect of changing its jurisdiction of organization
except as provided for in Section 5.8;
 
(r)           agree, consent, permit or otherwise undertake to amend or
otherwise modify any of the terms or provisions of any Loan Party’s Organic
Documents, except for such amendments or other modifications required by
applicable law or amendments or modifications which, either individually or in
the aggregate, could not reasonably be expected to be materially adverse to the
interests of Lender, and then, only to the extent such amendments or other
modifications are fully disclosed in writing to Lender no less than five (5)
Business Days prior to being effectuated;
 
(s)           enter into or assume any agreement prohibiting the creation or
assumption of any Lien on the Collateral to secure the Obligations upon its
properties or assets, whether now owned or hereafter acquired; or
 
(t)           create or otherwise cause or suffer to exist or become effective
any encumbrance or restriction (other than as created by or contained in any
Loan Documents) of any kind on the ability of any such Person to pay or make any
dividends or distributions to Borrower, to pay any of the Obligations, to make
loans or advances or to transfer any of its property or assets to Borrower,
except (i) customary terms and conditions in respect of any Permitted
Indebtedness or Permitted Liens and (ii) customary provisions in leases,
licenses and other contracts restricting assignment thereof.
 
5.25           Financial Covenants.  Each Loan Party Obligor shall at all times
comply with the Financial Covenants described on Schedule E.
 
5.26           Employee and Labor Matters.  There is (i) no unfair labor
practice complaint pending or, to the knowledge of any Borrower, threatened
against any Loan Party Obligor or its Subsidiaries before any Governmental
Authority and no grievance or arbitration proceeding pending or threatened
against any Loan Party Obligor or its Subsidiaries which arises out of or under
any collective bargaining agreement and that could reasonably be expected to
result in a material liability, (ii) no strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or threatened in writing against
any Loan Party Obligor or its Subsidiaries that could reasonably be expected to
result in a material liability, or (iii) to the knowledge of any Borrower, after
due inquiry, no union representation question existing with respect to the
employees of any Loan Party Obligor or its Subsidiaries and no union organizing
activity taking place with respect to any of the employees of any Loan Party
Obligor or its Subsidiaries.  None of any Loan Party Obligor or its Subsidiaries
has incurred any liability or obligation under the Worker Adjustment and
Retraining Notification Act or similar state law, which remains unpaid or
unsatisfied.  The hours worked and payments made to employees of each Loan Party
and its Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable legal requirements.  All material payments due from any
Loan Party or its Subsidiaries on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of Borrowers, except where the failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a material
liability.
 
 
27

--------------------------------------------------------------------------------

 
 
5.27           Eligible Leases.
 
(a)           Each Eligible Lease (i) is hereby duly collaterally assigned by
Borrower to Lender and, together with the Inventory and Equipment leased
thereunder, subject to the first priority, valid and perfected security interest
of Lender and such assignment does not conflict with or constitute a breach of
any agreement of Borrower with any other Person; (ii) is valid, binding and
enforceable upon Borrower and the applicable Lessee in accordance with its terms
and represents valid obligations thereunder of such Lessee; (iii) is in full
force and effect and, together with the Inventory or Equipment leased
thereunder, is owned by Borrower free and clear of any liens or security
interests except in favor of Lender; (iv) at the time of the assignment to
Lender, is not in default by Borrower; (v) has been executed by the applicable
Lessee, which execution has been confirmed by Borrower and the Lease Receivables
owed thereunder is unconditionally owed by the Lessee thereunder to Borrower.
 
(b)           The only original executed copy of each Eligible Lease shall at
all times be in the possession of the Lender.
 
(c)           Borrower shall notify Lender promptly of any event or circumstance
which, to Borrower’s knowledge, would adversely affect in any material respect
the collectability or value of any material portion of any Eligible
Lease.  Borrower shall not materially reduce or waive the monthly payment due on
any Eligible Lease, without Lender’s prior written consent.  So long as no
Default exists or has occurred and is continuing, Borrower may settle, adjust or
compromise any claim, offset, counterclaim or dispute with any Lessee.  At any
time that an Event of Default exists or has occurred and is continuing, Lender
shall, at its option, have the exclusive right to settle, adjust or compromise
any claim, offset, counterclaim or dispute with any Lessee or grant any credits,
discounts or allowances.
 
(d)           With respect to each Eligible Lease: (i) no payments shall be made
thereon except payments immediately delivered to a Blocked Account; (ii) no
credit, discount, allowance or extension or agreement for any of the foregoing
shall be granted to any Lessee except in accordance with this Agreement and
except for credits, discounts, allowances or extensions made or given in the
ordinary course of the Borrower’s business in accordance with practices and
policies previously disclosed to Lender; and (iii) none of the transactions
under any Eligible Lease will violate any applicable State or Federal laws or
regulations, all documentation relating thereto will be legally sufficient under
such laws and regulations and all such documentation will be legally enforceable
in accordance with its terms.
 
(e)           Lender shall have the right at any time or times, in Lender’s name
or in the name of a nominee of Lender, to verify the validity, amount or any
other matter relating to the Eligible Leases by mail, telephone, facsimile
transmission or otherwise in accordance with Lender’s customary practices.
 
(f)           Borrower shall deliver to the Lender, without endorsement and
assignment language thereon, the original signed copies of the Eligible Leases,
except as Lender may otherwise agree in writing.
 
(g)           With respect to the Eligible Leases, Borrower shall affix a stamp
on the face of each original Eligible Lease, and on all carbon copies or
photocopies thereof, that such Eligible Lease is subject to the security
interest and lien of Lender.
 
(h)           Lender may, at any time or times that an Event of Default exists
or has occurred and is continuing:  (i) notify a Lessee that the applicable
Eligible Lease has been assigned to Lender and that Lender has a security
interest therein and Lender may direct such Lessee to make payments thereunder
directly to Lender; (ii) extend the time of payment of, compromise, settle or
adjust for cash, credit, return of merchandise or otherwise, and upon any terms
or conditions, any and all lease payments thereunder and thereby discharge or
release Lessee or any other party or parties in any way liable for payment
thereof without affecting any of the Obligations; (iii) demand, collect or
enforce payment of any Eligible Lease Receivables or such other obligations, but
without any duty to do so, and Lender shall not be liable for its failure to
collect or enforce the payment thereof nor for the negligence of its agents or
attorneys with respect thereto; and (iv) take whatever other action Lender  may
deem necessary or desirable for the protection of its interests.
 
 
28

--------------------------------------------------------------------------------

 
 
6.
LIMITATION OF LIABILITY AND INDEMNITY.

 
6.1           [Reserved].
 
6.2           Limitation of Liability.   In no circumstance will any of the
Released Parties be liable for lost profits or other special, punitive, or
consequential damages.  Notwithstanding any provision in this Agreement to the
contrary, this Section 6.2 shall remain operative even after the Termination
Date and shall survive the payment in full of all of the Loans.
 
6.3           Indemnity/Currency Indemnity.
 
(a)           Each Loan Party Obligor hereby agrees to indemnify the Released
Parties and hold them harmless from and against any and all claims, debts,
liabilities, losses, demands, obligations, actions, causes of action, fines,
penalties, costs and expenses (including reasonable attorneys’ fees and
consultants’ fees), of every nature, character and description (including,
without limitation, natural resources damages, property damage and claims for
personal injury), which the Released Parties may sustain or incur based upon or
arising out of any of the transactions contemplated by this Agreement or any
other Loan Documents or any of the Obligations, including any transactions or
occurrences relating to the issuance of any Letter of Credit, any Collateral
relating thereto, any drafts thereunder and any errors or omissions relating
thereto (including any loss or claim due to any action or inaction taken by the
issuer of any Letter of Credit or Lender) (and for this purpose any charges to
Lender by any issuer of Letters of Credit shall be conclusive as to their
appropriateness and may be charged to the Loan Account), or any other matter,
including any breach of any covenant or representation or warranty relating to
any environmental and health and safety laws or an environmental release, cause
or thing whatsoever occurred, done, omitted or suffered to be done by Lender
relating to any Loan Party or the Obligations (except any such amounts sustained
or incurred solely as the result of the gross negligence or willful misconduct
of such Released Parties, as finally determined by a court of competent
jurisdiction).  Notwithstanding any provision in this Agreement to the contrary,
this Section 6.3 shall remain operative even after the Termination Date and
shall survive the payment in full of all of the Obligations.
 
(b)           If, for the purposes of obtaining or enforcing judgment in any
court in any jurisdiction with respect to this Agreement or any Loan Document,
it becomes necessary to convert into the currency of such jurisdiction (the
“Judgment Currency”) any amount due under this Agreement or under any Loan
Document in any currency other than the Judgment Currency (the “Currency Due”)
(or for the purposes of Section 1.7(c)), then, to the extent permitted by law,
conversion shall be made at the exchange rate reasonably selected by Lender on
the Business Day before the day on which judgment is given (or for the purposes
of Section 1.7(c), on the Business Day on which the payment was received by the
Lender).  In the event that there is a change in such exchange rate between the
Business Day before the day on which the judgment is given and the date of
receipt by the Lender of the amount due, each Loan Party Obligor shall to the
extent permitted by law, on the date of receipt by Lender, pay such additional
amounts, if any, or be entitled to receive reimbursement of such amount, if any
as may be necessary to ensure that the amount received by Lender on such date is
the amount in the Judgment Currency which (when converted at such exchange rate
on the date of receipt by Lender in accordance with normal banking procedures in
the relevant jurisdiction) is the amount then due under this Agreement or such
Loan Document in the Currency Due.  If the amount of the Currency Due (including
any Currency Due for purposes of Section 1.7(c)) which the Lender is so able to
purchase is less than the amount of the Currency Due (including any Currency Due
for purposes of Section 1.7(c)) originally due to it, each Loan Party Obligor
shall to the extent permitted by law jointly and severally indemnify and save
Lender harmless from and against loss or damage arising as a result of such
deficiency.
 
 
29

--------------------------------------------------------------------------------

 
 
7.
EVENTS OF DEFAULT AND REMEDIES.

 
7.1           Events of Default.  The occurrence of any of the following events
shall constitute an “Event of Default”:
 
(a)           if any warranty, representation, statement, report or certificate
made or delivered to Lender by or on behalf of any Loan Party or any Other
Obligor herein or in any other Loan Document or delivered in writing to Agent or
any Lender in connection with this Agreement or any other Loan Document is
untrue or misleading in any material respect (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of the
date of issuance or making or deemed making thereof;
 
(b)           if any Loan Party Obligor or any Other Obligor fails to pay to
Lender, (i) when due, any principal or interest payment required under this
Agreement or any other Loan Document, or (ii) within five (5) Business Days when
due, any other monetary Obligation;
 
(c)           (1)           if any Loan Party or any Other Obligor defaults in
the due observance or performance of any covenant, condition or agreement
contained in Section 3.2, 4.1, 4.6, 4.7, 4.8, 4.9, 5.2 (limited to the last
sentence of Section 5.2), 5.3, 5.13, 5.14, 5.15, 5.17, 5.24, 5.25 or 5.26 of
this Agreement or in any provisions of the Post-Closing Agreement; or
 
(2)           if any Loan Party or any Other Obligor defaults in the due
observance or performance of any covenant, condition or agreement contained in
any provision of this Agreement or any other Loan Document and not addressed in
clauses Sections 7.1(a), (b) or (c)(1), and the continuance of such default
unremedied for a period of fifteen (15) Business Days; provided that such
fifteen (15) Business Day grace period shall not be available for any default
that is not reasonably capable of being cured within such period or for any
intentional default;
 
(d)           if one or more judgments aggregating in excess of $100,000 is
obtained against any Loan Party or any Other Obligor which remains unstayed for
more than thirty (30) days or is enforced;
 
(e)           any default with respect to any Indebtedness (other than the
Obligations) of any Loan Party or any Other Obligor in excess of $100,000 if (i)
such default shall consist of the failure to pay such Indebtedness when due (and
after the expiration of any applicable cure period), whether by acceleration or
otherwise, or (ii) the effect of such default is to permit the holder (and after
the expiration of any applicable cure period), with or without notice or lapse
of time or both, to accelerate the maturity of any such Indebtedness or to cause
such Indebtedness to become due prior to the stated maturity thereof (without
regard to the existence of any subordination or intercreditor agreements);
 
(f)           the dissolution, death, termination of existence, insolvency or
business failure or suspension or cessation of business as usual of any Loan
Party or any Other Obligor (or of any general partner of any Loan Party or any
Other Obligor if it is a partnership);
 
 
30

--------------------------------------------------------------------------------

 
 
(g)           if any Loan Party or any Other Obligor shall apply for or consent
to the appointment of a receiver, trustee, custodian or liquidator of it or any
of its properties, admit in writing its inability to pay its debts as they
mature, make a general assignment for the benefit of creditors, be adjudicated a
bankrupt or insolvent or be the subject of an order for relief under the
Bankruptcy Code or under any bankruptcy or insolvency law of a foreign
jurisdiction, or file a voluntary petition in bankruptcy, or a petition or an
answer seeking reorganization or an arrangement with creditors or to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation law or statute, or an answer admitting the material
allegations of a petition filed against it in any proceeding under any such law,
or take or permit to be taken any action in furtherance of or for the purpose of
effecting any of the foregoing;
 
(h)           the commencement of an involuntary case or other proceeding
against any Loan Party or any Other Obligor seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar applicable law or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property and the same is not dismissed within sixty (60)
days, or if an order for relief is entered against any Loan Party or any Other
Obligor under any bankruptcy insolvency or other similar applicable law as now
or hereafter in effect;
 
(i)           the actual or attempted revocation or termination of, or
limitation or denial of liability under, in each case by any Loan Party or Other
Obligor, any guaranty of any of the Obligations, or any security document
securing any of the Obligations, by any Loan Party or Other Obligor other than
denial of liability due to payment in full of all of the Obligations and cash
collateralization of the Letters of Credit;
 
(j)           if any Loan Party or Other Obligor makes any payment on account of
any Indebtedness or obligation which has been contractually subordinated to the
Obligations other than payments which are not prohibited by the applicable
subordination provisions pertaining thereto, or if any Person who has
subordinated such Indebtedness or obligations attempts to limit or terminate any
applicable subordination provisions pertaining thereto;
 
(k)           if there is any actual indictment or conviction of Borrower, any
Guarantor or any of their respective Senior Officers under any criminal statute
in each case related to a felony committed in the direct conduct of Borrower’s,
or such Guarantor’s business, as applicable;
 
(l)           (i)  any Person or two or more Persons acting in concert, shall
have acquired beneficial ownership, directly or indirectly, of the equity
interests I.D. Systems (or other securities convertible into such equity
interests) representing 40% or more of the combined voting power of all equity
interests of I.D. Systems entitled (without regard to the occurrence of any
contingency) to vote for the election of members of the board of directors of
I.D. Systems; (ii)  any Person or two or more Persons acting in concert, shall
have acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of I.D. Systems or control over the
equity interests of such Person entitled to vote for members of the board of
directors of I.D. Systems on a fully-diluted basis (and taking into account all
such equity interests that such Person or group has the right to acquire
pursuant to any option right) representing 40% or more of the combined voting
power of such equity interests; (iii)  during any period of 24 consecutive
months commencing on or after the Closing Date, the occurrence of a change in
the composition of the board of directors of I.D. Systems such that a majority
of the members of such board of directors are not Continuing Directors, (iii)
I.D. Systems shall cease to directly own and control 100% of each class of the
outstanding equity interests of Asset Intelligence, LLC, or (iv) Borrowers shall
cease to, directly or indirectly, own and control 100% of each class of the
outstanding equity interests of each other Loan Party;
 
 
31

--------------------------------------------------------------------------------

 
 
(m)           [reserved];
 
(n)           the occurrence of a Material Adverse Effect;
 
(o)           if any Lien purported to be created by any Loan Document shall
cease to be a valid perfected first priority Lien (subject only to any priority
accorded by law to Permitted Liens) on any material portion of the Collateral,
or any Loan Party or any Other Obligor shall assert in writing that any Lien
purported to be created by any Loan Document is not a valid perfected first
priority lien (subject only to any priority accorded by law to Permitted Liens)
on the assets or properties purported to be covered thereby;
 
(p)           if any of the Loan Documents or Lien thereunder shall cease to be
in full force and effect (other than as a result of the discharge thereof in
accordance with the terms thereof or by written agreement of all parties
thereto);
 
(q)           [reserved];
 
(r)           if (A) the outstanding balance of all Revolving Loans and the
Letter of Credit Balance exceeds, at any time, the lesser of (x) the Maximum
Revolving Facility Amount and (y) the Borrowing Base, or (B) any of the Loan
Limits for Revolving Loans are, at any time, exceeded; or
 
(s)           (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or any Subsidiary under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$50,000, (ii) the existence of any Lien under Section 430(k) or Section 6321 of
the Code or Section 303(k) or Section 4068 of ERISA on any assets of a Loan
Party, or (iii) a Loan Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $50,000; or
 
(t)           If any Loan Party is enjoined, restrained or in any way prevented
by any Governmental Authority from conducting any material part of its business.
 
7.2           Remedies with Respect to Lending
Commitments/Acceleration/Etc.  Upon the occurrence and during the continuance of
an Event of Default Lender may, in Lender’s sole discretion (i)terminate all or
any portion of its commitment to lend to or extend credit to Borrower under this
Agreement and/or any other Loan Document, without prior notice to any Loan Party
(and Lender agrees to provide Borrower prompt written notice of such
termination), and/or (ii) demand payment in full of all or any portion of the
Obligations (whether or not payable on demand prior to such Event of Default)
and cash collateralize the Letters of Credit up to 105% of the Letter of Credit
Balance, together the Early Termination Premium in the amount specified in the
Fee Letter, and/or (iii) take any and all other and further actions and avail
itself of any and all rights and remedies available to Lender under this
Agreement, any other Loan Document, under law and/or in equity. Notwithstanding
the foregoing sentence, upon the occurrence of any Event of Default described in
Section 7.1(g) or Section 7.1(h), without notice, demand or other action by
Lender all of the Obligations (including without limitation the Early
Termination Premium in the amount specified in the Fee Letter) shall immediately
become due and payable whether or not payable on demand prior to such Event of
Default.
 
 
32

--------------------------------------------------------------------------------

 
 
7.3           Remedies with Respect to Collateral.  Without limiting any rights
or remedies Lender may have pursuant to this Agreement, the other Loan
Documents, under applicable law or otherwise, upon the occurrence and during the
continuance of an Event of Default:
 
(a)           Any and All Remedies.  Lender may take any and all actions and
avail itself of any and all rights and remedies available to Lender under this
Agreement, any other Loan Document, under law or in equity, and the rights and
remedies herein and therein provided shall be cumulative and not exclusive of
any rights or remedies provided by applicable law or otherwise.
 
(b)           Collections; Modifications of Terms.  Lender may but shall be
under no obligation to (i) notify all appropriate parties that the Collateral,
or any part thereof, has been assigned to Lender; (ii) demand, sue for, collect
and give receipts for and take all necessary or desirable steps to collect any
Collateral or Proceeds in its or any Loan Party Obligor’s name, and apply any
such collections against the Obligations as Lender may elect; (iii) take control
of any Collateral and any cash and non-cash Proceeds of any Collateral;
(iv) enforce, compromise, extend, renew settle or discharge any rights or
benefits of each Loan Party Obligor with respect to or in and to any Collateral,
or deal with the Collateral as Lender may deem advisable; and (v) make any
compromises, exchanges, substitutions or surrenders of Collateral Lender deems
necessary or proper in its reasonable discretion, including extending the time
of payment, permitting payment in installments, or otherwise modifying the terms
or rights relating to any of the Collateral, all of which may be effected
without notice to, consent of, or any other action of any Loan Party and without
otherwise discharging or affecting the Obligations, the Collateral or the
security interests granted to Lender under this Agreement or any other Loan
Document.
 
(c)           Insurance.  Lender may file proofs of loss and claim with respect
to any of the Collateral with the appropriate insurer, and may endorse in its
own and each Loan Party Obligor’s name any checks or drafts constituting
Proceeds of insurance. Any Proceeds of insurance received by Lender may be
applied by Lender against payment of all or any portion of the Obligations as
Lender may elect in its reasonable discretion.
 
(d)           Possession and Assembly of Collateral.  Lender may take possession
of the Collateral and/or without removal render each Loan Party Obligor’s
Equipment unusable. Upon Lender’s request, each Loan Party Obligor shall
assemble the Collateral and make it available to Lender at a place or places to
be designated by Lender.
 
(e)           Set-off.  Lender may and without any notice to, consent of or any
other action by any Loan Party (such notice, consent or other action being
expressly waived), set-off or apply (i) any and all deposits (general or
special, time or demand, provisional or final) at any time held by or for the
account of Lender or any Affiliate of Lender, and/or (ii) any Indebtedness at
any time owing by Lender or any Affiliate of Lender or any Participant in the
Loans to or for the credit or the account of any Loan Party Obligor, to the
repayment of the Obligations irrespective of whether any demand for payment of
the Obligations has been made.
 
(f)           Disposition of Collateral.
 
(i)           Sale, Lease, etc. of Collateral.  Lender may, without demand,
advertising or notice, all of which each Loan Party Obligor hereby waives
(except as the same may be required by the UCC or other applicable law and is
not waivable under the UCC or such other applicable law), at any time or times
in one or more public or private sales or other dispositions, for cash, on
credit or otherwise, at such prices and upon such terms as determined by Lender
(provided such price and terms are commercially reasonable within the meaning of
the UCC to the extent such sale or other disposition is subject to the UCC
requirements that such sale or other disposition must be commercially
reasonable) (A) sell, lease, license or otherwise dispose of any and all
Collateral, and/or (B) deliver and grant options to a third party to purchase,
lease, license or otherwise dispose of any and all Collateral. Lender may sell,
lease, license or otherwise dispose of any Collateral in its then-present
condition or following any preparation or processing deemed necessary by Lender
in its reasonable discretion. Lender may be the purchaser at any such public or
private sale or other disposition of Collateral, and in such case Lender may
make payment of all or any portion of the purchase price therefor by the
application of all or any portion of the Obligations due to Lender to the
purchase price payable in connection with such sale or disposition.  Lender may,
if it deems it reasonable, postpone or adjourn any sale or other disposition of
any Collateral from time to time by an announcement at the time and place of the
sale or disposition to be so postponed or adjourned without being required to
give a new notice of sale or disposition; provided, however, that Lender shall
provide the applicable Loan Party Obligor with written notice of the time and
place of such postponed or adjourned sale or disposition. Each Loan Party
Obligor hereby acknowledges and agrees that Lender’s compliance with any
requirements of applicable law in connection with a sale, lease, license or
other disposition of Collateral will not be considered to adversely affect the
commercial reasonableness of any sale, lease, license or other disposition of
such Collateral.
 
 
33

--------------------------------------------------------------------------------

 
 
(ii)          Deficiency.  Each Loan Party Obligor shall remain liable for all
amounts of the Obligations remaining unpaid as a result of any deficiency of the
Proceeds of the sale, lease, license or other disposition of Collateral after
such Proceeds are applied to the Obligations as provided in this Agreement.
 
(iii)         Warranties; Sales on Credit.  Lender may sell, lease, license or
otherwise dispose of the Collateral without giving any warranties and may
specifically disclaim any and all warranties, including but not limited to
warranties of title, possession, merchantability and fitness.  Each Loan Party
Obligor hereby acknowledges and agrees that Lender’s disclaimer of any and all
warranties in connection with a sale, lease, license or other disposition of
Collateral will not be considered to adversely affect the commercial
reasonableness of any such disposition of the Collateral. If Lender sells,
leases, licenses or otherwise disposes of any of the Collateral on credit,
Borrower will be credited only with payments actually made in cash by the
recipient of such Collateral and received by Lender and applied to the
Obligations. If any Person fails to pay for Collateral acquired pursuant to this
Section 7.3(f) on credit, Lender may re-offer the Collateral for sale, lease,
license or other disposition.
 
(g)           Investment Property; Voting and Other Rights; Irrevocable Proxy.
 
(i)           All rights of each Loan Party Obligor to exercise any of the
voting and other consensual rights which it would otherwise be entitled to
exercise in accordance with the terms hereof with respect to any Investment
Property, and to receive any dividends, payments, and other distributions which
it would otherwise be authorized to receive and retain in accordance with the
terms hereof with respect to any Investment Property, shall immediately, at the
election of Lender (without requiring any notice) cease, and all such rights
shall thereupon become vested solely in Lender, and Lender (personally or
through an agent) shall thereupon be solely authorized and empowered, without
notice, to (a) transfer and register in its name, or in the name of its nominee,
the whole or any part of the Investment Property, it being acknowledged by each
Loan Party Obligor that any such transfer and registration may be effected by
Lender through its irrevocable appointment as attorney-in-fact pursuant to
Section 7.3(g)(ii) and Section 4.4 of this Agreement, (b) exchange certificates
and/or instruments representing or evidencing Investment Property for
certificates and/or instruments of smaller or larger denominations, (c) exercise
the voting and all other rights as a holder with respect to all or any portion
of the Investment Property (including, without limitation, all economic rights,
all control rights, authority and powers, and all status rights of each Loan
Party Obligor as a member or as a shareholder (as applicable) of the Issuer),
(d) collect and receive all dividends and other payments and distributions made
thereon, (e) notify the parties obligated on any Investment Property to make
payment to Lender of any amounts due or to become due thereunder, (f) endorse
instruments in the name of each Loan Party Obligor to allow collection of any
Investment Property, (g) enforce collection of any of the Investment Property by
suit or otherwise, and surrender, release, or exchange all or any part thereof,
or compromise or renew for any period (whether or not longer than the original
period) any liabilities of any nature of any Person with respect thereto,
(h) consummate any sales of Investment Property or exercise any other rights as
set forth in Section 7.3(f) hereof, (i) otherwise act with respect to the
Investment Property as though Lender was the outright owner thereof, and
(j) exercise any other rights or remedies Lender may have under the UCC, other
applicable law, or otherwise.
 
 
34

--------------------------------------------------------------------------------

 
 
(ii)          EACH LOAN PARTY OBLIGOR HEREBY IRREVOCABLY CONSTITUTES AND
APPOINTS LENDER AS ITS PROXY AND ATTORNEY-IN-FACT FOR SUCH LOAN PARTY OBLIGOR
WITH RESPECT TO ALL OF EACH SUCH LOAN PARTY OBLIGOR’S INVESTMENT PROPERTY WITH
THE RIGHT, DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT NOTICE, TO
TAKE ANY OF THE FOLLOWING ACTIONS:  (A) TRANSFER AND REGISTER IN LENDER’S NAME,
OR IN THE NAME OF ITS NOMINEE, THE WHOLE OR ANY PART OF THE INVESTMENT PROPERTY,
(B) VOTE THE PLEDGED EQUITY, WITH FULL POWER OF SUBSTITUTION TO DO SO,
(C) RECEIVE AND COLLECT ANY DIVIDEND OR ANY OTHER PAYMENT OR DISTRIBUTION IN
RESPECT OF, OR IN EXCHANGE FOR, THE INVESTMENT PROPERTY OR ANY PORTION THEREOF,
TO GIVE FULL DISCHARGE FOR THE SAME AND TO INDORSE ANY INSTRUMENT MADE PAYABLE
TO ANY LOAN PARTY OBLIGOR FOR THE SAME, (D) EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES, AND REMEDIES (INCLUDING ALL ECONOMIC RIGHTS, ALL CONTROL RIGHTS,
AUTHORITY AND POWERS, AND ALL STATUS RIGHTS OF EACH LOAN PARTY OBLIGOR AS A
MEMBER OR AS A SHAREHOLDER (AS APPLICABLE) OF THE ISSUER) TO WHICH A HOLDER OF
THE PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING, WITH RESPECT TO THE PLEDGED
EQUITY, GIVING OR WITHHOLDING WRITTEN CONSENTS OF MEMBERS OR SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF MEMBERS OR SHAREHOLDERS, AND VOTING AT SUCH
MEETINGS), AND (E) TAKE ANY ACTION AND TO EXECUTE ANY INSTRUMENT WHICH LENDER
MAY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES OF THIS
AGREEMENT.  THE APPOINTMENT OF LENDER AS PROXY AND ATTORNEY-IN-FACT IS COUPLED
WITH AN INTEREST AND SHALL BE VALID AND IRREVOCABLE UNTIL (X) ALL OF THE
OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID IN FULL IN CASH IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (Y) LENDER HAS NO
FURTHER OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND (Z) THE
COMMITMENTS UNDER THIS AGREEMENT HAVE EXPIRED OR HAVE BEEN TERMINATED (IT BEING
UNDERSTOOD AND AGREED THAT SUCH OBLIGATIONS WILL BE AUTOMATICALLY REINSTATED IF
AT ANY TIME PAYMENT, IN WHOLE OR IN PART, OF ANY OF THE OBLIGATIONS IS RESCINDED
OR MUST OTHERWISE BE RESTORED OR RETURNED BY LENDER FOR ANY REASON WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, AS A PREFERENCE, FRAUDULENT CONVEYANCE, OR
OTHERWISE UNDER ANY BANKRUPTCY, INSOLVENCY, OR SIMILAR LAW, ALL AS THOUGH SUCH
PAYMENT HAD NOT BEEN MADE; IT BEING FURTHER UNDERSTOOD THAT IN THE EVENT PAYMENT
OF ALL OR ANY PART OF THE OBLIGATIONS IS RESCINDED OR MUST BE RESTORED OR
RETURNED, ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY LENDER
IN DEFENDING AND ENFORCING SUCH REINSTATEMENT SHALL HEREBY BE DEEMED TO BE
INCLUDED AS A PART OF THE OBLIGATIONS).  SUCH APPOINTMENT OF LENDER AS PROXY AND
AS ATTORNEY-IN-FACT SHALL BE VALID AND IRREVOCABLE AS PROVIDED HEREIN
NOTWITHSTANDING ANY LIMITATIONS TO THE CONTRARY SET FORTH IN ANY ORGANIC
DOCUMENTS OF ANY LOAN PARTY OBLIGOR, ANY ISSUER, OR OTHERWISE. LENDER AGREES,
UPON TAKING ANY ACTION DESCRIBED IN THIS SECTION 7.3(g)(ii), TO PROMPTLY NOTIFY
BORROWER THEREOF.
 
 
35

--------------------------------------------------------------------------------

 
 
(iii)         In order to further effect the foregoing transfer of rights in
favor of Lender, during the continuance of an Event of Default, each Loan Party
Obligor hereby authorizes and instructs each Issuer of Investment Property
pledged by such Loan Party Obligor to comply with any instruction received by
such Issuer from Lender without any other or further instruction from such Loan
Party Obligor, and each Loan Party Obligor acknowledges and agrees that each
Issuer shall be fully protected in so complying, and to pay any dividends,
distributions, or other payments with respect to any of the Investment Property
directly to Lender.
 
(iv)         Upon exercise of the proxy set forth herein, all prior proxies
given by any Loan Party Obligor with respect to any of the Pledged Equity or
other Investment Property, as applicable (other than to Lender), are hereby
revoked, and no subsequent proxies (other than to Lender) will be given with
respect to any of the Pledged Equity or any of the other Investment Property, as
applicable, unless Lender otherwise subsequently agrees in writing.  Lender, as
proxy, will be empowered and may exercise the irrevocable proxy to vote the
Pledged Equity and/or the other Investment Property at any and all times during
the existence of an Event of Default, including, without limitation, at any
meeting of shareholders or members, as the case may be, however called, and at
any adjournment thereof, or in any action by written consent, and may waive any
notice otherwise required in connection therewith.  To the fullest extent
permitted by applicable law, Lender shall have no agency, fiduciary, or other
implied duties to any Loan Party Obligor, any Issuer, any Loan Party, or any
other Person when acting in its capacity as such proxy or
attorney-in-fact.  Each Loan Party Obligor hereby waives and releases any claims
that it may otherwise have against Lender with respect to any breach, or alleged
breach, of any such agency, fiduciary, or other duty.
 
(v)           Any transfer to Lender or its nominee, or registration in the name
of Lender or its nominee, of the whole or any part of the Investment Property
shall be made solely for purposes of effectuating voting or other consensual
rights with respect to the Investment Property in accordance with the terms of
this Agreement and is not intended to effectuate any transfer of ownership of
any of the Investment Property.  Notwithstanding the delivery by Lender of any
instruction to any Issuer or any exercise by Lender of an irrevocable proxy or
otherwise, Lender shall not be deemed the owner of, or assume any obligations or
any liabilities whatsoever of the owner or holder of, any Investment Property
unless and until Lender expressly accepts such obligations in a duly authorized
and executed writing and agrees in writing to become bound by the applicable
Organic Documents or otherwise becomes the owner thereof under applicable law
(including through a sale as described in Section 7.3(f) hereof). The execution
and delivery of this Agreement shall not subject Lender to, or transfer or pass
to Lender, or in any way affect or modify, the liability of any Loan Party
Obligor under the Organic Documents of any Issuer or any related agreements,
documents, or instruments or otherwise.  In no event shall the execution and
delivery of this Agreement by Lender, or the exercise by Lender of any rights
hereunder or assigned hereby, constitute an assumption of any liability or
obligation whatsoever of any Loan Party Obligor to, under, or in connection with
any of the Organic Documents of any Issuer or any related agreements, documents,
or instruments or otherwise.
 
 
36

--------------------------------------------------------------------------------

 
 
(h)           Election of Remedies.  Lender shall have the right in Lender’s
sole discretion to determine which rights, security, Liens and/or remedies
Lender may at any time pursue, foreclose upon, relinquish, subordinate, modify
or take any other action with respect to, without in any way impairing,
modifying or affecting any of Lender’s other rights, security, Liens or remedies
with respect to such Property, or any of Lender’s rights or remedies under this
Agreement or any other Loan Document.
 
(i)           Lender’s Obligations.  Each Loan Party Obligor agrees that Lender
shall not have any obligation to preserve rights to any Collateral against prior
parties or to marshal any Collateral of any kind for the benefit of any other
creditor of any Loan Party Obligor or any other Person.  Lender shall not be
responsible to any Loan Party Obligor or any other Person for loss or damage
resulting from Lender’s failure to enforce its Liens or collect any Collateral
or Proceeds or any monies due or to become due under the Obligations or any
other liability or obligation of any Loan Party Obligor to Lender.
 
(j)           Waiver of Rights by Loan Party Obligors.  Except as otherwise
expressly provided for in this Agreement or by non-waivable applicable law, each
Loan Party waives:  (a) presentment, demand and protest and notice of
presentment, dishonor, notice of intent to accelerate, notice of acceleration,
protest, default, nonpayment, maturity, release, compromise, settlement,
extension or renewal of any or all commercial paper, accounts, contract rights,
documents, instruments, chattel paper and guaranties at any time held by Lender
on which any Loan Party Obligor may in any way be liable, and hereby ratifies
and confirms whatever Lender may do in this regard, (b) all rights to notice and
a hearing prior to Lender’s taking possession or control of, or to Lender’s
replevy, attachment or levy upon, the Collateral or any bond or security which
might be required by any court prior to allowing Lender to exercise any of its
remedies and (c) the benefit of all valuation, appraisal, marshalling and
exemption laws.
 
8.
LOAN GUARANTY.

 
8.1           Guaranty.  Each Loan Party Obligor hereby agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to Lender, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, all of the Obligations
and all costs and expenses, including all court costs and reasonable attorneys’
and paralegals’ fees (including allocated costs of in-house counsel and
paralegals) and expenses paid or incurred by Lender in endeavoring to collect
all or any part of the Obligations from, or in prosecuting any action against,
Borrower, any Loan Party Obligor or any Other Obligor of all or any part of the
Obligations (and such costs and expenses paid or incurred shall be deemed to be
included in the Obligations). Each Loan Party Obligor further agrees that the
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. All terms of this Loan Guaranty
apply to and may be enforced by or on behalf of any branch or Affiliate of
Lender that extended any portion of the Obligations.
 
8.2           Guaranty of Payment.  This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Party Obligor waives any right to require
Lender to sue or otherwise take action against Borrower, any other Loan Party
Obligor, any Other Obligor, or any other Person obligated for all or any part of
the Obligations, or otherwise to enforce its payment against any Collateral
securing all or any part of the Obligations.
 
8.3           No Discharge or Diminishment of Loan Guaranty.
 
(a)           Except as otherwise expressly provided for herein, the obligations
of each Loan Party Obligor hereunder are unconditional and absolute and not
subject to any reduction, limitation, impairment or termination for any reason
(other than the indefeasible payment in full in cash of all of the applicable
Obligations (other than contingent indemnity obligations with respect to then
unasserted claims), including:  (i) any claim of waiver, release, extension,
renewal, settlement, surrender, alteration, or compromise of any of the
applicable Obligations, by operation of law or otherwise; (ii) any change in the
corporate existence, structure or ownership of Borrower or any Obligor; (iii)
any insolvency, bankruptcy, reorganization or other similar proceeding affecting
Borrower or any Obligor, or their assets or any resulting release or discharge
of any obligation of Borrower or any Obligor; or (iv) the existence of any
claim, setoff or other rights which any Loan Party Obligor may have at any time
against Borrower, any Obligor, Lender, or any other Person, whether in
connection herewith or in any unrelated transactions.
 
 
37

--------------------------------------------------------------------------------

 
 
(b)           The obligations of each Loan Party Obligor hereunder are not
subject to any defense or setoff, counterclaim, recoupment, or termination
whatsoever by reason of the invalidity, illegality, or unenforceability of any
of the Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by Borrower or any Obligor, of the
Obligations or any part thereof.
 
(c)           Further, the obligations of any Loan Party Obligor hereunder are
not discharged or impaired or otherwise affected by: (i) the failure of Lender
to assert any claim or demand or to enforce any remedy with respect to all or
any part of the Obligations; (ii) any waiver or modification of or supplement to
any provision of any agreement relating to the Obligations; (iii) any release,
non-perfection, or invalidity of any indirect or direct security for all or any
part of the Obligations or all or any part of any obligations of any Obligor;
(iv) any action or failure to act by Lender with respect to any Collateral; or
(v) any default, failure or delay, willful or otherwise, in the payment or
performance of any of the Obligations, or any other circumstance, act, omission
or delay that might in any manner or to any extent vary the risk of such Loan
Party Obligor or that would otherwise operate as a discharge of any Loan Party
Obligor as a matter of law or equity (other than the indefeasible payment in
full in cash of all of the Obligations (other than contingent indemnity
obligations with respect to then unasserted claims)).
 
8.4           Defenses Waived.  To the fullest extent permitted by applicable
law, each Loan Party Obligor hereby waives any defense based on or arising out
of any defense of any Loan Party Obligor or the unenforceability of all or any
part of the Obligations from any cause, or the cessation from any cause of the
liability of any Loan Party Obligor, other than the indefeasible payment in full
in cash of all of the Obligations. Without limiting the generality of the
foregoing, each Loan Party Obligor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against Borrower, any Obligor, or any other
Person.  Each Loan Party Obligor confirms that it is not a surety under any
state law and shall not raise any such law as a defense to its obligations
hereunder.  Lender may, at its election, foreclose on any Collateral held by it
by one or more judicial or nonjudicial sales, accept an assignment of any such
Collateral in lieu of foreclosure or otherwise act or fail to act with respect
to any Collateral, compromise or adjust any part of the Obligations, make any
other accommodation with Borrower or any Obligor or exercise any other right or
remedy available to it against Borrower or any Obligor, without affecting or
impairing in any way the liability of any Loan Party Obligor under this Loan
Guaranty except to the extent the applicable Obligations have been fully and
indefeasibly paid in cash.  To the fullest extent permitted by applicable law,
each Loan Party Obligor waives any defense arising out of any such election even
though that election may operate, pursuant to applicable law, to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Loan Party Obligor against Borrower or any Obligor or any security.
 
 
38

--------------------------------------------------------------------------------

 
 
8.5           Rights of Subrogation.  No Loan Party Obligor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against Borrower or any
Obligor, or any Collateral, until the Termination Date.
 
8.6           Reinstatement; Stay of Acceleration.  If at any time any payment
of any portion of the Obligations is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy, or reorganization of Borrower or any
other Person, or otherwise, each Loan Party Obligor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not Lender is in possession
of this Loan Guaranty. If acceleration of the time for payment of any of the
Obligations is stayed upon the insolvency, bankruptcy or reorganization of
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Obligations shall nonetheless be payable by the
Loan Party Obligors forthwith on demand by Lender.  This Section 8.6 shall
remain operative even after the Termination Date and shall survive the payment
in full of all of the Obligations.
 
8.7           Information. Each Loan Party Obligor assumes all responsibility
for being and keeping itself informed of Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that each Loan
Party Obligor assumes and incurs under this Loan Guaranty, and agrees that
Lender shall not have any duty to advise any Loan Party Obligor of information
known to it regarding those circumstances or risks.
 
8.8           Termination.  To the maximum extent permitted by law, each Loan
Party Obligor hereby waives any right to revoke this Loan Guaranty as to future
Obligations.  If such a revocation is effective notwithstanding the foregoing
waiver, each Loan Party Obligor acknowledges and agrees that (a) no such
revocation shall be effective until written notice thereof has been received by
Lender, (b) no such revocation shall apply to any Obligations in existence on
the date of receipt by Lender of such written notice (including any subsequent
continuation, extension, or renewal thereof, or change in the interest rate,
payment terms, or other terms and conditions thereof), (c) no such revocation
shall apply to any Obligations made or created after such date to the extent
made or created pursuant to a legally binding commitment of Lender, (d) no
payment by Borrower, any other Loan Party Obligor, or from any other source,
prior to the date of Lender’s receipt of written notice of such revocation shall
reduce the maximum obligation of any Loan Party Obligor hereunder, and (e) any
payment, by Borrower or from any source other than a Loan Party Obligor which
has made such a revocation, made subsequent to the date of such revocation,
shall first be applied to that portion of the Obligations as to which the
revocation is effective and which are not, therefore, guarantied hereunder, and
to the extent so applied shall not reduce the maximum obligation of any Loan
Party Obligor hereunder.
 
8.9           Maximum Liability.  The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any federal or state
corporate law or other law governing business entities, or any state, federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Loan Party Obligor under this
Loan Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Loan Party Obligor’s liability
under this Loan Guaranty, then, notwithstanding any other provision of this Loan
Guaranty to the contrary, the amount of such liability shall, without any
further action by the Loan Party Obligors or Lender, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
relevant Loan Party Obligor’s “Maximum Liability”).  This Section with respect
to the Maximum Liability of each Loan Party Obligor is intended solely to
preserve the rights of Lender to the maximum extent not subject to avoidance
under applicable law, and no Loan Party Obligor nor any other Person shall have
any right or claim under this Section with respect to such Maximum Liability,
except to the extent necessary so that the obligations of any Loan Party Obligor
hereunder shall not be rendered voidable under applicable law. Each Loan Party
Obligor agrees that the Obligations may at any time and from time to time exceed
the Maximum Liability of each Loan Party Obligor without impairing this Loan
Guaranty or affecting the rights and remedies of Lender hereunder, provided
that, nothing in this sentence shall be construed to increase any Loan Party
Obligor’s obligations hereunder beyond its Maximum Liability.
 
 
39

--------------------------------------------------------------------------------

 
 
8.10           Contribution.  In the event any Loan Party Obligor shall make any
payment or payments under this Loan Guaranty or shall suffer any loss as a
result of any realization upon any collateral granted by it to secure its
obligations under this Loan Guaranty (such Loan Party Obligor a “Paying
Guarantor”), each other Loan Party Obligor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Applicable Percentage” of such payment or payments made, or losses
suffered, by such Paying Guarantor.  For purposes of this Section 8.10, each
Non-Paying Guarantor’s “Applicable Percentage” with respect to any such payment
or loss by a Paying Guarantor shall be determined as of the date on which such
payment or loss was made by reference to the ratio of (i) such Non-Paying
Guarantor’s Maximum Liability as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from Borrower after
the date hereof (whether by loan, capital infusion or by other means) to (ii)
the aggregate Maximum Liability of all Loan Party Obligors hereunder (including
such Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Loan Party Obligor, the
aggregate amount of all monies received by such Loan Party Obligors from
Borrower after the date hereof (whether by loan, capital infusion or by other
means).  Nothing in this provision shall affect any Loan Party Obligor’s several
liability for the entire amount of the applicable Obligations (up to such Loan
Party Obligor’s Maximum Liability).  Each of the Loan Party Obligors covenants
and agrees that its right to receive any contribution under this Loan Guaranty
from a Non-Paying Guarantor shall be subordinate and junior in right of payment
to the payment in full in cash of all of the applicable Obligations.  This
provision is for the benefit of Lender and the Loan Party Obligors and may be
enforced by any one, or more, or all of them in accordance with the terms
hereof.
 
8.11           Liability Cumulative.  The liability of each Loan Party Obligor
under this Section 8 is in addition to and shall be cumulative with all
liabilities of each Loan Party Obligor to Lender under this Agreement and the
other Loan Documents to which such Loan Party Obligor is a party or in respect
of any obligations or liabilities of the other Loan Parties, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.
 
9.
PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON ACCOUNT OF TAXES.

 
(a)           Any and all payments by or on account of any obligation of the
Loan Party Obligors hereunder or under any other Loan Document shall to the
extent permitted by applicable laws be made free and clear of and without
reduction or withholding for any Taxes.  If, however, applicable laws require
the Loan Party Obligors to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such laws as the case may be, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.
 
 
40

--------------------------------------------------------------------------------

 
 
(b)           If any Loan Party Obligor shall be required by applicable law to
withhold or deduct any Taxes from any payment, then (A) such Loan Party Obligor
shall withhold or make such deductions as are required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party Obligor shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the
applicable law, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the Loan Party Obligors
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Recipient receives an amount equal to the
sum it would have received had no such withholding or deduction been made.  Upon
request by Lender or other Recipient,  Borrower shall deliver to Lender or such
other Recipient, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment of
Indemnified Taxes, a copy of any return required by applicable law to report
such payment or other evidence of such payment reasonably satisfactory to Lender
or such other Recipient, as the case may be.
 
(c)           Without limiting the provisions of subsections (a) and (b) above,
the Loan Party Obligors shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(d)            Without limiting the provisions of subsections (a) through
(c)  above, each Loan Party Obligor shall, and does hereby, on a joint and
several basis indemnify Lender and each other Recipient (and their respective
directors, officers, employees, affiliates and agents) and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes and Other Taxes (including Indemnified Taxes and Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid or incurred by Lender or any other Recipient on account of, or in
connection with any Loan Document or a breach by a Loan Party Obligor thereof,
and any penalties, interest and related expenses and losses arising therefrom or
with respect thereto (including the fees, charges and disbursements of any
counsel or other tax advisor for Lender or any other Recipient (or their
respective directors, officers, employees, affiliates, and agents)), whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of any such payment or liability delivered to Borrower shall be conclusive
absent manifest error.  Notwithstanding any provision in this Agreement to the
contrary, this Section 9 shall remain operative even after the Termination Date
and shall survive the payment in full of all of the Loans.
 
(e)            Lender shall deliver to Borrower and each Participant shall
deliver to the applicable Lender granting the participation, at the time or
times prescribed by applicable laws, such properly completed and executed
documentation prescribed by applicable laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit
Borrower or Lender granting a participation, as the case may be, to determine
(A) whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s or Participant’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Recipient by the Loan Party Obligors pursuant to this Agreement
or otherwise to establish such Recipient’s status for withholding tax purposes
in the applicable jurisdiction; provided each Recipient shall only be required
to deliver such documentation as it may legally provide.
 
Without limiting the generality of the foregoing, if a Borrower is resident for
tax purposes in the United States:
 
 
41

--------------------------------------------------------------------------------

 
 
(ii)           Lender (or Participant) that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code shall deliver to Borrower (or
Lender granting a participation as applicable) an executed original of Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable law or reasonably requested by Borrower (or Lender granting a
participation) as will enable Borrower (or Lender granting a participation) as
the case may be, to determine whether or not such Lender (or Participant) is
subject to backup withholding or information reporting requirements under the
Code;
 
(iii)           Lender (or Participant) that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (a “Non-U.S. Recipient”)
shall deliver to Borrower (and Lender granting a participation in case the
Non-U.S. Recipient is a Participant) and Lender on or prior to the date on which
such Non-U.S. Person becomes a party to this Agreement or a Participant (and
from time to time thereafter upon the reasonable request of Borrower or Lender
granting the participation but only if such Non-U.S. Recipient is legally
entitled to do so), whichever of the following is applicable: (I) executed
originals of Internal Revenue Service Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party; (II)
executed originals of Internal Revenue Service Form W-8ECI; (III) executed
originals of Internal Revenue Service Form W-8IMY and all required supporting
documentation; (IV) each Non-U.S. Recipient claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, shall provide
(x) a certificate to the effect that such Non-U.S. Recipient is not (A) a “bank”
within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of Borrower within the meaning of section 881(c)(3)(B) of the Code,
or (C) a “controlled foreign corporation” described in section 881(c)(3)(C) of
the Code and (y) executed originals of  Internal Revenue Service Form W-8BEN;
and/or (V) executed originals of any other form prescribed by applicable law
(including FATCA) as a basis for claiming exemption from or a reduction in
United States Federal withholding tax together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower or any
Lender granting a participation, to determine the withholding or deduction
required to be made.  Each Non-U.S. Recipient shall promptly notify Borrower (or
any Lender granting a participation if the Non-U.S. Recipient is a Participant)
of any change in circumstances which would modify or render invalid any claimed
exemption or reduction.
 
10.
GENERAL PROVISIONS.

 
10.1         Notices.
 
(a)           Notice by Approved Electronic Communications.
 
Lender and each of its Affiliates is authorized to transmit, post or otherwise
make or communicate, in its sole discretion (but shall not be required to do
so), by Approved Electronic Communications in connection with this Agreement or
any other Loan Document and the transactions contemplated therein.  Lender is
hereby authorized to establish procedures to provide access to and to make
available or deliver, or to accept, notices, documents and similar items by
posting to Passport 6.0.  Each of the Loan Parties and Lender hereby
acknowledges and agrees that the use of Passport 6.0 and other Approved
Electronic Communications is not necessarily secure and that there are risks
associated with such use, including risks of interception, disclosure and abuse
and each indicates it assumes and accepts such risks by hereby authorizing
Lender and each of its Affiliates to transmit Approved Electronic
Communications.  Passport 6.0 and all Approved Electronic Communications shall
be provided “as is” and “as available”.  None of Lender or any of its Affiliates
or related persons warrants the accuracy, adequacy or completeness of Passport
6.0 or any other electronic platform or electronic transmission and disclaims
all liability for errors or omissions therein.  No warranty of any kind is made
by Lender or any of its Affiliates or related persons in connection with
Passport 6.0 or any other electronic platform or electronic transmission,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects.  Each of Borrower and each other Loan Party executing this Agreement
agrees that Lender has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with
Passport 6.0, any Approved Electronic Communication or otherwise required for
Passport 6.0 or any Approved Electronic Communication.
 
 
42

--------------------------------------------------------------------------------

 
 
Prior to the Closing Date, Borrower shall deliver to Lender a complete and
executed Client User Form regarding Borrower’s use of Passport 6.0 in the form
of Exhibit C annexed hereto.
 
No Approved Electronic Communications shall be denied legal effect merely
because it is made electronically.  Approved Electronic Communications that are
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such Approved Electronic Communication, an
E-Signature, upon which Lender and the Loan Parties may rely and assume the
authenticity thereof.  Each Approved Electronic Communication containing a
signature, a reproduction of a signature or an E-Signature shall, for all
intents and purposes, have the same effect and weight as a signed paper
original.  Each E-Signature shall be deemed sufficient to satisfy any
requirement for a “signature” and each Approved Electronic Communication shall
be deemed sufficient to satisfy any requirement for a “writing”, in each case
including pursuant to this Agreement, any other Loan Document, the Uniform
Commercial Code, the Federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
law governing such subject matter.  Each party or beneficiary hereto agrees not
to contest the validity or enforceability of an Approved Electronic
Communication or E-Signature under the provisions of any applicable law
requiring certain documents to be in writing or signed; provided, that nothing
herein shall limit such party’s or beneficiary’s right to contest whether an
Approved Electronic Communication or E-Signature has been altered after
transmission.
 
(b)           All Other Notices.
 
All notices, requests, demands and other communications under or in respect of
this Agreement or any transactions hereunder, other than those approved for or
required to be delivered by Approved Electronic Communications (including via
Passport 6.0 or otherwise pursuant to Section 10.1(a)), shall be in writing and
shall be personally delivered or mailed (by prepaid registered or certified
mail, return receipt requested), sent by prepaid recognized overnight courier
service, or by email to the applicable party at its address or email address
indicated below,
 
If to Lender:
 
Siena Lending Group LLC
9 W Broad Street, 5th Floor
Stamford, Connecticut 06902
Attention: Steve Sanicola
Email: ssanicola@sienalending.com
 
with a copy to:
 
Otterbourg P.C.
230 Park Avenue
New York, NY  10169
Attention:  Thomas P. Duignan, Esq.
Email:  tduignan@otterbourg.com
 
 
43

--------------------------------------------------------------------------------

 
 
If to Borrower or any other Loan Party:
 
I.D. Systems, Inc.
123 Tice Boulevard
Woodcliff Lake, New Jersey 07677
Attention:  Ned Mavrommatis, Chief Financial Officer
Email:  nmavrommatis@id-systems.com


 
with a copy to:
 
Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street,
New York, New York 10022
Attention:  Steve Wolosky, Esq.
Email:  swolosky@olshanlaw.com


or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party delivered as aforesaid.  All such
notices, requests, demands and other communications shall be deemed given (a)
when personally delivered, (b) three (3) Business Days after being deposited in
the mails with postage prepaid (by registered or certified mail, return receipt
requested), (c) one (1) Business Day after being delivered to the overnight
courier service, if prepaid and sent overnight delivery, addressed as aforesaid
and with all charges prepaid or billed to the account of the sender, or (d) when
sent by email transmission to an email address designated by such addressee and
the sender receives a confirmation of transmission.
 
10.2         Severability.  If any provision of this Agreement or any other Loan
Document is held invalid or unenforceable, either in its entirety or by virtue
of its scope or application to given circumstances, such provision shall
thereupon be deemed modified only to the extent necessary to render same valid,
or not applicable to given circumstances, or excised from this Agreement or such
other Loan Document, as the situation may require, and this Agreement and the
other Loan Documents shall be construed and enforced as if such provision had
been included herein as so modified in scope or application, or had not been
included herein or therein, as the case may be.
 
10.3         Integration.  This Agreement and the other Loan Documents represent
the final, entire and complete agreement between each Loan Party party hereto
and thereto and Lender and supersede all prior and contemporaneous negotiations,
oral representations and agreements, all of which are merged and integrated into
this Agreement.  THERE ARE NO ORAL UNDERSTANDINGS, REPRESENTATIONS OR AGREEMENTS
BETWEEN THE PARTIES THAT ARE NOT SET FORTH IN THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS.
 
10.4         Waivers.  The failure of Lender at any time or times to require any
Loan Party to strictly comply with any of the provisions of this Agreement or
any other Loan Documents shall not waive or diminish any right of Lender later
to demand and receive strict compliance therewith.  Any waiver of any default
shall not waive or affect any other default, whether prior or subsequent, and
whether or not similar.  None of the provisions of this Agreement or any other
Loan Document shall be deemed to have been waived by any act or knowledge of
Lender or its agents or employees, but only by a specific written waiver signed
by an authorized officer of Lender and delivered to Borrower.  Once an Event of
Default shall have occurred, it shall be deemed to continue to exist and not be
cured or waived unless specifically cured pursuant to the terms of this
Agreement or waived in writing by an authorized officer of Lender and delivered
to Borrower.  Each Loan Party Obligor waives demand, protest, notice of protest
and notice of default or dishonor, notice of payment and nonpayment, release,
compromise, settlement, extension or renewal of any commercial paper,
Instrument, Account, General Intangible, Document, Chattel Paper, Investment
Property or guaranty at any time held by Lender on which such Loan Party Obligor
is or may in any way be liable, and notice of any action taken by Lender, unless
expressly required by this Agreement, and notice of acceptance hereof.
 
 
44

--------------------------------------------------------------------------------

 
 
10.5         Amendment.  This Agreement may not be amended or modified except in
a writing executed by Borrower, the other Loan Party Obligors party hereto (to
the extent such amendment is directly adverse to such Loan Party Obligor), and
Lender.
 
10.6         Time of Essence.  Time is of the essence in the performance by each
Loan Party Obligor of each and every obligation under this Agreement and the
other Loan Documents.
 
10.7         Expenses, Fee and Costs Reimbursement.  Subject to the specific
amounts provided in the Fee Letter for the items described therein, Borrower
hereby agrees to promptly pay (i) all out of pocket costs and expenses of Lender
(including the out of pocket fees, costs and expenses of legal counsel to, and
appraisers, accountants, consultants and other professionals and advisors
retained by or on behalf of, Lender, all of which shall be reasonable, prior to
the occurrence and continuance of an Event of Default) in connection with:  (A)
all loan proposals and commitments pertaining to the transactions contemplated
hereby (whether or not such transactions are consummated), (B) the examination,
review, due diligence investigation, documentation, negotiation, and closing of
the transactions contemplated by the Loan Documents (whether or not such
transactions are consummated), (C) the creation, perfection and maintenance of
Liens pursuant to the Loan Documents, (D) the performance by Lender of its
rights and remedies under the Loan Documents, (E) the administration of the
Loans (including usual and customary fees for wire transfers and other transfers
or payments received by Lender on account of any of the Obligations) and Loan
Documents, (F) any amendments, modifications, consents and waivers to and/or
under any and all Loan Documents (whether or not such amendments, modifications,
consents or waivers are consummated), (G) any periodic public record searches
conducted by or at the request of Lender (including, title investigations and
public records searches), pending litigation and tax lien searches and searches
of applicable corporate, limited liability company, partnership and related
records concerning the continued existence, organization and good standing of
certain Persons), (H) protecting, storing, insuring, handling, maintaining,
auditing, examining, valuing or selling any Collateral, (I) any litigation,
dispute, suit or proceeding relating to any Loan Document, and (J) any workout,
collection, bankruptcy, insolvency and other enforcement proceedings under any
and all of the Loan Documents (it being agreed that such costs and expenses may
include the costs and expenses of workout consultants, investment bankers,
financial consultants, appraisers, valuation firms and other professionals and
advisors retained by or on behalf of Lender), and (ii) without limitation of the
preceding clause (i), all out of pocket costs and expenses of Lender in
connection with Lender’s reservation of funds in anticipation of the funding of
the initial Loans to be made hereunder.  Any fees, costs and expenses owing by
Borrower or other Loan Party Obligor hereunder shall be due and payable within
five (5) Business Days after written demand therefor. Lender agrees to provide a
description, in reasonable detail, of the calculation of any amount demanded
pursuant to this Section 10.7, at Borrower’s request.
 
 
45

--------------------------------------------------------------------------------

 
 
10.8         Benefit of Agreement; Assignability; Servicer.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the respective successors, assigns, heirs, beneficiaries and
representatives of Borrower, each other Loan Party Obligor party hereto and
Lender; provided, that neither Borrower nor any other Loan Party Obligor may
assign or transfer any of its rights under this Agreement without the prior
written consent of Lender, and any prohibited assignment shall be void.  No
consent by Lender to any assignment shall release any Loan Party Obligor from
its liability for any of the Obligations.  Lender shall have the right to assign
all or any of its rights and obligations under the Loan Documents to one or more
other Persons, and each Loan Party Obligor agrees, to the extent applicable, to
execute any agreements, instruments and documents requested by Lender in
connection with any such assignments.  Notwithstanding any provision of this
Agreement or any other Loan Document to the contrary, Lender may at any time
pledge or grant a security interest in all or any portion of its rights under
this Agreement and the other Loan Documents to secure obligations of Lender,
including any pledge or grant to secure obligations to a Federal Reserve Bank.
 
(b)           In the event of any assignment by Lender of its rights and
obligations under the Loan Documents to an Affiliate of Lender (an “Affiliate
Assignee”) and at all times thereafter, Servicer shall be deemed to act as
servicer and agent for the applicable Affiliate Assignee, and Servicer will
retain the sole right to enforce this Agreement and the other Loan Documents, to
approve any amendment, restatement, modification, supplement or waiver of any
provision of this Agreement or any other Loan Document, and to receive or
collect all payments with respect to the Obligations.  By acceptance of any such
assignment, each Affiliate Assignee irrevocably appoints Servicer as servicer
and agent for the purposes of servicing and managing the Loans, and authorizes
Servicer to take such actions and to exercise such powers on behalf of such
Affiliate Assignee as are reasonably necessary or advisable and incidental
thereto, including the sole and exclusive authority to:  (i) possess, keep and
maintain books and records with respect to the Loan, (ii) receive, process,
account for, deliver or arrange for the delivery of, all Collections in
accordance with the terms of this Agreement; (iii) monitor and pursue payment of
all Obligations; (iv) monitor, manage and perfect security interests in all
Collateral for the Obligations, including without limitation, to make the
determination of whether any Accounts constitute Eligible Accounts or Eligible
Lease Receivables, or whether to impose, modify or release any Reserve; (v)
exercise any rights or remedies with respect to the Obligations and the
Collateral available under law or in equity, including, without limitation, any
non-judicial and judicial enforcement, liquidation and collection of the
Obligations, and the engagement of attorneys and other professionals for such
purpose; and (vi) take all lawful actions and procedures required to (A) cause
Borrower to promptly and diligently comply with Borrower’s obligations under the
Loan Documents; (B) maximize the value of the Collateral; and (C) collect and
enforce payment of all Obligations.  Each Affiliate Assignee agrees that any
action taken by Servicer in accordance with the terms of this Agreement or the
other Loan Documents, and the exercise by Servicer of its powers set forth
herein or therein, together with such other powers that are reasonably
incidental thereto, shall be authorized by and binding upon all of the Affiliate
Assignees.  Servicer’s exercise of its discretion in connection with the
foregoing matters, if exercised in good faith, shall exonerate Servicer from
liability to any Affiliate Assignee and other Person for any error in
judgment.  Servicer may perform any and all of its duties and exercise its
rights and powers by or through any one or more agents appointed by
Servicer.  Servicer shall not be liable to any Affiliate Assignee for any action
taken or omitted to be taken under the Loan Documents, except for losses
directly and solely caused by the Servicer’s gross negligence or willful
misconduct and Servicer does not assume any responsibility for any failure or
delay in performance or any breach by any Loan Party of any obligations under
the Loan Documents.  In the event that a petition seeking relief under Title 11
of the United States Code or any other Federal, state or foreign bankruptcy,
insolvency, liquidation or similar law is filed by or against any Loan Party
Obligor, or any other Person obligated under any Loan Document, Servicer is
authorized, to the fullest extent permitted by applicable law, to act on behalf
of the Affiliate Assignees in connection with such proceeding, including,
without limitation, to file proofs of claim on behalf of itself and the
Affiliate Assignees in such proceeding for the total amount of obligations owed
by Loan Party Obligors, or any of them, or any other Person under any Loan
Document.
 
 
46

--------------------------------------------------------------------------------

 
 
10.9         Recordation of Assignment.  In respect of any assignment of all or
any portion of any Lender’s interest in this Agreement and/or any other Loan
Documents at any time and from time to time, the following provisions shall be
applicable:
 
(a)           Borrower, or any agent appointed by Borrower, shall maintain a
register (the “Register”) in which there shall be recorded the name and address
of each Person holding any Loans or any commitment to lend hereunder, and the
principal amount and stated interest payable to such Person hereunder or
committed by such Person under such Person’s lending commitment.  Borrower
hereby irrevocably appoints Lender (and/or any subsequent Lender appointed by
Lender then maintaining the Register) as Borrower’s non-fiduciary agent for the
purpose of maintaining the Register.
 
(b)           In connection with any negotiation, transfer or assignment as
aforesaid, the transferor/assignor shall deliver to Lender then maintaining the
Register an assignment and assumption agreement executed by the
transferor/assignor and the transferee/assignee, setting forth the specifics of
the subject transaction, including but not limited to the amount and nature of
Obligations and/or lending commitments being transferred or assigned (and being
assumed, as applicable), and the proposed effective date of such transfer or
assignment and the related assumption (if applicable).
 
(c)           Subject to receipt of any required tax forms reasonably required
by Lender, such Person shall record the subject transfer, assignment and
assumption in the Register.  Anything contained in this Agreement or other Loan
Document to the contrary notwithstanding, no negotiation, transfer or assignment
shall be effective until it is recorded in the Register pursuant to this
Section 10.9(c).  The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error; and Borrower and each Lender shall
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement and the other Loan Documents.  The Register
shall be available for inspection by Borrower and each Lender at any reasonable
time and from time to time upon reasonable prior notice.
 
10.10       Participations.  Anything in this Agreement or any other Loan
Document to the contrary notwithstanding, Lender may, at any time and from time
to time, without in any manner affecting or impairing the validity of any
Obligations, sell to one or more Persons (other than a Competitor) participating
interests in its Loans, commitments and/or other interests hereunder and/or
under any other Loan Document (any such Person, a “Participant”).  In the event
of a sale by Lender of a participating interest to a Participant, (a) such
Lender’s obligations hereunder and under the other Loan Documents shall remain
unchanged for all purposes, (b) Borrower and Lender shall continue to deal
solely and directly with each other in connection with Lender’s rights and
obligations hereunder and under the other Loan Documents and (c) all amounts
payable by Borrower shall be determined as if Lender had not sold such
participation and shall be paid directly to Lender, provided, however, a
Participant shall be entitled to the benefits of Section 9 as if it were a
Lender if Borrower is notified of the Participation and the Participant complies
with Section 9(e).  Borrower agrees that if amounts outstanding under this
Agreement or any other Loan Document are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement and the other Loan Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under this
Agreement; provided that such right of set-off shall not be exercised without
the prior written consent of Lender and shall be subject to the obligation of
each Participant to share with Lender its share thereof.  Borrower also agrees
that each Participant shall be entitled to the benefits of Section 10.8 as if it
were Lender.  Notwithstanding the granting of any such participating interests:
(i) Borrower shall look solely to Lender for all purposes of this Agreement, the
Loan Documents and the transactions contemplated hereby, (ii) Borrower shall at
all times have the right to rely upon any amendments, waivers or consents signed
by Lender as being binding upon all of the Participants, and (iii) all
communications in respect of this Agreement and such transactions shall remain
solely between Borrower and Lender (exclusive of Participants)
hereunder.  Lender granting a participation hereunder shall maintain, as a
non-fiduciary agent of Borrower, a register as to the participations granted and
transferred under this Section containing the same information specified in
Section 10.8 on the Register as if each Participant were a Lender to the extent
required to cause the Loans to be in registered form for the purposes of
Sections 163(f), 165(j), 871, 881, and 4701 of the Code.
 
 
47

--------------------------------------------------------------------------------

 
 
10.11       Headings; Construction.  Section and subsection headings are used in
this Agreement only for convenience and do not affect the meanings of the
provisions that they precede.
 
10.12       USA PATRIOT Act Notification.  Lender hereby notifies the Loan
Parties that pursuant to the requirements of the USA PATRIOT Act, it may be
required to obtain, verify and record certain information and documentation that
identifies such Person, which information may include the name and address of
each such Person and such other information that will allow Lender to identify
such Persons in accordance with the USA PATRIOT Act.
 
10.13       Counterparts; Email Signatures.  This Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
agreement.  This Agreement may be executed by signatures delivered by electronic
mail, each of which shall be fully binding on the signing party.
 
10.14       GOVERNING LAW.  THIS AGREEMENT, ALONG WITH ALL OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED OTHERWISE IN SUCH OTHER LOAN DOCUMENT) SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES (EXCEPT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATION LAW).  FURTHER, THE LAW OF THE STATE OF NEW YORK SHALL APPLY
TO ALL DISPUTES OR CONTROVERSIES ARISING OUT OF OR CONNECTED TO OR WITH THIS
AGREEMENT AND ALL SUCH OTHER LOAN DOCUMENTS WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES (EXCEPT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATION
LAW).
 
10.15       CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; CONSENT TO SERVICE OF
PROCESS.  ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE
OF NEW YORK IN THE COUNTY OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK OR IN ANY OTHER COURT (IN ANY JURISDICTION
WHERE COLLATERAL IS LOCATED) SELECTED BY THE LENDER IN ITS SOLE DISCRETION, AND
BORROWER AND EACH OTHER LOAN PARTY OBLIGOR HEREBY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFOREMENTIONED COURTS.  BORROWER AND EACH OTHER LOAN PARTY OBLIGOR HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, OR BASED ON UPON 28
U.S.C. § 1404, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING AND
ADJUDICATION OF ANY SUCH ACTION, SUIT OR PROCEEDING IN ANY OF THE AFOREMENTIONED
COURTS AND AMENDMENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY THE COURT.   BORROWER AND EACH OTHER LOAN PARTY OBLIGOR
HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR UNDER ANY AMENDMENT, WAIVER, AMENDMENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE OTHER
TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  BORROWER AND
EACH OTHER LOAN PARTY OBLIGOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON BORROWER OR ANY OTHER LOAN PARTY OBLIGOR AND CONSENTS THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL (RETURN RECEIPT REQUESTED)
DIRECTED TO THE BORROWER’S NOTICE ADDRESS (ON BEHALF OF THE BORROWER OR SUCH
LOAN PARTY OBLIGOR) SET FORTH IN SECTION 10.1 HEREOF AND SERVICE SO MADE SHALL
BE DEEMED TO BE COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO
DEPOSITED IN THE MAIL, OR, AT THE LENDER’S OPTION, BY SERVICE UPON BORROWER OR
ANY OTHER LOAN PARTY OBLIGOR IN ANY OTHER MANNER PROVIDED UNDER THE RULES OF ANY
SUCH COURTS.
 
 
48

--------------------------------------------------------------------------------

 
 
10.16       Publication.  Borrower and each other Loan Party Obligor consents to
the publication by Lender of a tombstone, press releases or similar advertising
material relating to the financing transactions contemplated by this Agreement,
and Lender reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.
 
10.17       Confidentiality.  Lender agrees to use commercially reasonable
efforts not to disclose Confidential Information to any Person without the prior
consent of Borrower; provided, however, that nothing herein contained shall
limit any disclosure of the tax structure of the transactions contemplated
hereby, or the disclosure of any information (a) to the extent required by
applicable law, statute, rule, regulation or judicial process or in connection
with the exercise of any right or remedy under any Loan Document, or as may be
required in connection with the examination, audit or similar investigation of
the Lender or any of its Affiliates, (b) to examiners, auditors, accountants or
any regulatory authority, (c) to the officers, partners, managers, directors,
employees, agents and advisors (including independent auditors, lawyers and
counsel) of the Lender or any of its Affiliates, (d) in connection with any
litigation or dispute which relates to this Agreement or any other Loan Document
to which the Lender is a party or is otherwise subject, (e) to a subsidiary or
Affiliate of the Lender, (f) to any assignee or participant (or prospective
assignee or participant) which agrees to be bound by this Section 10.17 and (g)
to any lender or other funding source of the Lender (each reference to Lender in
the foregoing clauses shall be deemed to include the actual and prospective
assignees and participants referred to in clause (f) and the lenders and other
funding sources referred to in clause (g), as applicable for purposes of this
Section 10.17), and further provided, that in no event shall the Lender be
obligated or required to return any materials furnished by or on behalf of the
Borrower or any other Loan Party or Obligor, other than possessory Collateral
received by Lender as required pursuant to Section 3.2, which shall be returned
by Lender to Borrower following indefeasible payment in full of all Obligations
in cash in accordance with this Agreement and the other Loan Documents,
termination of any obligations of Lender under this Agreement and any other Loan
Documents and termination or expiration of all commitments under this
Agreement.  The obligations of the Lender under this Section 10.17 shall
supersede and replace the obligations of the Lender under any confidentiality
letter or provision in respect of this financing or any other financing
previously signed and delivered by the Lender to the Borrower or any of its
Affiliates.
 
[signature page follows]
 
 
49

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower, each other Loan Party Obligor party hereto, and
Lender have signed this Agreement as of the date first set forth above.
 
Borrower:
 
Lender:
     
I.D. SYSTEMS, INC.
 
SIENA LENDING GROUP LLC
     
By:
/s/ Kenneth Ehrman
 
By:
/s/ Steven Sanicola
 
Kenneth Ehrman
   
Steven Sanicola
 
Chief Executive Officer
   
Authorized Signatory
                   
ASSET INTELLIGENCE, LLC
 
By:
/s/ Jason Schick
     
Jason Schick
By:
/s/ Kenneth Ehrman
   
Authorized Signatory
 
Kenneth Ehrman
       
Chief Executive Officer
     


 
 
 

--------------------------------------------------------------------------------

 
 
Disclosure Schedule
 

   
1.     Loan Party Information:
       
(a)  Jurisdictions of Formation; Foreign Business Qualifications:
 
LOAN PARTY
JURISDICTION OF FORMATION
FOREIGN BUSINESS QUALIFICATIONS
I.D. Systems, Inc.
Delaware
NJ, PA, TX
Asset Intelligence, LLC
Delaware
AZ, FL, IL, NJ, OH, PA, TX, NC
   
 
(b)  Names:
 
LOAN PARTY OBLIGOR LEGAL NAME
PRIOR LEGAL NAMES
EXISTING TRADE NAMES
PRIOR TRADE NAMES
I.D. Systems, Inc.
None.
Asset Intelligence, LLC
None.
Asset Intelligence, LLC
None.
None.
None.
   
 
(c)  Collateral Locations:
   
LOAN PARTY OBLIGOR
COLLATERAL DESCRIPTION
COLLATERAL LOCATION
OR PLACE OF BUSINESS (INCLUDING CHIEF EXECUTIVE OFFICE)
OWNER/LESSOR
(IF LEASED)
I.D. Systems, Inc.
Fixed assets and inventory
123 Tice Blvd. Suite 101,
Woodcliff Lake, NJ 07677
Leased
Asset Intelligence, LLC
Fixed assets and inventory
5700 Granite Pkwy., Suite 550,
Plano, TX 75024
Leased
   
 
(d)  Collateral in Possession of Lessor, Bailee, Consignee, or Warehouseman:
 
LOAN PARTY OBLIGOR
ADDRESS
LESSOR/BAILEE/CONSIGNEE/
WAREHOUSEMAN
I.D. Systems, Inc./ Asset
Intelligence, LLC
2310 McDaniel Dr.
Carrollton, TX 75006
Consigned Goods – McDonald Technologies
I.D. Systems, Inc./ Asset
Intelligence, LLC
645 Harvey Rd
Manchester, NH 03103
Consigned Goods – Intelligent Manufacturing
Solutions
I.D. Systems, Inc.
6800 Solectron Dr.
Charlotte, NC 28262
Consigned Goods – Flextronics
I.D. Systems, Inc./ Asset
Intelligence, LLC
90 Brighton Rd. Clifton,
NJ 07012
Consigned Goods – VIP Industries

 
 
Disclosure Schedule - 1

--------------------------------------------------------------------------------

 
 

   
 
(e)  Litigation:
 
On October 8, 2015, an action captioned Metro Mobile Electronics, LLC v. I.D.
Systems, Inc., et al., Cause No. 429-04187-2015, was filed in the District Court
of the State of Texas.  The complaint alleges claims for breach of contract and
quantum meruit arising out of product installation and repair services performed
by the plaintiff for the Company.  The plaintiff seeks monetary damages in the
amount of $82,764.75, plus pre-judgment interest, attorney’s fees, and
costs.  As of the date of this response, the complaint has not yet been served
on the Company, no discovery has been undertaken, and no trial date has been
set.  The Company intends to vigorously defend this action.
     
(f)  Capitalization of Loan Parties:
   
Loan Party
Equity-holder
Equity Description
Percentage of Outstanding Equity Issued by Loan Party
Certificate (Indicate No.)
I.D. Systems, Inc.
Public
N/A
N/A
N/A
Asset Intelligence, LLC
I.D. Systems, Inc.
Membership interests
100%
N/A
   
 
(g)  Other Investment Property:
   
Loan Party
Investment Property Description
I.D. Systems, Inc.
American Airlines Group Inc. - 1,382 shares
I.D. Systems, Inc.
United States Treasury Notes (CUSIP # 912828F88) - 100,000 par value
I.D. Systems, Inc.
Federal Home Loan MTG Corp (CUSIP # 3137EADH9) - 50,000 par value
I.D. Systems, Inc.
United States Treasury Notes (CUSIP # 912828XJ4) - 150,000 par value
I.D. Systems, Inc.
United States Treasury Notes (CUSIP # 912828XJ4) - 50,000 par value

 
 
Disclosure Schedule - 2

--------------------------------------------------------------------------------

 
 
I.D. Systems, Inc.
United States Treasury Notes (CUSIP # 912828TS9) - 80,000 par value
I.D. Systems, Inc.
Federal Natl Mtg Assoc (CUSIP # 3135G0UK7) - 50,000 par value
I.D. Systems, Inc.
Federal Natl Mtg Assoc (CUSIP # 3135G0UK7) - 50,000 par value
I.D. Systems, Inc.
United States Treasury Notes (CUSIP # 912828J68) - 150,000 par value
I.D. Systems, Inc.
United States Treasury Notes (CUSIP # 912828L40) - 150,000 par value
I.D. Systems, Inc.
United States Treasury Notes (CUSIP # 912828F62) - 100,000 par value
I.D. Systems, Inc.
United States Treasury Notes (CUSIP # 912828G95) - 100,000 par value
I.D. Systems, Inc.
United States Treasury Notes (CUSIP # 912828L32) - 135,000 par value
I.D. Systems, Inc.
Apple Inc. (CUSIP # 037833AM2) - 25,000 par value
I.D. Systems, Inc.
Toyota Motor Credit Corp (CUSIP # 89233P6S0) - 50,000 par value
I.D. Systems, Inc.
Apple Inc. (CUSIP # 037833AJ9) - 50,000 par value
I.D. Systems, Inc.
Novartis Secs Invest Ltd (CUSIP # 66989GAA8) - 10,000 par value
I.D. Systems, Inc.
Novartis Secs Invest Ltd (CUSIP # 66989GAA8) - 40,000 par value
I.D. Systems, Inc.
USD Shell Intl Fin (CUSIP # 822582AW2) - 50,000 par value
I.D. Systems, Inc.
Total Capital Intl SA (CUSIP # 89153VAK5) - 50,000 par value
I.D. Systems, Inc.
Berkshire Hathaway (CUSIP # 084670BB3) - 25,000 par value
I.D. Systems, Inc.
Berkshire Hathaway (CUSIP # 084670BB3) - 25,000 par value
I.D. Systems, Inc.
Statoil ASA (CUSIP # 85771PAD4) - 50,000 par value
   
 
(h)  Material Contracts
None.
     
2.     Commercial Tort Claims
None.
     
3.     Deposit Accounts / Other accounts:
   
Loan Party Obligor
Name of Financial Institution
Account Number
(* indicates account is approved for funding of loan proceeds)
Purpose of Account
Is the Account a “Restricted Account” as defined in Schedule B (Yes or No?)
Asset Intelligence, LLC
Bank of America
xxxxxxxxxx
Lockbox
No
I.D. Systems, Inc.
Bank of America
xxxxxxxxxx
Sweep
No
I.D. Systems, Inc.
Bank of America
xxxxxxxxxx
Operating
No
I.D. Systems, Inc.
Bank of America
xxxxxxxxxx
Payroll
No
I.D. Systems, Inc.
Bank of America
xxxxxxxxxx
Merchant
No
I.D. Systems, Inc.
Wells Fargo
xxxxxxxxxx
Operating
No
I.D. Systems, Inc.
American Express
xxxxxxxxxx
Certificate of Deposit
No

 
 
Disclosure Schedule - 3

--------------------------------------------------------------------------------

 
 

   
 
4.     Intellectual Property:
       
(a)  Patents and Patent Licenses
See Exhibit A attached.
   
Loan Party Obligor
Patent Registration Number
Registration Date
Patent Application Number
Application Date
                                                             
 
(b)  Trademarks and Trademark Licenses
   
Loan Party Obligor
Trademark Title
Trademark Application Number
Trademark Registration Number
Date of Application
Date of Registration
I.D. Systems, Inc.
I.D. SYSTEMS®
78/548,557
3,054,321
17-Jan-2005
31-Jan-2006
I.D. Systems, Inc.
VEHICLE ASSET COMMUNICATOR®
78/559,964
3,022,295
03-Feb-2005
29-Nov-2005
I.D. Systems, Inc.
AVRAMP®
77/292,941
3,570,579
01-Oct-2007
03-Feb-2009
I.D. Systems, Inc.
OPTI-KAN®
77/306,610
3,570,612
17-Oct-2007
03-Feb-2009
I.D. Systems, Inc.
WIFREE®
77/292,948
3,570,580
01-Oct-2007
03-Feb-2009
I.D. Systems, Inc.
SECURESTREAM®
77/750,805
3,819,585
03-Jun-2009
13-Jul-2010
I.D. Systems, Inc.
POWERFLEET®
77/750,770
3,819,583
03-Jun-2009
13-Jul-2010
I.D. Systems, Inc.
SAFENAV®
85/125,260
4,039,630
08-Sep-2010
11-Oct-2011
Asset Intelligence, LLC
VERIWISE®
77/942,958
4,000,372
23-Feb-2010
26-Jul-2011
I.D. Systems, Inc.
INTELLIPOINT®
77/750,795
3,819,584
03-Jun-2009
13-Jul-2010

 
 
Disclosure Schedule - 4

--------------------------------------------------------------------------------

 
 

   
 
(c)  Copyrights and Copyright Licenses
None.
 
Loan Party Obligor
Copyright Title
Copyright Registration Date
Copyright Registration Number
Copyright Application Number
                                       
 
5.     Insurance:
 
See Exhibit B attached hereto.
 
6.     Permitted Indebtedness:
NFS Leasing for computer equipment to mature in December 2015
 
7.     Permitted Liens:
NFS Leasing – capital lease
 
Judgment lien entered in Bergen County, New Jersey in favor of Copelco Capital
Inc. against Danny Fesmire and I.D. Systems, Inc.
 
8.     Permitted Investments:
Intercompany loan from I.D. Systems, Inc. to I.D. Systems (UK) Ltd (formerly
Didbox Ltd.) in the amount of $234,320.94.
 
Intercompany loan from I.D. Systems, Inc. to I.D. Systems, GmbH in the amount of
$885,941.91.

 
 
Disclosure Schedule - 5

--------------------------------------------------------------------------------

 
 
Exhibit A


Patents


See attached.
 
 
 
Disclosure Schedule - 6

--------------------------------------------------------------------------------

 

 
Publication Date
Patent
Application #
Filing Date
Patent Holder
September 8, 2015
9,129,336
13/693,684
December 4, 2012
I.D. Systems, Inc.
April 14, 2015
9,007,209
14/542,017
November 14, 2014
I.D. Systems, Inc.
June 24, 2014
8,762,009
12/949,191
November 18, 2010
I.D. Systems, Inc.
May 13, 2014
8,725,596
11/762,644
June 13, 2007
I.D. Systems, Inc.
March 18, 2014
8,676,670
11/762,628
June 13, 2007
I.D. Systems, Inc.
March 11, 2014
8,671,063
13/758,604
February 4, 2013
I.D. Systems, Inc.
February 5, 2013
8,370,268
12/773,093
May 4, 2010
I.D. Systems, Inc.
February 21, 2012
8,120,467
12/758,331
April 12, 2010
I.D. Systems, Inc.
July 5, 2011
7,971,835
12/368,773
February 10, 2009
I.D. Systems, Inc.
June 21, 2011
7,966,105
11/402,199
April 11, 2006
Asset Intelligence, LLC
May 10, 2011
7,941,354
11/303,347
December 16, 2005
Asset Intelligence, LLC
June 29, 2010
7,746,379
10/335,372
December 31, 2002
Asset Intelligence, LLC
August 25, 2009
7,579,941
11/335,226
January 19, 2006
Asset Intelligence, LLC
September 2, 2008
7,421,112
10/800,342
March 12, 2004
Asset Intelligence, LLC
March 21, 2006
7,015,824
10/633,365
August 1, 2003
Asset Intelligence, LLC
June 9, 2009
7,546,477
11/648,235
December 29, 2006
Asset Intelligence, LLC
April 28, 2009
7,525,279
10/892,640
July 16, 2004
Asset Intelligence, LLC
September 5, 2006
7,102,565
10/830,520
April 23, 2004
Asset Intelligence, LLC
May 12, 1998
5,752,218
08/924,478
August 25, 1997
Asset Intelligence, LLC
February 13, 1996
5,491,486
08/233,091
April 25, 1994
Asset Intelligence, LLC
March 23, 2010
7,685,307
11/648,236
December 29, 2006
Asset Intelligence, LLC
February 17, 2009
7,493,211
11/303,394
December 16, 2005
Asset Intelligence, LLC
December 11, 2007
7,307,514
11/136,304
May 23, 2005
Asset Intelligence, LLC
July 17, 2007
7,246,008
11/180,898
July 13, 2005
Asset Intelligence, LLC
December 12, 2006
7,148,800
10/837,815
May 3, 2004
Asset Intelligence, LLC
November 21, 2006
7,138,913
10/835,079
April 29, 2004
Asset Intelligence, LLC
August 15, 2006
7,091,882
09/866,865
May 29, 2001
Asset Intelligence, LLC
July 19, 2005
6,920,391
10/238,842
September 9, 2002
Asset Intelligence, LLC
March 3, 2009
7,498,530
11/287,817
November 28, 2005
Asset Intelligence, LLC
December 2, 2008
D581,913
29/259,264
May 4, 2006
Asset Intelligence, LLC
December 2, 2008
D581,912
29/259,252
May 4, 2006
Asset Intelligence, LLC
February 24, 2004
6,697,735
10/334,997
December 30, 2002
Asset Intelligence, LLC
February 11, 2003
6,519,529
09/845,056
April 27, 2001
Asset Intelligence, LLC
November 26, 1996
5,579,013
08/238,772
May 5, 1994
Asset Intelligence, LLC
March 22, 2011
7,911,320
11/986,713
November 26, 2007
I.D. Systems, Inc.
March 1, 2011
7,898,388
11/986,995
November 28, 2007
I.D. Systems, Inc.
January 25, 2011
7,876,197
11/986,997
November 28, 2007
I.D. Systems, Inc.
August 31, 2010
7,786,844
11/276,469
March 1, 2006
I.D. Systems, Inc.
April 27, 2010
7,707,054
10/426,175
April 28, 2003
I.D. Systems, Inc.
March 23, 2010
7,683,760
11/276,468
March 1, 2006
I.D. Systems, Inc.
February 23, 2010
7,667,573
11/276,470
March 1, 2006
I.D. Systems, Inc.

 
 
Disclosure Schedule - 7

--------------------------------------------------------------------------------

 
 

 Publication Date  Patent  Application #  Filing Date  Patent Holder
February 2, 2010
7,656,273
11/986,780
November 26, 2007
I.D. Systems, Inc.
February 2, 2010
7,656,271
10/426,173
April 28, 2003
I.D. Systems, Inc.
April 8, 2008
7,356,494
10/043,361
January 9, 2002
I.D. Systems, Inc.
January 30, 2007
7,171,381
10/426,164
April 25, 2003
I.D. Systems, Inc.
January 16, 2007
7,165,040
10/426,085
April 28, 2003
I.D. Systems, Inc.
May 24, 2005
6,898,493
09/804,909
March 13, 2001
I.D. Systems, Inc.
October 28, 1997
5,682,142
08/282,978
July 29, 1994
I.D. Systems, Inc.

 
 
 
Disclosure Schedule - 8

--------------------------------------------------------------------------------

 
 
Exhibit B


Insurance


Insurance Coverage.  Borrowers presently maintain property, fire, business
interruption, liability, product liability and extended coverage insurance as
follows:
 
Carrier
Type of Coverage
Deductible
Policy No.
Term
Hartford Insurance
Commercial Package Property
$25,000
13UUNAL6581
8/30/2015 - 8/30/2016
Hartford Insurance
General Liability
$1,000
13UUNAL6581
8/30/2015 - 8/30/2016
Hartford Insurance
Employee Benefits Liability
$1,000
13UUNAL6581
8/30/2015 - 8/30/2016
Hartford Insurance
Stop Gap Liability - Ohio
$1,000
13UUNAL6581
8/30/2015 - 8/30/2016
Hartford Insurance
Business Automobile Policy
$1,000
13UUNAL6581
8/30/2015 - 8/30/2016
Hartford Insurance
Commercial Excess & Umbrella Liability
$0
13RHUAL6239
8/30/2015 - 8/30/2016
Hartford Insurance
Workers’ Compensation
$0
13WEBU4264
4/19/2015 - 4/19/2016
Hartford Insurance
Information & Technology Liability
$0
00TE028058213
8/30/2015 - 8/30/2016
Hartford Insurance
International Package
$0
PHFD38377188001
8/30/2015 - 8/30/2016
Hartford Insurance
Bond
$0
13BDDBQ7272
4/29/2014 - 4/29/2017

 
 
Disclosure Schedule - 9

--------------------------------------------------------------------------------

 
 
Schedule A
 
Description of Certain Terms
 
1.     Loan Limits for Revolving Loans and Letters of Credit:
 
(a)  Maximum Revolving Facility Amount:
$7,500,000
(b)  Advance Rates:
 
(i)  Accounts Advance Rate:
85%; provided, that if Dilution exceeds 4%, Lender may, at its option (A) reduce
such advance rate by the number of full or partial percentage points comprising
such excess or (B) establish a Reserve on account of such excess (the “Accounts
Dilution Reserve”).
(ii)  Eligible Lease Receivables Advance Rate:
75% of Eligible Lease Receivables; provided, that if Dilution exceeds 4%, Lender
may, at its option (A) reduce such advance rate by the number of full or partial
percentage points comprising such excess or (B) establish a Reserve on account
of such excess (the “Eligible Lease Receivables Dilution Reserve”)
(c)  Accounts Sublimit:
N/A
(d)  Eligible Lease Receivables Sublimit:
$750,000
(e)  Letter of Credit Limit:
$0
(f)  Availability Block:
N/A
2.     RESERVED:
 
3.     Interest Rates:
 
(a)  Revolving Loans and Letters of Credit:
2.00% per annum in excess of the Base Rate
4.     Maximum Days re Eligible Accounts:
 
(a)  Maximum days after original invoice date for Eligible Accounts:
Ninety (90) days
(b)  Maximum days after original invoice due date for Eligible Accounts:
Sixty (60) days
5.     Maximum Days re Eligible Lease Receivables:
 
(a)  Maximum days after original invoice date for Eligible Lease Receivables:
Ninety (90) days
(b)  Maximum days after original invoice due date for Eligible Lease
Receivables:
Sixty (60) days
6.     Lender’s Bank:
Wells Fargo Bank, National Association and its affiliates
Siena Funding Depository Account
Account # xxxxxxxxxx
ABA Routing # xxxxxxxxxx
Reference: I.D. Systems, Inc.
(which bank may be changed from time to time by notice from Lender to Borrower)
7.     Scheduled Maturity Date:
December 18, 2017

 
 
A-1

--------------------------------------------------------------------------------

 
 
Schedule B
 
Definitions
 
Unless otherwise defined herein, the following terms are used herein as defined
in the UCC:  Accounts, Account Debtor, Certificated Security, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Farm Products, Fixtures, General Intangibles, Goods,
Health-Care-Insurance Receivables, Instruments, Inventory, Letter-of-Credit
Rights, Proceeds, Supporting Obligations and Tangible Chattel Paper.
 
As used in this Agreement, the following terms have the following meanings:
 
“Accounts Advance Rate” means the percentage set forth in Section 1(b)(i) of
Schedule A.
 
“Accounts Dilution Reserve” has the meaning set forth in Section 1(b)(i) of
Schedule A.
 
“Accounts Sublimit” means the amount set forth in Section 1(c) of Schedule A.
 
“Advance Rates” means, collectively, the Accounts Advance Rate and the Eligible
Lease Receivables Advance Rate.
 
“Affiliate” means, with respect to any Person, any other Person in control of,
controlled by, or under common control with the first Person, and any other
Person who has a substantial interest, direct or indirect, in the first Person
or any of its Affiliates, including, any officer or director of the first Person
or any of its Affiliates; provided, however, that neither Lender nor any of its
Affiliates shall be deemed an “Affiliate” of Borrower for any purposes of this
Agreement.  For the purpose of this definition, a “substantial interest” shall
mean the direct or indirect legal or beneficial ownership of more than ten (10%)
percent of any class of equity or similar interest.
 
“Agreement” and “this Agreement” have the meanings set forth in the heading to
this Agreement.
 
“Approved Electronic Communication” means each notice, demand, communication,
information, document and other material transmitted, posted or otherwise made
or communicated by e-mail, facsimile, Passport 6.0, or any other equivalent
electronic service, whether owned, operated or hosted by Lender, any of its
Affiliates or any other Person, that any party is obligated to, or otherwise
chooses to, provide to Lender pursuant to this Agreement or any other Loan
Document, including any financial statement, financial and other report, notice,
request, certificate and other information or material; provided that Approved
Electronic Communications shall not include any notice, demand, communication,
information, document or other material that Lender specifically instructs a
Person to deliver in physical form.
 
“Authorized Officer” means the chief executive officer, chief financial officer
or treasurer of Borrower and each other Person designated from time to time by
any of the foregoing officers of Borrower in a notice to Lender, which
designation shall continue in force and effect until terminated in a notice to
Lender from any of the foregoing officers of Borrower.
 
 
B-1

--------------------------------------------------------------------------------

 
 
“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.).
 
“Base Rate” means, for any day, the greatest of (i) the per annum rate of
interest which is identified as the “Prime Rate” and normally published in the
Money Rates section of The Wall Street Journal (or, if such rate ceases to be so
published, as quoted from such other generally available and recognizable source
as Lender may select) (the “Published Prime Rate”), (ii) the sum of the Federal
Funds Rate plus 0.5%, and (iii) 3.25% per annum.  Any change in the Base Rate
due to a change in such Published Prime Rate or the Federal Funds Rate shall be
effective on the effective date of such change in such Published Prime Rate or
the Federal Funds Rate.
 
“Blocked Account” has the meaning set forth in Section 4.1.
 
“Borrower” has the meaning set forth in the Preamble to this Agreement.
 
“Borrowing Base” means, as of any date of determination, the Dollar Equivalent
Amount as of such date of determination of (i) the aggregate amount of Eligible
Accounts multiplied by the Accounts Advance Rate (but in no event to exceed the
Accounts Sublimit); plus (ii) the aggregate amount of Eligible Lease Receivables
multiplied by the applicable Eligible Lease Receivable Advance Rate, but not to
exceed the Eligible Lease Receivables Sublimit; minus (iii) all Reserves which
Lender has established pursuant to Section 1.2 (including those to be
established in connection with any requested Revolving Loan or Letter of
Credit); minus (iv) the Availability Block, if any, set forth in Section 1(f) of
Schedule A.
 
“Business Day” means a day other than a Saturday or Sunday or any other day on
which Lender or banks in New York are authorized to close.
 
“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of Borrower, but excluding expenditures made in connection with the acquisition,
replacement, substitution or restoration of assets to the extent financed
(a) from insurance proceeds (or other similar recoveries) paid on account of the
loss of or damage to the assets being replaced or restored or (b) with cash
awards of compensation arising from the taking by eminent domain or condemnation
of the assets being replaced.
 
“Capitalized Lease” means any lease which is or should be capitalized on the
balance sheet of the lessee thereunder in accordance with GAAP.
 
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $1,000,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation, (f)
repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $1,000,000,000, having a term of not more
than seven days, with respect to securities satisfying the criteria in clauses
(a) or (d) above, (g) debt securities with maturities of six months or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the criteria described in clause (d) above, and (h)
Investments in money market funds substantially all of whose assets are invested
in the types of assets described in clauses (a) through (g) above.
 
 
B-2

--------------------------------------------------------------------------------

 
 
“Closing Date” means December 18, 2015.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” means all property and interests in property in or upon which a
security interest, mortgage, pledge or other Lien is granted pursuant to this
Agreement or the other Loan Documents, including all of the property of each
Loan Party Obligor described in Section 3.1. For the avoidance of doubt, the
Collateral shall not include any Excluded Property.
 
“Collections” has the meaning set forth in Section 4.1.
 
“Competitor” means any Person which is a direct competitor of Borrower or its
Subsidiaries if, at the time of a proposed sale of a participation interest,
Lender has actual knowledge that such Person is a direct competitor of Borrower
or its Subsidiaries; provided, that in connection with any  participation, a
proposed participant that is an investment bank, a commercial bank, a finance
company, a fund, or other Person which merely has an economic interest in any
such direct competitor, and is not itself such a direct competitor of Borrower
or its Subsidiaries, shall not be deemed to be a direct competitor for the
purposes of this definition.
 
“Compliance Certificate” means a compliance certificate substantially in the
form of Exhibit F hereto to be signed by an Authorized Officer of Borrower.
 
“Confidential Information” means confidential information that any Loan Party
furnishes to the Lender pursuant to any Loan Document concerning any Loan
Party’s business, but does not include any such information once such
information has become, or if such information is, generally available to the
public or available to the Lender (or other applicable Person) from a source
other than the Loan Parties which is not, to the Lender’s knowledge, bound by
any confidentiality agreement in respect thereof.
 
“Continuing Director” means (a) any member of the board of directors who was a
director (or comparable manager) of I.D. Systems on the Closing Date, and (b)
any individual who becomes a member of the board of directors after the Closing
Date if such individual was approved, appointed or nominated for election to the
board of directors by a majority of the Continuing Directors, but excluding any
such individual originally proposed for election in opposition to the board of
directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
I.D. Systems and whose initial assumption of office resulted from such contest
or the settlement thereof.
 
 
B-3

--------------------------------------------------------------------------------

 
 
“Default” means any event which with notice or passage of time, or both, would
constitute an Event of Default.
 
“Default Rate” has the meaning set forth in Section 2.1.
 
“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior three (3) months, that is the result of
dividing the Dollar Equivalent Amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to
Borrower’s Accounts during such period, by (b) Borrower’s billings with respect
to Accounts during such period.
 
“Dilution Reserve” means the Accounts Dilution Reserve and the Eligible Lease
Receivables Dilution Reserve.
 
“Disclosure Schedule” shall mean that certain Disclosure Schedule annexed hereto
immediately following the signature page to this Agreement, as the same may be
updated from time to time after the Closing Date.
 
“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount hereof at such time, and (b) as to any amount denominated in
a currency other than Dollars, the equivalent amount in Dollars as determined by
Lender at such time that such amount could be converted into Dollars by Lender
according to prevailing exchange rates selected by Lender.
 
“Dollars” or “$” means United States Dollars, lawful currency for the payment of
public and private debts.
 
“E-Signature” means the process of attaching to or logically associating with an
Approved Electronic Communication an electronic symbol, encryption, digital
signature or process (including the name or an abbreviation of the name of the
party transmitting the Approved Electronic Communication) with the intent to
sign, authenticate or accept such Approved Electronic Communication.
 
“Eligible Account” means, at any time of determination, an Account owned by
Borrower which satisfies the general criteria set forth below:
 
(i)           neither the Account Debtor nor any of its Affiliates is an
Affiliate, creditor or supplier of the applicable Borrower (with Accounts to be
ineligible to the extent of any amounts owed by such the applicable Borrower to
such Person as a creditor or supplier);
 
(ii)          it does not remain unpaid more than the earlier to occur of
(A) the number of days after the original invoice date set forth in Section 4(a)
of Schedule A or (B) the number of days after the original invoice due date set
forth in Section 4(b) of Schedule A;
 
(iii)         the Account Debtor or its Affiliates are not past due (or past any
of applicable dates referenced in clause (ii) above) on other Accounts owing to
the applicable Borrower comprising more than 25% of all of the Accounts owing to
the applicable Borrower by such Account Debtor or its Affiliates;
 
(iv)         (A) all Accounts owing by the Account Debtor or its Affiliates
(other than an Investment Grade Account Debtor) do not represent more than 20%
of all otherwise Eligible Accounts (provided, that Accounts which are deemed to
be ineligible solely by reason of this sub-clause (A) shall be considered
Eligible Accounts to the extent of the amount thereof which does not exceed
20% of all otherwise Eligible Accounts); and
 
 
B-4

--------------------------------------------------------------------------------

 
 
                                                               (B)  all Accounts
owing by an Investment Grade Account Debtor do not represent more than 30% of
all otherwise Eligible Accounts (provided, that Accounts which are deemed to be
ineligible solely by reason of this sub-clause (B) shall be considered Eligible
Accounts to the extent of the amount thereof which does not exceed 30% of all
otherwise Eligible Accounts);
 
(v)         the Account complies with each covenant, representation or warranty
contained in this Agreement or any other Loan Document with respect to Eligible
Accounts (including any of the representations set forth in Section 5.4);
 
(vi)        the Account is not subject to any contra relationship, counterclaim,
dispute or set-off; ); provided that such Account shall be deemed to be
ineligible only to the extent of such contra, counterclaim, dispute or set-off;
 
(vii)       the Account Debtor’s chief executive office or principal place of
business is located in the United States or Canada unless (A) the Account is
supported by an irrevocable letter of credit reasonably satisfactory to Lender
(as to form, substance, and issuer or domestic confirming bank) that has been
delivered to Lender and is directly drawable by Agent, or (B) the Account is
covered by credit insurance in form, substance, and amount, and by an insurer,
reasonably satisfactory to Lender and the proceeds thereof have been assigned to
Lender pursuant to documentation in form and substance acceptable to Lender;
 
(viii)      the Account is payable solely in Dollars;
 
(ix)         it is absolutely owing to Borrower and does not arise from a sale
on a bill-and-hold, guarantied sale, sale-or-return, sale-on-approval,
consignment, retainage or any other repurchase or return basis or consist of
progress billings;
 
(x)          Lender shall have verified the Account in a manner satisfactory to
Lender;
 
(xi)         the Account Debtor is not the United States of America or any state
or political subdivision (or any department, agency or instrumentality thereof),
unless the applicable Borrower has complied with the Assignment of Claims Act of
1940 (31 U.S.C. §203 et seq.) or other applicable similar state or local law in
a manner satisfactory to Lender;
 
(xii)        it is at all times subject to Lender’s duly perfected, first
priority security interest and to no other Lien that is not a Permitted Lien,
and the goods giving rise to such Account (A) were not, at the time of sale,
subject to any Lien except Permitted Liens and (B) have been sold by the
applicable Borrower to the Account Debtor in the ordinary course of the
applicable Borrower’s business and delivered to and accepted by the Account
Debtor, or the services giving rise to such Account have been performed by the
applicable Borrower and accepted by the Account Debtor in the ordinary course of
the applicable Borrower’s business;
 
(xiii)       the Account is not evidenced by Chattel Paper or an Instrument of
any kind (unless delivered to Lender in accordance with Section 3.2 of this
Agreement) and has not been reduced to judgment;
 
 
B-5

--------------------------------------------------------------------------------

 
 
(xiv)       the Account Debtor’s total indebtedness to the applicable Borrower
does not exceed the amount of any credit limit established by the applicable
Borrower or Lender in its Permitted Discretion and the Account Debtor is
otherwise deemed to be creditworthy by Lender (provided, that Accounts which are
deemed to be ineligible solely by reason of this clause (xiii) shall be
considered Eligible Accounts to the extent the amount of such Accounts does not
exceed the lower of such credit limits);
 
(xv)        there are no facts or circumstances existing, or which could
reasonably be anticipated to occur, which might result in any adverse change in
the Account Debtor’s financial condition or impair or delay the collectability
of all or any portion of such Account;
 
(xvi)       Lender has been furnished with all documents and other information
pertaining to such Account which Lender has reasonably requested, or which the
applicable Borrower is obligated to deliver to Lender, pursuant to this
Agreement;
 
(xvii)      the applicable Borrower has not made an agreement with the Account
Debtor to extend the time of payment thereof beyond the time periods set forth
in clause (ii) above;
 
(xviii)     the applicable Borrower has not posted a surety or other bond in
respect of the contract under which such Account arose; and
 
(xix)       the Account Debtor is not subject to any proceeding seeking
liquidation, reorganization or other relief with respect to it or its debts
under any bankruptcy, insolvency or other similar applicable law.
 
Notwithstanding the foregoing and for the avoidance of doubt, Borrower
acknowledges that Lender shall have the right to audit all Accounts represented
by Borrower to be Eligible Accounts, and Lender, in its Permitted Discretion,
may determine that an Account Debtor is not creditworthy or not capable of being
verified in a manner satisfactory to Lender and in either case, therefore deem
an otherwise Eligible Account of such Account Debtor to cease to be an Eligible
Account,  provided , that such determination by Lender shall not be held to
cause Borrower’s representations, made prior to the communication to Borrower of
such determination, regarding such Account and its status as an Eligible Account
to be false or misleading.


“Eligible Lease” means, collectively, those certain written lease agreements
from time to time entered into between Borrower, as lessor, and Lessor, as the
same may now exist or may be amended, modified, supplemented or renewed, and
satisfying the provisions of Section 5.27 hereof.
 
“Eligible Lease Receivables” means Lease Receivables created by Borrower and
which Lender determines in its Permitted Discretion are eligible. A Lease
Receivable shall not be an Eligible Lease Receivable unless it: (a) is made to a
Lessee acceptable to Lender in its discretion; (b) is properly evidenced by duly
executed and delivered Lease Documents; (c) is properly assigned to Lender as
collateral security for the Obligations; and (d) is unconditionally due and
payable in Dollars. Without limiting the foregoing, Eligible Lease Receivables
shall not include any of the following:
 
(i)           a Lease Receivable for which the underlying Lessee or its
Affiliates is an Affiliate, creditor or supplier of the applicable Borrower
(with Lease Receivables to be ineligible to the extent of any amounts owed by
such the applicable Borrower to such Person as a creditor or supplier);
 
 
B-6

--------------------------------------------------------------------------------

 
 
(ii)         a Lease Receivable that remains unpaid by more than the earlier to
occur of (A) the number of days after the original invoice date set forth in
Section 5(a) of Schedule A or (B) the number of days after the original invoice
due date set forth in Section 5(b) of Schedule A;
 
(iii)        a Lease Receivable for which the underlying Lessee or its
Affiliates are past due (or past any of applicable dates referenced in clause
(ii) above) on other Lease Receivables owing to the applicable Borrower
comprising more than 25% of all of the Lease Receivables owing to the applicable
Borrower by such Lessee or its Affiliates;
 
(iii)        a Lease Receivable if there have not been any reductions in the
past 60 days from any date of determination, either through cash payments or
receipt by Borrower of tie Inventory;
 
(iv)        any Lease Receivable subject to Lease Documents (1) with respect to
which notice of termination has been given by Borrower or the Lessee party
thereto, (2) under which a default or event of default exists, and/or (3) with
respect to which a representation or warranty has been breached;
 
(v)         that portion of any Lease Receivable which is subject to a claim of
offset or a contra account;
 
(vi)        any Lease Receivable due from a Lessee affiliated with Borrower in
any manner, including, without limitation, as stockholder, owner, officer,
director, agent or employee;
 
(vii)        any Lease Receivable due from a Lessee who has commenced any form
of an insolvency or bankruptcy proceeding or any assignment for the benefit of
creditors has been made, or a trustee, receiver or conservator has been
appointed for all or any part of the property of such Lessee;
 
(viii)      any Lease Receivable due from a Lessee for which Lender is not or
does not continue to be, in Lender’s Permitted Discretion, satisfied with the
credit standing of the Lessee in relation to the amount of credit extended;
 
(ix)         any Lease Receivable with respect to which payment is or may be
conditional;
 
(x)          any Lease Receivable with respect to which the Lessee is located in
a state that requires a creditor to file a business activity report or similar
document in order to bring suit or enforce its remedies against such Lessee,
unless Borrower has qualified to do business in such state or is exempt from
such filing requirement;
 
(xi)         any Lease Receivable that does not comply, or where any related
Lease Document does not comply, with all applicable laws, including all
applicable federal, state and local laws and regulations;
 
(xii)        any Lease Receivable with respect to which a participating or
similar interest therein has been transferred or assigned by Borrower to any
Person;
 
(xiii)       any Lease Receivable, or portion thereof, otherwise deemed
ineligible by Lender in its Permitted Discretion.
 
 
B-7

--------------------------------------------------------------------------------

 
 
“Eligible Lease Receivables Dilution Reserve” has the meaning set forth in
Section 1(b)(ii) of Schedule A.
 
“Equity Interests” means, with respect to a Person, all of the shares, partes
sociales, warrants, interests, participations, or other equivalents (regardless
of how designated) of or in such Person, whether voting or nonvoting, including
capital stock (or other ownership or profit interests or units), preferred
stock, or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities Exchange
Commission under the Securities Exchange Act of 1934, as in effect from time to
time).
 
“ERISA” means the Employee Retirement Income Security Act of 1974 and all rules,
regulations and orders promulgated thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of section 414(b) or
(c) of the Code (and sections 414(m) and (o) of the Code for purposes of
provisions relating to section 412 of the Code and section 302 of ERISA).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
a Loan Party or any ERISA Affiliate.
 
“Event of Default” has the meaning set forth in Section 7.1.
 
“Excess Availability” means the amount, as determined by Lender, calculated at
any date, equal to the difference of (A) the lesser of (x) the Maximum Revolving
Facility Amount and (y) the Borrowing Base minus Reserves against the Borrowing
Base, minus (B) the outstanding balance of all Revolving Loans and the Letter of
Credit Balance; provided that if any of the Loan Limits for Revolving Loans is
exceeded as of the date of calculation, then Excess Availability shall be zero.
 
“Excluded Property” means (i) voting Equity Interests of any Foreign Subsidiary
(and none of the Equity Interests of any Subsidiary of such Foreign Subsidiary),
solely to the extent that (y) such Equity Interests represent more than 65% of
the outstanding voting Equity Interests of such Foreign Subsidiary, and (z)
pledging or hypothecating more than 65% of the total outstanding voting Equity
Interests of such Foreign Subsidiary would result in adverse tax consequences or
the costs to the Loan Party of providing such pledge are unreasonably excessive
(as determined by Lender in consultation with Borrower) in relation to the
benefits to Lender of the security afforded thereby; or (ii) any rights or
interest in any non-material contract, lease, permit, license, or license
agreement covering personal property of any Loan Party or any lease of real
property if under the terms of such contract, lease, permit, license, or license
agreement, or applicable law with respect thereto, the grant of a security
interest or lien therein is prohibited as a matter of law or under the terms of
such contract, lease, permit, license, or license agreement and such prohibition
or restriction has not been waived or the consent of the other party to such
contract, lease, permit, license, or license agreement has not been obtained
(provided, that, (A) the foregoing exclusions of this clause (ii) shall in no
way be construed (1) to apply to the extent that any described prohibition or
restriction is ineffective under Section 9-406, 9-407, 9-408, or 9-409 of the
UCC or other applicable law, or (2) to apply to the extent that any consent or
waiver has been obtained that would permit Lender’s security interest or lien to
attach notwithstanding the prohibition or restriction on the pledge of such
contract, lease, permit, license, or license agreement, (B) the foregoing
exclusions of clauses (i) and (ii) shall in no way be construed to limit,
impair, or otherwise affect Lender’s continuing security interests in and liens
upon any rights or interests of any Loan Party in or to (1) monies due or to
become due under or in connection with any described contract, lease, permit,
license, license agreement, or Equity Interests (including any Accounts or
Equity Interests and (C) any such contract, lease, permit, license, or license
agreement shall cease to be treated as “Excluded Property” (and shall constitute
Collateral) immediately and without further action on the part of Lender or any
Loan Party at such time as the contractual or legal prohibition shall not longer
be applicable and to the extent severable, such security interest shall attach
immediately to any portion of such contract, lease, permit, license, or license
agreement), or (2) any proceeds from the sale, license, lease, or other
dispositions of any such contract, lease, permit, license, license agreement, or
Equity Interests); or (iii) any United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law,
provided that upon submission and acceptance by the PTO of an amendment to
allege use pursuant to 15 U.S.C. Section 1060(a) (or any successor provision),
such intent-to-use trademark application shall be considered Collateral.
 
 
B-8

--------------------------------------------------------------------------------

 
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof); (b) in the case of a
Non-U.S. Recipient (as defined in Section 9(e)), U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Non-U.S. Recipient with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which Non-U.S. Recipient becomes a party to this Agreement
or acquires a participation, except in each case to the extent that, pursuant to
Section 9 amounts with respect to such Taxes were payable either to such
Non-U.S. Recipient assignor (or Lender granting such participation) immediately
before such assignment or grant of participation; (c) United States federal
withholding Taxes that would not have been imposed but for such Recipient’s
failure to comply with Section 9(e) (except where the failure to comply with
Section 9(e) was the result of a change in law, ruling, regulation, treaty,
directive, or interpretation thereof by a Governmental Authority after the date
the Recipient became a party to this Agreement or a Participant) and (d) any
U.S. federal withholding Taxes imposed pursuant to FATCA.
 
“Extraordinary Receipts” means any cash or cash equivalents received by or paid
to or for the account of any Loan Party not in the ordinary course of business,
including amounts received in respect of foreign, United States, state or local
tax refunds, purchase price adjustments, indemnification payments, and pension
plan reversions.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
 
B-9

--------------------------------------------------------------------------------

 
 
“Fee Letter” means that certain Fee Letter, dated as of the date hereof, between
Borrower and Lender.
 
“Fiscal Year” means the fiscal year of Borrower which ends on December 31 of
each year.
 
“Foreign Subsidiary” means any Subsidiary that is not incorporated or organized
under the laws of a State within the United States of America or the District of
Columbia, and that is a “controlled foreign corporation” within the meaning of
Section 957 of the IRC with respect to which a Loan Party is a “US Shareholder”
within the meaning of Section 951(b) of the IRC.  Unless the context indicates
otherwise, references to a Foreign Subsidiary shall be deemed to refer to a
Foreign Subsidiary of Borrower.
 
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination, in any case consistently applied.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Guaranty”, “Guaranteed” or to “Guarantee”, as applied to any Indebtedness,
liability or other obligation, means (i) a guaranty, directly or indirectly, in
any manner, including by way of endorsement (other than endorsements of
negotiable instruments for collection in the ordinary course of business), of
any part or all of such Indebtedness, liability or obligation, and (ii) an
agreement, contingent or otherwise, and whether or not constituting a guaranty,
assuring, or intended to assure, the payment or performance (or payment of
damages in the event of non-performance) of any part or all of such
Indebtedness, liability or obligation by any means (including, the purchase of
securities or obligations, the purchase or sale of property or services, or the
supplying of funds).
 
“I.D. Systems” means I.D. Systems, Inc., a Delaware corporation.
 
“Indebtedness” means (without duplication), with respect to any Person, (i) all
obligations or liabilities, contingent or otherwise, for borrowed money, (ii)
all obligations represented by promissory notes, bonds, debentures or the like,
or on which interest charges are customarily paid, (iii) all liabilities secured
by any Lien on property owned or acquired, whether or not such liability shall
have been assumed, (iv) all obligations of such Person under conditional sale or
other title retention agreements relating to property or assets purchased by
such Person, (v) all obligations of such Person issued or assumed as the
deferred purchase price of property or services (excluding trade payables which
are not ninety days past the invoice date incurred in the ordinary course of
business, but including the maximum potential amount payable under any earn-out
or similar obligations), (vi) all Capitalized Leases of such Person, (vii) all
obligations (contingent or otherwise) of such Person as an account party or
applicant in respect of letters of credit and/or bankers’ acceptances, or in
respect of financial or other hedging obligations, (viii) all equity interests
issued by such Person subject to repurchase or redemption at any time on or
prior to the Scheduled Maturity Date, other than voluntary repurchases or
redemptions that are at the sole option of such Person, (ix) all principal
outstanding under any synthetic lease, off-balance sheet loan or similar
financing product, and (x) all Guarantees, endorsements (other than for
collection in the ordinary course of business) and other contingent obligations
in respect of the obligations of others.
 
 
B-10

--------------------------------------------------------------------------------

 
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
 
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks and trademark licenses,
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.
 
“Interest Expense” means, for the applicable period, for the Loan Parties on a
consolidated basis, total interest expense (including interest attributable to
Capitalized Leases in accordance with GAAP) and fees with respect to outstanding
Indebtedness.
 
“Investment Grade Account Debtor” means an Account Debtor whose securities are
rated BBB or better by Standard & Poor’s Ratings Services or Baa3 or better by
Moody’s Investor’s Services, Inc.
 
“Investment Property” means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102 of the UCC, (b) all
“financial assets” as such term is defined in Section 8-102(a)(9) of the UCC,
and (c) whether or not constituting “investment property” as so defined, all
Pledged Equity.
 
“IRC” means the Internal Revenue Code of 1986, as amended, and any successor
statutes, and all regulations and guidance promulgated thereunder.  Any
reference to a specific section of the IRC shall be deemed to be a reference to
such section of the IRC and any successor statutes, and all regulations and
guidance promulgated thereunder.
 
“Issuers” means the collective reference to each issuer of Investment Property.
 
“Judgment Currency” has the meaning set forth in Section 6.3(b).
 
“Lease Documents” means, with respect to each Eligible Lease, all agreements,
contracts, documents and instruments, including without limitation, any and all
debt instruments, promissory notes, loan agreements, chattel paper, agreements
of guaranty, assignment agreements, pledge agreements, general or specific
security agreements, certificates, participation agreements, financing
statements and amendments thereto, and all like or similar agreements,
contracts, documents and instruments evidencing, pertaining or otherwise
securing at any time such Eligible Lease.
 
“Lease Receivable” means the amounts payable by a Lessee under an Eligible Lease
as set forth in an invoice delivered by Borrower to such Lessee in respect of
the applicable Eligible Lease.  Lease Receivables shall exclude sales taxes and
other charges owed by a Lessor under the applicable Eligible Lease and any
security deposits, if any, received by Borrower from or on behalf of the Lessor.
 
“Lender” has the meaning set forth in the heading to this Agreement.
 
 
B-11

--------------------------------------------------------------------------------

 
 
“Lessee” means the lessee pursuant to an Eligible Lease.
 
“Letter of Credit” has the meaning set forth in Section 1.1.
 
“Letter of Credit Balance” means the sum of (i) the aggregate undrawn face
amount of all outstanding Letters of Credit and (ii) all interest, fees and
costs due or, in Lender’s estimation, likely to become due in connection
therewith.
 
“Letter of Credit Limit” means the amount set forth in Section 1(e) of
Schedule A.
 
 “Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement in the nature of a security interest of
any kind or nature whatsoever, including any conditional sale contract or other
title retention agreement, the interest of a lessor under a Capital Lease and
any synthetic or other financing lease having substantially the same economic
effect as any of the foregoing.
 
“Liquidity” means, as of any date of determination, the sum of (i) Excess
Availability, plus (ii) Qualified Cash, plus (iii) marketable securities listed
on an exchange in the United States, marked to market, which securities shall be
maintained in securities accounts in the United States subject to a control
agreement (resulting in Lender having a first priority perfected Lien in such
securities accounts).
 
“Loan Account” has the meaning set forth in Section 2.4.
 
“Loan Documents” means, collectively, this Agreement and all notes, guaranties,
security agreements, mortgages, certificates, landlord’s agreements, Lock Box
and Blocked Account agreements, the Fee Letter, the Post-Closing Agreement and
all other agreements, documents and instruments now or hereafter executed or
delivered by Borrower, any Loan Party, or any Other Obligor in connection with,
or to evidence the transactions contemplated by, this Agreement.
 
“Loan Guaranty” means Section 8 of this Agreement.
 
“Loan Limits” means, collectively, the Loan Limits for Revolving Loans and
Letters of Credit set forth in Section 1 of Schedule A and all other limits on
the amount of Loans and Letters of Credit set forth in this Agreement.
 
“Loan Party” means, individually, Borrower, or any Subsidiary that is not (i) a
Foreign Subsidiary, (ii) I.D. Systems, GmbH or (iii) I.D. Systems (UK) Ltd
(formerly Didbox Ltd.); and “Loan Parties” means, collectively, Borrower and all
Subsidiaries other than (i) Foreign Subsidiaries, (ii) I.D. Systems, GmbH or
(iii) I.D. Systems (UK) Ltd (formerly Didbox Ltd.).
 
“Loan Party Obligor” means, individually, Borrower or any Obligor that is a Loan
Party; and “Loan Party Obligors” means, collectively, Borrower and each Loan
Party Obligor.
 
“Loans” means, collectively, the Revolving Loans.
 
“Lock Box” has the meaning set forth in Section 4.1.
 
“Material Adverse Effect” means any event, act, omission, condition or
circumstance which, which individually or in the aggregate, has or could
reasonably be expected to have a material adverse effect on (i) the business,
operations, properties, assets or condition, financial or otherwise, of any Loan
Party Obligor, (ii) the ability of any Loan Party Obligor to perform any of its
obligations under any of the Loan Documents, or (iii) the validity or
enforceability of, or Lender’s rights and remedies under, any of the Loan
Documents.
 
 
B-12

--------------------------------------------------------------------------------

 
 
“Material Contract” means has the meaning set forth in Section 5.18.
 
“Maturity Date” means the Scheduled Maturity Date (or if earlier the Termination
Date), or such earlier date as the Obligations may be accelerated in accordance
with the terms of this Agreement (including without limitation pursuant to
Section 7.2).
 
“Maximum Lawful Rate” has the meaning set forth in Section 2.5.
 
“Maximum Liability” has the meaning set forth in Section 8.9.
 
“Maximum Revolving Facility Amount” means the amount set forth in Section 1(a)
of Schedule A.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Non-Paying Guarantor” has the meaning set forth in Section 8.10.
 
“Non-U.S. Recipient” has the meaning set forth in Section 9(e)(iii).
 
“Notice of Borrowing” has the meaning set forth in Section 1.4.
 
“Obligations” means all present and future Loans, advances, debts, liabilities,
fees, expenses, obligations, guaranties, covenants, duties and indebtedness at
any time owing by Borrower or any Loan Party Obligor to Lender, whether
evidenced by this Agreement, any other Loan Document or otherwise whether
arising from an extension of credit, opening of a Letter of Credit, guaranty,
indemnification or otherwise, whether direct or indirect (including those
acquired by assignment and any participation by Lender in Borrower’s
indebtedness owing to others), whether absolute or contingent, whether due or to
become due, and whether arising before or after the commencement of a proceeding
under the Bankruptcy Code or any similar statute.
 
“Obligor” means any guarantor, endorser, acceptor, surety or other Person liable
on, or with respect to, any of the Obligations or who is the owner of any
property which is security for any of the Obligations, other than Borrower.
 
“Organic Documents” means, with respect to any Person, the certificate of
incorporation, articles of incorporation, certificate of formation, certificate
of limited partnership, by-laws, operating agreement, limited liability company
agreement, limited partnership agreement or other similar governance document of
such Person.
 
“Other Obligor” means any Obligor other than any Loan Party Obligor.
 
“Other Taxes” means all present or future stamp, court or documentary, property,
excise, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.
 
 
B-13

--------------------------------------------------------------------------------

 
 
“Participant” has the meaning set forth in Section 10.10.
 
“Passport 6.0” means the electronic and/or internet-based system approved by
Lender for the purpose of making notices, requests, deliveries, communications,
and for the other purposes contemplated in this Agreement or otherwise approved
by Lender, whether such system is owned, operated or hosted by Lender, any of
its Affiliates or any other Person.
 
“Paying Guarantor” has the meaning set forth in Section 8.10.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Act” means the Pension Protection Act of 2006.
 
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA, and any sections of the Code or ERISA related thereto
that are enacted after the date of this Agreement.
 
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by a Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
 
“Permitted Discretion” means a determination made by Lender in the exercise of
reasonable (from the perspective of an asset-based secured lender) business
judgment.
 
“Permitted Dispositions” means:
 
(xx)           any Collateral (other than Accounts, Inventory or Intellectual
Property) with an aggregate value not in excess of $250,000 in any Fiscal Year,
including, without limitation, the disposition or transfer of Equipment in the
ordinary course of business that is obsolete, worn out or otherwise unsalable in
the ordinary course of business during any Fiscal Year and only to the extent
that (x) the proceeds of any such disposition or transfer are used to acquire
replacement Equipment which is subject to Lender’s first priority security
interest or (y) the proceeds of which are remitted to Lender to be applied
pursuant to Section 4.2;
 
(xxi)          dispositions of Inventory in the ordinary course of its business;
 
(xxii)         the termination of a lease of real or personal property that is
not necessary for the operation of Borrower’s business, could not reasonably be
expected to have a Material Adverse Effect and does not result from a Default or
Event of Default;
 
(xxiii)        sale-leaseback transactions in connection with financing of
Equipment used in the ordinary course of business that is not prohibited under
this Agreement; and
 
(xxiv)        voluntary termination by Borrower or its Subsidiary of a hedging
or swap agreement,
 
“Permitted Indebtedness” means:
 
 
B-14

--------------------------------------------------------------------------------

 
 
(i)             the Obligations;
 
(ii)            the Indebtedness existing on the date hereof described in
Section 6 of the Disclosure Schedule; in each case along with extensions,
refinancings, modifications, amendments and restatements thereof, provided, that
(a) the principal amount thereof is not increased, (b) if such Indebtedness is
subordinated to any or all of the Obligations, the applicable subordination
terms shall not be modified without the prior written consent of Lender, and (c)
the terms thereof are not modified to impose more burdensome terms upon any Loan
Party;
 
(iii)           capitalized leases and purchase money Indebtedness secured by
Permitted Liens in an aggregate amount not exceeding $100,000 at any time
outstanding;
 
(iv)           Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;
 
(v)           the Indebtedness existing on the date hereof described in Section
6 of the Disclosure Schedule; in each case along with extensions, refinancings,
modifications, amendments and restatements thereof; provided that (a) the
principal amount thereof is not increased, (b) if such Indebtedness is
subordinated to any or all of the Obligations, the applicable subordination
terms shall not be modified without the prior written consent of Lender, and (c)
the terms thereof are not modified to impose more burdensome terms upon any Loan
Party;
 
(vi)           capitalized leases and purchase money Indebtedness secured by
Permitted Liens in an aggregate amount not exceeding $100,000 at any time
outstanding;
 
(vii)           unsecured intercompany loans incurred by Borrower and owing to
one or more of Borrower’s Affiliates at any one time not to exceed $500,000 in
the aggregate outstanding, so long as each such intercompany loan is (A)
evidenced by a promissory note (including, if applicable, any master
intercompany note executed by Borrower and such Affiliate(s)) on terms and
conditions acceptable to Lender in its Permitted Discretion and (B) subject to a
subordination agreement in favor of Lender, in form and substance acceptable to
Lender in its Permitted Discretion;
 
(viii)           any other unsecured Indebtedness in an aggregate amount of up
to $100,000 outstanding from time to time; in each case along with extensions,
refinancings, modifications, amendments and restatements thereof, provided, that
(a) the principal amount thereof is not increased, (b) if such Indebtedness is
subordinated to any or all of the Obligations, the applicable subordination
terms shall not be modified without the prior written consent of Lender, and (c)
the terms thereof are not modified to impose more burdensome terms upon any Loan
Party.
 
“Permitted Investments” means:
 
(i)             direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
 
(ii)            marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least AA from
Standard & Poor’s Ratings Services, a Division of the McGraw-Hill Companies,
Inc. (“S&P”) or Aa from Moody’s Investors Service, Inc. (“Moodys”);
 
 
B-15

--------------------------------------------------------------------------------

 
 
(iii)           investments in commercial paper maturing within one year from
the date of acquisition thereof and having, at such date of acquisition, a
rating of at least A-2 from S&P or P-2 from Moody’s;
 
(iv)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof, or by any Lender
which has a combined capital and surplus and undivided profits of not less than
$500,000,000;
 
(v)           fully collateralized repurchase agreements with a term of not more
than 120 days for securities described in clause (a) of this definition and
entered into with a financial institution satisfying the criteria described in
clause (d) of this definition;
 
(vi)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated at least AA by S&P or Aa by Moody’s and (iii) have
portfolio assets of at least $1,000,000.000;
 
(vii)          investments set forth on the Disclosure Schedule as of the
Closing Date; and
 
(viii)         investments resulting from pledges and deposits constituting
Permitted Liens pursuant to clause (g) of the definition of Permitted Liens.
 
“Permitted Liens” means (a) purchase money security interests and liens in
respect of capital leases in specific items of Equipment securing Permitted
Indebtedness described under clause (c) of the definition of Permitted
Indebtedness; (b) Liens disclosed in Section 7 of the Disclosure Schedule;
provided, however, that to qualify as a Permitted Lien, any such Lien described
in Section 7 of the Disclosure Schedule shall only secure the Indebtedness that
it secures on the Closing Date and any permitted refinancing in respect thereof;
(c) liens for taxes, fees, assessments, or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings (which proceedings have the effect of preventing the enforcement of
such lien) for which adequate reserves in accordance with GAAP are being
maintained, provided the same have no priority over any of Lender’s security
interests; (d) liens of materialmen, mechanics, carriers, or other similar liens
arising in the or­dinary course of business and securing obligations which are
not delinquent or are being contested in good faith by appropriate proceedings
(which proceedings have the effect of preventing the enforcement of such lien)
for which adequate reserves in accordance with GAAP are being maintained; (e)
liens which constitute banker’s liens, rights of set-off, or similar rights as
to deposit accounts or other funds maintained with a bank or other financial
institution (but only to the extent such banker’s liens, rights of set-off or
other rights are in respect of customary service charges relative to such
deposit accounts and other funds, and not in respect of any loans or other
extensions of credit by such bank or other financial institution to any Loan
Party); (f) cash deposits or pledges of an aggregate amount not to exceed
$10,000 to secure the payment of worker’s compensation, unemployment insurance,
or other social security benefits or obligations, public or statutory
obligations, surety or appeal bonds, bid or performance bonds, or other
obligations of a like nature incurred in the ordinary course of business; (g)
judgment Liens arising solely as a result of the existence of judgments, orders,
or awards that do not constitute an Event of Default under Section 7.1(d); and
(h) the interests of lessors under operating leases.
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, government or any agency or political division thereof, or any
other entity.
 
 
B-16

--------------------------------------------------------------------------------

 
 
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any such plan to which any Loan Party (or with respect to any plan subject to
Section 412 or 430 of the Code or Section 302 or Title IV of ERISA, any ERISA
Affiliate) is required to contribute on behalf of any of its employees.
 
“Pledged Equity” means the Equity Interests (other than any Excluded Property)
listed on Sections 1(f) and 1(g) of the Disclosure Schedule, together with any
other Equity Interests (other than any Excluded Property), certificates,
options, or rights or instruments of any nature whatsoever in respect of the
equity interests (other than any Excluded Property) of any Person that may be
issued or granted to, or held by, any Loan Party Obligor while this Agreement is
in effect, and including, without limitation, to the extent attributable to, or
otherwise related to, such pledged equity interests (other than any Excluded
Property), all of such Loan Party Obligor’s (i) interests in the profits and
losses of each Issuer, (ii) rights and interests to receive distributions of
each Issuer’s assets and properties, and (iii) rights and interests, if any, to
participate in the management of each Issuer related to such pledged equity
interests (other than Excluded Property).
 
“Post-Closing Agreement” means that post-closing agreement dated as of the date
hereof by and among Lender, Borrower and the Loan Party Obligors.
 
“Protective Advances” has the meaning set forth in Section 1.3.
 
“Qualified Cash” means, as of any date of determination, the amount of
unrestricted, cash and Cash Equivalents of each Borrower and its Subsidiaries
that is in Deposit Accounts or in securities accounts, or any combination
thereof, located in the United States and not subject to a control agreement in
favor of any Person other than Lender.
 
“Recipient” means any Lender, Participant, or any other recipient of any payment
to be made by or on account of any Obligation of any Loan Party under this
Agreement or any other Loan Document, as applicable.
 
“Register” has the meaning set forth in Section 10.9(a).
 
“Released Parties” has the meaning set forth in Section 6.1.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Reserves” has the meaning set forth in Section 1.2.
 
“Restricted Accounts” means Deposit Accounts (a) established and used (and at
all times will be used) solely for the purpose of paying current payroll
obligations of Loan Parties (and which do not (and will not at any time) contain
any deposits other than those necessary to fund current payroll), in each case
in the ordinary course of business, or (b) maintained (and at all times will be
maintained) solely in connection with an employee benefit plan, but solely to
the extent that all funds on deposit therein are solely held for the benefit of,
and owned by, employees (and will continue to be so held and owned) pursuant to
such plan.
 
“Revolving Loans” has the meaning set forth in Section 1.1(a).
 
“Scheduled Maturity Date” means the date set forth in Section 7 of Schedule A.
 
“Securities Act” means the Securities of Act of 1933, as amended.
 
 
B-17

--------------------------------------------------------------------------------

 
 
“Senior Officer” means the current president, chief executive officer, global
controller, chief financial officer, treasurer or assistant treasurer of any
Loan Party Obligor.
 
“Stated Rate” has the meaning set forth in Section 2.5.
 
“Subsidiary” means any corporation or other entity of which a Person owns,
directly or indirectly, through one or more intermediaries, more than 50% of the
capital stock or other equity interest at the time of determination.  Unless the
context indicates otherwise, references to a Subsidiary shall be deemed to refer
to a Subsidiary of Borrower.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Termination Date” means the date on which all of the Obligations have been paid
in full in cash and all of Lender’s lending commitments under this Agreement and
under each of the other Loan Documents have been terminated.
 
“UCC” means, at any given time, the Uniform Commercial Code as adopted and in
effect at such time in the State of New York or such other applicable
jurisdiction.
 
Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including determinations
made pursuant to the exhibits hereto) shall be made, and all financial
statements required to be delivered hereunder shall be prepared on a
consolidated basis in accordance with GAAP consistently applied.  If at any time
any change in GAAP would affect the computation of any financial ratio or
financial requirement set forth in any Loan Document, and either Borrower or
Lender shall so request, Lender and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP; provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) Borrower shall provide to Lender financial statements
and other documents required under this Agreement and the other Loan Documents
which include a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (Codification of Accounting
Standards 825-10) to value any Indebtedness or other liabilities of any Loan
Party Obligor at “fair value”, as defined therein.
 
Notwithstanding anything to the contrary contained in the paragraph above or the
definitions of Capital Expenditures or Capitalized Leases, in the event of a
change in GAAP after the Closing Date requiring all leases to be capitalized,
only those leases (assuming for purposes of this paragraph that they were in
existence on the Closing Date) that would constitute Capitalized Leases on the
Closing Date shall be considered Capital Leases (and all other such leases shall
constitute operating leases) and all calculations and deliverables under this
Agreement or the other Loan Documents shall be made in accordance therewith
(other than the financial statements delivered pursuant to this Agreement;
provided that all such financial statements delivered to Lender in accordance
with the terms of this Agreement after the date of such change in GAAP shall
contain a schedule showing the adjustments necessary to reconcile such financial
statements with GAAP as in effect immediately prior to such change).
 
 
B-18

--------------------------------------------------------------------------------

 
 
References in this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits” or
“Schedules” shall be to Articles, Sections, Annexes, Exhibits or Schedules of or
to this Agreement unless otherwise specifically provided.  Any term defined
herein may be used in the singular or plural.  “Include”, “includes” and
“including” shall be deemed to be followed by “without limitation”.  “Or” shall
be construed to mean “and/or”.  Except as otherwise specified or limited herein,
references to any Person include the successors and assigns of such
Person.  References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”,
respectively.  Unless otherwise specified herein, the settlement of all payments
and fundings hereunder between or among the parties hereto shall be made in
lawful money of the United States and in immediately available funds.  Time is
of the essence for each performance obligation of the Loan Party Obligors under
this Agreement and each Loan Document.  All amounts used for purposes of
financial calculations required to be made herein shall be without
duplication.  References to any statute or act shall include all related current
regulations and all amendments and any successor statutes, acts and
regulations.  References to any agreement, instrument or document (i) shall
include all schedules, exhibits, annexes and other attachments thereto and (ii)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, amended and restated, restated, supplemented or
otherwise modified (subject to any restrictions on such amendments,
restatements, supplements or modifications set forth herein or in any other Loan
Document).  The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract
rights.  Unless otherwise specified herein Dollar ($) baskets set forth in the
representations and warranty, covenants and event of default provisions of this
Agreement (and other similar baskets) are calculated as of each date of
measurement by the Dollar Equivalents thereof as of such date of measurement.
 
 
B-19

--------------------------------------------------------------------------------

 
 
Schedule D

 
Provide Lender with each of the documents set forth below at the following times
in form satisfactory to Lender:
 
Weekly (no later than the 2nd Business Day of each week), but in any event no
later than the date of each Loan made or more frequently if Lender requests
(a)           a detailed aging, by total, of Borrower’s Accounts, together with
an Account roll-forward with supporting details supplied from sales journals,
collection journals, credit registers and any other records, with respect to
Borrower’s Accounts (delivered electronically in an acceptable format).
 
(b)           a detailed aging, by total, of Borrower’s Lease Receivables,
together with a roll-forward of the Borrower’s Lease Receivables with supporting
details supplied from sales journals, collection journals, credit registers and
any other records, with respect to Borrower’s Lease Receivables (delivered
electronically in an acceptable format).
 
(c)           a summary aging, by vendor, of each Loan Party’s accounts payable
and any book overdraft  and an aging, by vendor, of any held checks (delivered
electronically in an acceptable format).
Weekly (no later than the 2nd Business Day of each week) or more frequently if
Lender requests
(d)           notice of all claims, offsets, or disputes asserted by Account
Debtors with respect to Borrower’s Accounts,
 
(e)           copies of invoices together with corresponding shipping and
delivery documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the Permitted Discretion of Lender, from time to time.
Monthly (no later than the 15th day of each calendar month)
(f)           a detailed Inventory perpetual report with respect to Borrower’s
Inventory together with a listing by category and location of Inventory
(delivered electronically in an acceptable format), and
 
(g)           a detailed aging, by total, of Borrower’s Accounts, together with
a monthly Account roll-forward with respect to Borrower’s Accounts, in a format
acceptable to Lender in its discretion, tied to the beginning and ending Account
balances of Borrower’s general ledger (delivered electronically in an acceptable
format).
Monthly (no later than the 20th day of each calendar month)
(h)           a reconciliation of Accounts, Eligible Lease Receivables, trade
accounts payable, and Inventory of Borrower’s general ledger accounts to its
monthly financial statements including any book reserves related to each
category,
 
(i)           a monthly analysis of payments received by Borrower on Lease
Receivables, and
 
(j)           a monthly sales backlog report.
Quarterly
(k)           a report regarding each Loan Party’s accrued, but unpaid, ad
valorem taxes.
Bi-Annually (in January and in July of each calendar year)
(l)           a detailed list of each Loan Party’s customers, with address and
contact information,
 
(m)           a detailed list of each Loan Party’s vendors, with address and
contact information, and
 
(n)           an updated Disclosure Schedule, true and correct in all material
respects as of the date of delivery, accompanied by a certificate executed by an
Authorized Officer of Borrower and substantially in the form of Exhibit F hereto
(it being understood and agreed that no such update shall serve to cure any
existing Event of Default, including any Event of Default resulting from any
failure to provide any such disclosure to Lender on an earlier date or any
breach of any earlier made representation and/or warranty); provided, that
Borrower, in its sole discretion, may provide an updated Disclosure Schedule on
an earlier date.
Yearly (no later than the 120th day after the end of each Fiscal Year of
Borrower)
(o)           financial statements of each Other Obligor.

 
 
D-1

--------------------------------------------------------------------------------

 
 
Schedule E
 
Financial Covenant
 
Minimum Liquidity.  Borrower shall not permit Liquidity to be less than (a)
$3,500,000 from the Closing Date through and including January 31, 2016 and (b)
$4,000,000 on February 1, 2016 or at any time thereafter.
 
 
 
E-1

--------------------------------------------------------------------------------

 